 CONSOLIDATED DRESS CARRIERS, INC. 627Consolidated Dress Carriers, Inc., Greenberg's Ex- namic Delivery Corp., JHT Leasing Corp., andpress Inc., GRG Delivery Inc., Clothing Carri- Trucking Personnel, Inc., New York, New York,era Corp., Dynamic Delivery Corp., JHT Leas- their officers, agents, successors, and assigns, shalling Corp., and Trucking Personnel, Inc. and take the action set forth in the said recommendedLocal 20408, United Warehouse Industrial andAffiliated Trades Employees Union. Case 2- Order, except that the attached notice is substitutedCA-15783 for that of the Administrative Law Judge.December 10, 1981 APPENDIXDECISION AND ORDER NOTICE To EMPLOYEESPOSTED BY ORDER OF THEBY MEMBERS FANNING, JENKINS, AND NATIONL LABOR REL IOS BOARZIMMERMAN—~ ,NATIONAL LABOR RELATIONS BOARDZIMMERMANAn Agency of the United States GovernmentOn March 27, 1981, Administrative Law JudgeHoward Edelman issued the attached Decision in We will not discourage membership in orthis proceeding. Thereafter, Respondents Consoli- activities on behalf of Local 20408, Uniteddated Dress Carriers, Inc., Greenberg's Express Warehouse Industrial and Affiliated TradesInc., GRG Delivery Inc., Clothing Carriers Corp., Employees Union, and Cloak & Dress DriversA Dynamic Delivery Corp., and JHT Leasing & Helpers Union, Local 102, InternationalCorp., herein collectively denominated Respond- Ladies' Garment Workers' Union, AFL-CIO,ents, filed exceptions and a supporting brief. Re- or any other labor organization; or interferespondent Trucking Personnel, Inc., herein denomi- with, restrain, or coerce our employees in thenated Respondent Trucking, filed cross-exceptions e o tand a supporting brief, as did the Charging Party. of t tBoth Respondents and the Party in Interest, Cloak ton 7 f the Natlonal Labor Relations Act, as& Dress Drivers & Helpers Union, Local 102, In- amended, by failing and refusing to reinstateternational Ladies' Garment Workers' Union, our stking employees to their former posi-AFL-CIO, filed answering briefs to the Charging tions, or to other substantially equivalent jobsParty's cross-exceptions. Finally, the General for which such employees are reasonably wellCounsel filed a brief in support of the Administra- qualified, upon their unconditional offer totive Law Judge's Decision. return to work; or discriminate against our em-Pursuant to the provisions of Section 3(b) of the ployees in any other manner in regard to theirNational Labor Relations Act, as amended, the Na- hire or tenure of employment or any term ortional Labor Relations Board has delegated its au- condition of employment.thority in this proceeding to a three-member panel. WE WILL NOT in any other manner interfereThe Board has considered the record and the at- with, restrain, or coerce our employees in thetached Decision in light of the exceptions and exercise of their right to self-organization, tobriefs and has decided to affirm the rulings, find- form labor organizations, to join or assistings,2and conclusions of the Administrative Law Local 20408 and Local 102, or any other laborJudge and to adopt his recommended Order. organization, to bargain collectively throughORDER representatives of their own choosing, toengage in concerted activities for the purposePursuant to Section 10(c) of the National Labor of collective bargaining or other mutual aid orRelations Act, as amended, the National Labor Re- protection, or to refrain from any and all suchlations Board adopts as its Order the recommended activitiesOrder of the Administrative Law Judge and WE WILL offer our striking employees whohereby orders that the Respondents, Consolidated made unconditional offers to return to workDress Carriers, Inc., Greenberg's Express Inc., immediate reinstatement to their former jobsGRG Delivery Inc., Clothing Carriers Corp., Dy- a a e, toor, if those jobs are no longer available, to'Respondents' motion to strike the Charging Party's crossexceptions substantially equivalent jobs, without prejudiceis hereby denied as lacking merit. to their seniority or other rights, and make'Respondents have excepted to certain credibility findings made by them whole for any loss of earnings they maythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.259 NLRB No. 83CONSOLIDATED DRESS CARRIERS, INC. 627Consolidated Dress Carriers, Inc., Greenberg's Ex- namic Delivery Corp., JHT Leasing Corp., andpress Inc., GRG Delivery Inc., Clothing Carri- Trucking Personnel, Inc., New York, New York,ers Corp., Dynamic Delivery Corp., JHT Leas- their officers, agents, successors, and assigns, shalling Corp., and Trucking Personnel, Inc. andtaketheactionsetforthinthesaidrecommendedLocal 20408, United Warehouse Industrial and Ore, e ta t a ni i substitutedAffiliated Trades Employees Union. Case 2- Order, except that the attached notice is substitutedCA-15783 forthatof theAdministrative Law Judge.December 10, 1981 APPENDIXDECISION AND ORDER NOTICE To EMPLOYEES_ ., -.~~~~~~~~POSTED BY ORDER OF THEBY MEMBERS FANNING, JENKINS, AND POST BY DE OF THEZIMMERMAN NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentOn March 27, 1981, Administrative Law JudgeHoward Edelman issued the attached Decision in We will not discourage membership in orthis proceeding. Thereafter, Respondents Consoli- activities on behalf of Local 20408, Uniteddated Dress Carriers, Inc., Greenberg's Express Warehouse Industrial and Affiliated TradesInc., GRG Delivery Inc., Clothing Carriers Corp., Employees Union, and Cloak & Dress DriversA Dynamic Delivery Corp., and JHT Leasing & Helpers Union, Local 102. InternationalCorp., herein collectively denominated Respond- Ladies' Garment Workers' Union, AFL-CIO,ents, filed exceptions and a supporting brief. Re- or any other labor organization; or interferespondent Trucking Personnel, Inc., herein denomi- w r a o c employees in thenated Respondent Trucking, filed cross-exceptions e of t rh g te b Se-and a supporting brief, as did the Charging Party.' tion 7 of the Nationta Labor RelationsActasBoth Respondents and the Party in Interest, Cloak amendeby falandr tola einstas& Dress Drivers & Helpers Union, Local 102, In- amended, by failing and refusing to reinstateternational Ladies' Garment Workers' Union, our^"k^ employees to their former posi-AFL-CIO, filed answering briefs to the Charging tions, ortoothersubstantially equivalent jobsParty's cross-exceptions. Finally, the General forwhichsuchemployees are reasonably wellCounsel filed a brief in support of the Administra- qualified, upon their unconditional offer totive Law Judge's Decision. return to work; or discriminate against our em-Pursuant to the provisions of Section 3(b) of the ployees in any other manner in regard to theirNational Labor Relations Act, as amended, the Na- hire or tenure of employment or any term ortional Labor Relations Board has delegated its au- condition of employment.thority in this proceeding to a three-member panel. WE WILL NOT in any other manner interfereThe Board has considered the record and the at- with, restrain, or coerce our employees in thetached Decision in light of the exceptions and exercise of their right to self-organization, tobriefs and has decided to affirm the rulings, find- form labor organizations, to join or assistings,2and conclusions of the Administrative Law Local 20408 and Local 102, or any other laborJudge and to adopt his recommended Order. organization, to bargain collectively throughORDER representatives of their own choosing, toengage in concerted activities for the purposePursuant to Section 10(c) of the National Labor of collective bargaining or other mutual aid orRelations Act, as amended, the National Labor Re- protection, or to refrain from any and all suchlations Board adopts as its Order the recommended activities.Order of the Administrative Law Judge and WE WILL offer our striking employees whohereby orders that the Respondents, Consolidated made unconditional offers to return to workDressCarriers, Inc., Greenberg's Express Inc., immediate reinstatement to their former jobsGRG Delivery Inc., Clothing Carriers Corp., Dy- o i t j a n lg avle, toI Respondents' motion to strike the Charging Party's cros&-exceptions substantially equivalent jobs, without prejudiceis hereby denied as lacking merit. to their seniority or other rights, and make'Respondents have excepted to certain credibility findings made by them whnic fnr anv lnsi nf cuminoi tlpv mavthe Administrative Law Judge. It is the Board's established policy not to temwholefor any lossof earnings they mayoverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.259 NLRB No. 83CONSOLIDATED DRESS CARRIERS, INC. 627Consolidated Dress Carriers, Inc., Greenberg's Ex- namic Delivery Corp., JHT Leasing Corp., andpress Inc., GRG Delivery Inc., Clothing Carri- Trucking Personnel, Inc., New York, New York,ers Corp., Dynamic Delivery Corp., JHT Leas- their officers, agents, successors, and assigns, shalling Corp., and Trucking Personnel, Inc. andtaketheactionsetforthinthesaidrecommendedLocal 20408, United Warehouse Industrial and Ore, e ta t a ni i substitutedAffiliated Trades Employees Union. Case 2- Order, except that the attached notice is substitutedCA-15783 forthatof the Administrative Law Judge.December 10, 1981 APPENDIXDECISION AND ORDER NOTICE To EMPLOYEES_ ., -.~~~~~~~~POSTED BY ORDER OF THEBY MEMBERS FANNING, JENKINS, AND POST BY DE OF THEZIMMERMAN NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentOn March 27, 1981, Administrative Law JudgeHoward Edelman issued the attached Decision in We will not discourage membership in orthis proceeding. Thereafter, Respondents Consoli- activities on behalf of Local 20408, Uniteddated Dress Carriers, Inc., Greenberg's Express Warehouse Industrial and Affiliated TradesInc., GRG Delivery Inc., Clothing Carriers Corp., Employees Union, and Cloak & Dress DriversA Dynamic Delivery Corp., and JHT Leasing & Helpers Union, Local 102. InternationalCorp., herein collectively denominated Respond- Ladies' Garment Workers' Union, AFL-CIO,ents, filed exceptions and a supporting brief. Re- or any other labor organization; or interferespondent Trucking Personnel, Inc., herein denomi- w r a o c employees in thenated Respondent Trucking, filed cross-exceptions e of t rh g te b Se-and a supporting brief, as did the Charging Party.' tion 7 of the Nationta Labor RelationsActasBoth Respondents and the Party in Interest, Cloak amendeby falandr tola einstas& Dress Drivers & Helpers Union, Local 102, In- amended, by failing and refusing to reinstateternational Ladies' Garment Workers' Union, our^"k^ employees to their former posi-AFL-CIO, filed answering briefs to the Charging tions, ortoothersubstantially equivalent jobsParty's cross-exceptions. Finally, the General forwhichsuchemployees are reasonably wellCounsel filed a brief in support of the Administra- qualified, upon their unconditional offer totive Law Judge's Decision. return to work; or discriminate against our em-Pursuant to the provisions of Section 3(b) of the ployees in any other manner in regard to theirNational Labor Relations Act, as amended, the Na- hire or tenure of employment or any term ortional Labor Relations Board has delegated its au- condition of employment.thority in this proceeding to a three-member panel. WE WILL NOT in any other manner interfereThe Board has considered the record and the at- with, restrain, or coerce our employees in thetached Decision in light of the exceptions and exercise of their right to self-organization, tobriefs and has decided to affirm the rulings, find- form labor organizations, to join or assistings,2and conclusions of the Administrative Law Local 20408 and Local 102, or any other laborJudge and to adopt his recommended Order. organization, to bargain collectively throughORDER representatives of their own choosing, toengage in concerted activities for the purposePursuant to Section 10(c) of the National Labor of collective bargaining or other mutual aid orRelations Act, as amended, the National Labor Re- protection, or to refrain from any and all suchlations Board adopts as its Order the recommended activities.Order of the Administrative Law Judge and WE WILL offer our striking employees whohereby orders that the Respondents, Consolidated made unconditional offers to return to workDressCarriers, Inc., Greenberg's Express Inc., immediate reinstatement to their former jobsGRG Delivery Inc., Clothing Carriers Corp., Dy- o i t j a n lg avle, toI Respondents' motion to strike the Charging Party's cros&-exceptions substantially equivalent jobs, without prejudiceis hereby denied as lacking merit. to their seniority or other rights, and make'Respondents have excepted to certain credibility findings made by them whnic fnr anv lnsi nf cuminoi tlpv mavthe Administrative Law Judge. It is the Board's established policy not to temwholefor any lossof earnings they mayoverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.259 NLRB No. 83CONSOLIDATED DRESS CARRIERS, INC. 627Consolidated Dress Carriers, Inc., Greenberg's Ex- namic Delivery Corp., JHT Leasing Corp., andpress Inc., GRG Delivery Inc., Clothing Carri- Trucking Personnel, Inc., New York, New York,ers Corp., Dynamic Delivery Corp., JHT Leas- their officers, agents, successors, and assigns, shalling Corp., and Trucking Personnel, Inc. andtaketheactionsetforthinthesaidrecommendedLocal 20408, United warehouse Industrial and Ore, e ta t a ni i substitutedAffiliated Trades Employees Union. Case 2- Order, except that the attached notice is substitutedCA-15783 forthatof the Administrative Law Judge.December 10, 1981 APPENDIXDECISION AND ORDER NOTICE To EMPLOYEES_ ., -.~~~~~~~~POSTED BY ORDER OF THEBY MEMBERS FANNING, JENKINS, AND POST BY DE OF THEZIMMERMAN NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentOn March 27, 1981, Administrative Law JudgeHoward Edelman issued the attached Decision in We will not discourage membership in orthis proceeding. Thereafter, Respondents Consoli- activities on behalf of Local 20408, Uniteddated Dress Carriers, Inc., Greenberg's Express Warehouse Industrial and Affiliated TradesInc., GRG Delivery Inc., Clothing Carriers Corp., Employees Union, and Cloak & Dress DriversA Dynamic Delivery Corp., and JHT Leasing & Helpers Union, Local 102. InternationalCorp., herein collectively denominated Respond- Ladies' Garment Workers' Union, AFL-CIO,ents, filed exceptions and a supporting brief. Re- or any other labor organization; or interferespondent Trucking Personnel, Inc., herein denomi- w r a o c employees in thenated Respondent Trucking, filed cross-exceptions e of t rh g te b Se-and a supporting brief, as did the Charging Party.' tion 7 of the Nationta Labor RelationsActasBoth Respondents and the Party in Interest, Cloak amendeby falandr tola einstas& Dress Drivers & Helpers Union, Local 102, In- amended, by failing and refusing to reinstateternational Ladies' Garment Workers' Union, our^"k^ employees to their former posi-AFL-CIO, filed answering briefs to the Charging tions, ortoothersubstantially equivalent jobsParty's cross-exceptions. Finally, the General forwhichsuchemployees are reasonably wellCounsel filed a brief in support of the Administra- qualified, upon their unconditional offer totive Law Judge's Decision. return to work; or discriminate against our em-Pursuant to the provisions of Section 3(b) of the ployees in any other manner in regard to theirNational Labor Relations Act, as amended, the Na- hire or tenure of employment or any term ortional Labor Relations Board has delegated its au- condition of employment.thority in this proceeding to a three-member panel. WE WILL NOT in any other manner interfereThe Board has considered the record and the at- with, restrain, or coerce our employees in thetached Decision in light of the exceptions and exercise of their right to self-organization, tobriefs and has decided to affirm the rulings, find- form labor organizations, to join or assistings,2and conclusions of the Administrative Law Local 20408 and Local 102, or any other laborJudge and to adopt his recommended Order. organization, to bargain collectively throughORDER representatives of their own choosing, toengage in concerted activities for the purposePursuant to Section 10(c) of the National Labor of collective bargaining or other mutual aid orRelations Act, as amended, the National Labor Re- protection, or to refrain from any and all suchlations Board adopts as its Order the recommended activities.Order of the Administrative Law Judge and WE WILL offer our striking employees whohereby orders that the Respondents, Consolidated made unconditional offers to return to workDressCarriers, Inc., Greenberg's Express Inc., immediate reinstatement to their former jobsGRG Delivery Inc., Clothing Carriers Corp., Dy- o i t j a n lg avaiae, toI Respondents' motion to strike the Charging Party's cros&-exceptions substantially equivalent jobs, without prejudiceis hereby denied as lacking merit. to their seniority or other rights, and make'Respondents have excepted to certain credibility findings made by them whnic fnr anv lnsi nf cuminoi tlpv mavthe Administrative Law Judge. It is the Board's established policy not to temwholefor any lossof earnings they mayoverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.259 NLRB No. 83CONSOLIDATED DRESS CARRIERS, INC. 627Consolidated Dress Carriers, Inc., Greenberg's Ex- namic Delivery Corp., JHT Leasing Corp., andpress Inc., GRG Delivery Inc., Clothing Carri- Trucking Personnel, Inc., New York, New York,ers Corp., Dynamic Delivery Corp., JHT Leas- their officers, agents, successors, and assigns, shalling Corp., and Trucking Personnel, Inc. andtaketheactionsetforthinthesaidrecommendedLocal 20408, United Warehouse Industrial and Ore, e ta t a ni i substitutedAffiliated Trades Employees Union. Case 2- Order, except that the attached notice is substitutedCA-15783 forthatof the Administrative Law Judge.December 10, 1981 APPENDIXDECISION AND ORDER NOTICE To EMPLOYEES_ ., -.~~~~~~~~POSTED BY ORDER OF THEBY MEMBERS FANNING, JENKINS, AND POST BY DE OF THEZIMMERMAN NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentOn March 27, 1981, Administrative Law JudgeHoward Edelman issued the attached Decision in We will not discourage membership in orthis proceeding. Thereafter, Respondents Consoli- activities on behalf of Local 20408, Uniteddated Dress Carriers, Inc., Greenberg's Express Warehouse Industrial and Affiliated TradesInc., GRG Delivery Inc., Clothing Carriers Corp., Employees Union, and Cloak & Dress DriversA Dynamic Delivery Corp., and JHT Leasing & Helpers Union, Local 102. InternationalCorp., herein collectively denominated Respond- Ladies' Garment Workers' Union, AFL-CIO,ents, filed exceptions and a supporting brief. Re- or any other labor organization; or interferespondent Trucking Personnel, Inc., herein denomi- w r a o c employees in thenated Respondent Trucking, filed cross-exceptions e of t rh g te b Se-and a supporting brief, as did the Charging Party.' tion 7 of the Nationta Labor RelationsActasBoth Respondents and the Party in Interest, Cloak amendeby falandr tola einstas& Dress Drivers & Helpers Union, Local 102, In- amended, by failing and refusing to reinstateternational Ladies' Garment Workers' Union, our^"k^ employees to their former posi-AFL-CIO, filed answering briefs to the Charging tions, ortoothersubstantially equivalent jobsParty's cross-exceptions. Finally, the General forwhichsuchemployees are reasonably wellCounsel filed a brief in support of the Administra- qualified, upon their unconditional offer totive Law Judge's Decision. return to work; or discriminate against our em-Pursuant to the provisions of Section 3(b) of the ployees in any other manner in regard to theirNational Labor Relations Act, as amended, the Na- hire or tenure of employment or any term ortional Labor Relations Board has delegated its au- condition of employment.thority in this proceeding to a three-member panel. WE WILL NOT in any other manner interfereThe Board has considered the record and the at- with, restrain, or coerce our employees in thetached Decision in light of the exceptions and exercise of their right to self-organization, tobriefs and has decided to affirm the rulings, find- form labor organizations, to join or assistings,2and conclusions of the Administrative Law Local 20408 and Local 102, or any other laborJudge and to adopt his recommended Order. organization, to bargain collectively throughORDER representatives of their own choosing, toengage in concerted activities for the purposePursuant to Section 10(c) of the National Labor of collective bargaining or other mutual aid orRelations Act, as amended, the National Labor Re- protection, or to refrain from any and all suchlations Board adopts as its Order the recommended activities.Order of the Administrative Law Judge and WE WILL offer our striking employees whohereby orders that the Respondents, Consolidated made unconditional offers to return to workDressCarriers, Inc., Greenberg's Express Inc., immediate reinstatement to their former jobsGRG Delivery Inc., Clothing Carriers Corp., Dy- o i t j a n lg avaiae, toI Respondents' motion to strike the Charging Party's cros&-exceptions substantially equivalent jobs, without prejudiceis hereby denied as lacking merit. to their seniority or other rights, and make'Respondents have excepted to certain credibility findings made by them whnic fnr anv lnsi nf cuminoi tlpv mavthe Administrative Law Judge. It is the Board's established policy not to temwholefor any lossof earnings they mayoverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his Findings.259 NLRB No. 83 628 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave suffered by reason of the discrimination leasing and servicing trucks to Respondents Consoli-against them, with interest. dated, Greenberg's, GRG, Clothing, and Dynamic.At all times material herein, Respondent JHT annual-CONSOLIDATED DRESS CARRIERS, ly, in the course and conduct of its business operations,INC., GREENBERG'S EXPRESS INC., purchased goods and materials valued at in excess ofGRG DELIVERY INC., CLOTHING $50,000, or performed services for employers who deriveCARRIERS CORP., DYNAMIC DELIV- income exceeding $50,000 directly from outside the Stateof New York.ERY CORP., JHT LEASING CORP., New York.AND TRUCKING PERSONNEL, INC. At all times material herein, Trucking Personnel, Inc.,herein called Respondent Trucking, a New York corpo-DECISION ration, has maintained its principal office and place ofbusiness in New York, New York, and has been, at allSTATEMENT OF THE CASE times material herein, engaged in the business of provid-HOWARD EDELMAN, Administrative Law Judge: This ing and performing labor services and related services.case was heard before me on April 29 through May 1, At all times material herein, Respondent Trucking, an-June 10, 11, 12, 17, and September 9, 1980. nually in the course and conduct of its business oper-On August 29, 1978, complaint issued in Case 2-CA- ations described above, derived gross revenues in excess15783 upon charges filed by Local 20408, United Ware- of $50,000 for services performed directly outside thehouse, Industrial and Affiliated Trades Employees State of New York.Union, herein called Local 20408. The complaint was Respondents Consolidated, Greenberg's, GRG, Cloth-amended on January 11, April 7 and May 7, 1980, during ing, Dynamic, JHT, and Trucking' admit and I find thatthe course of the hearing herein. The thrust of the corn- each of them are and have been at all times materialplaint alleges that Consolidated Dress Carriers, Inc., herein employers engaged in commerce within the mean-Greenberg's Express Inc., GRG Delivery Inc., and ing of Section 2(2), (6), and (7) of the Act.Clothing Carriers Corp., collectively called Respondentor Respondent corporations, violated Section 8(a)(3) of II. LABOR ORGANIZATIONSthe Act by refusing to reinstate striking employees fol-lowing their unconditional offers to return to their Local 20408, s an organization in which employeesformer positions of employment because said employees participate, and which exists for the purpose, in whole orjoined Local 20408 and participated in a strike on behalf in part, of dealing with employers concerning griev-of Local 20408 and because said employees sought assist- ances, labor disputes, wages, rates of pay, hours of em-ance from Cloak & Dress Drivers & Helpers Union, ployment, or conditions of work. The evidence estab-Local 102, International Ladies Garment Workers' lished that in July 1978 Local 20408 had collective-bar-Union, AFL-CIO, herein called Local 102. gaining agreements with various employers covering ap-Briefs were filed by counsel for General Counsel and proximately 200 employees. These agreements containedcounsel for Respondent. Additionally, counsel for Re- inter alia, provisions relating to wages, health benefits,spondent filed a reply brief. Upon consideration of the pensions, grievance procedures, job classifications, etc.entire record, the briefs, and my observation of the de- Additionally, the National Labor Relations Board issuedmeanor of the witnesses, I make the following: a Certification of Representation to Local 20408 on atleast four separate occasions, e.g., John F. Boyle Compa-FINDINGS OF FACT ny, 222 NLRB 1309 (1976).2I. JURISDICTION I find Local 20408 is a labor organization within themeaning of Section 2(5) of the Act.At all times material herein, Consolidated Dress Carri- Respondent admits and I find that Local 102 is a laborers, Inc., Greenberg's Express Inc., GRG Delivery Inc., organization within the meaning of Section 2(5) of theClothing Carriers Corp., and Dynamic Delivery Corp., Act.herein called Respondent Consolidated, Greenberg's,GRG, Clothing, and Dynamic, respectively, have main-tained their principal office and place of business in NewYork, New York, and have been, at all times materialherein, engaged in providing trucking and related serv- 'On May 1, 1980, General Counsel moved to amend the complaint toices in the garment industry. include as additional Respondents, Greenberg's Express Inc., GRG De-At all times material herein, Respondents Consoli- livery Inc., Clothing Carriers Corp., Dynamic Delivery Corp.. and JHTdated, Greenberg's, GRG, Clothing, and Dynamic de- Leasing Corp. The amendment alleged that the above-named Respond-rived gross revenues in excess of $50,000 for trucking ents, including Consolidated Dress Carriers, Inc., and Trucking Person-nel, Inc.. were at all times material herein, a single and/or joint employ-services performed directly outside the State of New er. On May 7, 1980, I issued an order granting General Counsel's motionYork. to amend the complaint. Said order was appealed to the Board by Re-At all times material herein, Respondent JHT, a New spondent Consolidated on May 28, 1980. The appeal was denied by theYork corporation, has maintained its principal office and Board on June 2, 1980.2Respondent, in its answer and throughout the course of the hearingplace of business in New York, New York, and has been, herein, denied the labor organization status of Local 20408. Respondentat all times material herein, engaged in the business of in its reply brief admits the labor organization status of Local 20408.628 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave suffered by reason of the discrimination leasing and servicing trucks to Respondents Consoli-against them, with interest. dated, Greenberg's, GRG, Clothing, and Dynamic.At all times material herein, Respondent JHT annual-CONSOLIDATED DRESS CARRIERS, ly, inthecourse and conduct of its business operations,INC., GREENBERG'S EXPRESS INC., purchased goods and materials valued at in excess ofGRG DELIVERY INC., CLOTHING $50,000, or performed services for employers who deriveCARRIERS CORP., DYNAMIC DELIV- income exceeding $50,000 directly from outside the StateERY CORP., JHT LEASING CORP.,of New York.AND TRUCKING PERSONNEL, INC. At all times material herein, Trucking Personnel, Inc.,herein called Respondent Trucking, a New York corpo-DECISION ration, has maintained its principal office and place ofbusiness in New York, New York, and has been, at allSTATEMENT OF THE CASE times material herein, engaged in the business of provid-HOWARD EDELMAN, Administrative Law Judge: This ing andPerforming labor services and related services.case was heard before me on April 29 through May 1, Atall timesmaterial herein, Respondent Trucking, an-June 10, 11, 12, 17, and September 9, 1980. nually in thecourse and conduct of its business oper-On August 29, 1978, complaint issued in Case 2-CA- ations described above, derived gross revenues in excess15783 upon charges filed by Local 20408, United Ware- of $50,000 for services performed directly outside thehouse, Industrial and Affiliated Trades Employees State of New York.Union, herein called Local 20408. The complaint was Respondents Consolidated, Greenberg's, GRG, Cloth-amended on January 11, April 7 and May 7, 1980, during ing, Dynamic, JHT, and Trucking' admit and I find thatthe course of the hearing herein. The thrust of the corn- each of them are and have been at all times materialplaint alleges that Consolidated Dress Carriers, Inc., herein employers engaged in commerce within the mean-Greenberg's Express Inc., GRG Delivery Inc., and ing of Section 2(2), (6), and (7) of the Act.Clothing Carriers Corp., collectively called Respondentor Respondent corporations, violated Section 8(a)(3) of n1. LABOR ORGANIZATIONSthe Act by refusing to reinstate striking employees fol-lowing their unconditional offers to return to their Local20408, is anorganization in which employeesformer positions of employment because said employees participate, and which exists for the purpose, in whole orjoined Local 20408 and participated in a strike on behalf in part, of dealing with employers concerning griev-of Local 20408 and because said employees sought assist- ances, labor disputes, wages, rates of pay, hours of em-ance from Cloak & Dress Drivers & Helpers Union, ployment, or conditions of work. The evidence estab-Local 102, International Ladies Garment Workers' lished that in July 1978 Local 20408 had collective-bar-Union, AFL-CIO, herein called Local 102. gaining agreements with various employers covering ap-Briefs were filed by counsel for General Counsel and proximately 200 employees. These agreements containedcounsel for Respondent. Additionally, counsel for Re- inter alia, provisions relating to wages, health benefits,spondent filed a reply brief. Upon consideration of the pensions, grievance procedures, job classifications, etc.entire record, the briefs, and my observation of the de- Additionally, the National Labor Relations Board issuedmeaner of the witnesses, I make the following: a Certification of Representation to Local 20408 on atleast four separate occasions, e.g., John F. Boyle Compa-FINDINGS OF FACT ny, 222 NLRB 1309 (1976).2I JURISDICTION I findLocal 20408 is a labor organization within themeaning of Section 2(5) of the Act.At all times material herein, Consolidated Dress Carri- Respondent admits and I find that Local 102 is a laborers, Inc., Greenberg's Express Inc., GRG Delivery Inc., organization within the meaning of Section 2(5) of theClothing Carriers Corp., and Dynamic Delivery Corp., Act.herein called Respondent Consolidated, Greenberg's,GRG, Clothing, and Dynamic, respectively, have main-tained their principal office and place of business in NewYork, New York, and have been, at all times materialherein, engaged in providing trucking and related serv- .on May l, 1980, General Counsel moved to amend the complaint toices in the garment industry. include as additional Respondents, Greenberg's Express Inc., GRG De-At all times material herein, Respondents Consoli- livery Inc., Clothing Carriers Corp., Dynamic Delivery Corp., and JHTdated, Greenberg's, GRG, Clothing, and Dynamic de- Leasing Corp. The amendment alleged that the above-named Respond-rived gross revenues in excess of $50,000 for trucking ents, including Consolidated Dress Carriers, Inc., and Trucking Person-nel, Inc., were at all times material herein, a single and/or joint employ-services performed directly outside the State of New er. On May 7, 1980, I issued an order granting General Counsel's motionYork. to amend the complaint. Said order was appealed to the Board by Re-At all times material herein, Respondent JHT, a New spondent Consolidated on May 28, 1980. The appeal was denied by theYork corporation, has maintained its principal office and Iondent i a and throughout the course of the hearingplace of business in New York, New York, and has been, herein, denied the labor organization status of Local 20408. Respondentat all times material herein, engaged in the business of in its reply brief admits the labor organization status of Local 20408.628 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave suffered by reason of the discrimination leasing and servicing trucks to Respondents Consoli-against them, with interest. dated, Greenberg's, GRG, Clothing, and Dynamic.At all times material herein, Respondent JHT annual-CONSOLIDATED DRESS CARRIERS, ly, inthecourse and conduct of its business operations,INC., GREENBERG'S EXPRESS INC., purchased goods and materials valued at in excess ofGRG DELIVERY INC., CLOTHING $50,000, or performed services for employers who deriveCARRIERS CORP., DYNAMIC DELIV- income exceeding $50,000 directly from outside the StateERY CORP., JHT LEASING CORP.,of New York.AND TRUCKING PERSONNEL, INC. At all times material herein, Trucking Personnel, Inc.,herein called Respondent Trucking, a New York corpo-DECISION ration, has maintained its principal office and place ofbusiness in New York, New York, and has been, at allSTATEMENT OF THE CASE times material herein, engaged in the business of provid-HOWARD EDELMAN, Administrative Law Judge: This ing andPerforming labor services and related services.case was heard before me on April 29 through May 1, Atall times material herein, Respondent Trucking, an-June 10, 11, 12, 17, and September 9, 1980. nually in thecourse and conduct of its business oper-On August 29, 1978, complaint issued in Case 2-CA- ations described above, derived gross revenues in excess15783 upon charges filed by Local 20408, United Ware- of $50,000 for services performed directly outside thehouse, Industrial and Affiliated Trades Employees State of New York.Union, herein called Local 20408. The complaint was Respondents Consolidated, Greenberg's, GRG, Cloth-amended on January 11, April 7 and May 7, 1980, during ing, Dynamic, JHT, and Trucking' admit and I find thatthe course of the hearing herein. The thrust of the corn- each of them are and have been at all times materialplaint alleges that Consolidated Dress Carriers, Inc., herein employers engaged in commerce within the mean-Greenberg's Express Inc., GRG Delivery Inc., and ing of Section 2(2), (6), and (7) of the Act.Clothing Carriers Corp., collectively called Respondentor Respondent corporations, violated Section 8(a)(3) of n1. LABOR ORGANIZATIONSthe Act by refusing to reinstate striking employees fol-lowing their unconditional offers to return to their Local 20408, is anorganization in which employeesformer positions of employment because said employees participate, and which exists for the purpose, in whole orjoined Local 20408 and participated in a strike on behalf in part, of dealing with employers concerning griev-of Local 20408 and because said employees sought assist- ances, labor disputes, wages, rates of pay, hours of em-ance from Cloak & Dress Drivers & Helpers Union, ployment, or conditions of work. The evidence estab-Local 102, International Ladies Garment Workers' lished that in July 1978 Local 20408 had collective-bar-Union, AFL-CIO, herein called Local 102. gaining agreements with various employers covering ap-Briefs were filed by counsel for General Counsel and proximately 200 employees. These agreements containedcounsel for Respondent. Additionally, counsel for Re- inter alia, provisions relating to wages, health benefits,spondent filed a reply brief. Upon consideration of the pensions, grievance procedures, job classifications, etc.entire record, the briefs, and my observation of the de- Additionally, the National Labor Relations Board issuedmeaner of the witnesses, I make the following: a Certification of Representation to Local 20408 on atleast four separate occasions, e.g., John F. Boyle Compa-FINDINGS OF FACT ny, 222 NLRB 1309 (1976).2l. JURISDICTION I findLocal 20408 is a labor organization within themeaning of Section 2(5) of the Act.At all times material herein, Consolidated Dress Carri- Respondent admits and I find that Local 102 is a laborers, Inc., Greenberg's Express Inc., GRG Delivery Inc., organization within the meaning of Section 2(5) of theClothing Carriers Corp., and Dynamic Delivery Corp., Act.herein called Respondent Consolidated, Greenberg's,GRG, Clothing, and Dynamic, respectively, have main-tained their principal office and place of business in NewYork, New York, and have been, at all times materialherein, engaged in providing trucking and related serv- .on May l, 1980, General Counsel moved to amend the complaint toices in the garment industry. include as additional Respondents, Greenberg's Express Inc., GRG De-At all times material herein, Respondents Consoli- livery Inc., Clothing Carriers Corp., Dynamic Delivery Corp., and JHTdated, Greenberg's, GRG, Clothing, and Dynamic de- Leasing Corp. The amendment alleged that the above-named Respond-rived gross revenues in excess of $50,000 for trucking ents, including Consolidated Dress Carriers, Inc., and Trucking Person-nel, Inc., were at all times material herein, a single and/or joint employ-services performed directly outside the State of New er. On May 7, 1980, I issued an order granting General Counsel's motionYork. to amend the complaint. Said order was appealed to the Board by Re-At all times material herein, Respondent JHT, a New spondent Consolidated on May 28, 1980. The appeal was denied by theYork corporation, has maintained its principal office and Iondent i a and throughout the course of the hearingplace of business in New York, New York, and has been, herein, denied the labor organization status of Local 20408. Respondentat all times material herein, engaged in the business of in its reply brief admits the labor organization status of Local 20408.628 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave suffered by reason of the discrimination leasing and servicing trucks to Respondents Consoli-against them, with interest. dated, Greenberg's, GRG, Clothing, and Dynamic.At all times material herein, Respondent JHT annual-CONSOLIDATED DRESS CARRIERS, ly, inthecourse and conduct of its business operations,INC., GREENBERG'S EXPRESS INC., purchased goods and materials valued at in excess ofGRG DELIVERY INC., CLOTHING $50,000, or performed services for employers who deriveCARRIERS CORP., DYNAMIC DELIV- income exceeding $50,000 directly from outside the StateERY CORP., JHT LEASING CORP.,of New York.AND TRUCKING PERSONNEL, INC. At all times material herein, Trucking Personnel, Inc.,herein called Respondent Trucking, a New York corpo-DECISION ration, has maintained its principal office and place ofbusiness in New York, New York, and has been, at allSTATEMENT OF THE CASE times material herein, engaged in the business of provid-HOWARD EDELMAN, Administrative Law Judge: This ing andPerforming labor services and related services.case was heard before me on April 29 through May 1, Atall times material herein, Respondent Trucking, an-June 10, 11, 12, 17, and September 9, 1980. nually in the course and conduct of its business oper-On August 29, 1978, complaint issued in Case 2-CA- ations described above, derived gross revenues in excess15783 upon charges filed by Local 20408, United Ware- of $50,000 for services performed directly outside thehouse, Industrial and Affiliated Trades Employees State of New York.Union, herein called Local 20408. The complaint was Respondents Consolidated, Greenberg's, GRG, Cloth-amended on January 11, April 7 and May 7, 1980, during ing, Dynamic, JHT, and Trucking' admit and I find thatthe course of the hearing herein. The thrust of the corn- each of them are and have been at all times materialplaint alleges that Consolidated Dress Carriers, Inc., herein employers engaged in commerce within the mean-Greenberg's Express Inc., GRG Delivery Inc., and ing of Section 2(2), (6), and (7) of the Act.Clothing Carriers Corp., collectively called Respondentor Respondent corporations, violated Section 8(a)(3) of n1. LABOR ORGANIZATIONSthe Act by refusing to reinstate striking employees fol-lowing their unconditional offers to return to their Local 20408, is anorganization in which employeesformer positions of employment because said employees participate, and which exists for the purpose, in whole orjoined Local 20408 and participated in a strike on behalf in part, of dealing with employers concerning griev-of Local 20408 and because said employees sought assist- ances, labor disputes, wages, rates of pay, hours of em-ance from Cloak & Dress Drivers & Helpers Union, ployment, or conditions of work. The evidence estab-Local 102, International Ladies Garment Workers' lished that in July 1978 Local 20408 had collective-bar-Union, AFL-CIO, herein called Local 102. gaining agreements with various employers covering ap-Briefs were filed by counsel for General Counsel and proximately 200 employees. These agreements containedcounsel for Respondent. Additionally, counsel for Re- inter alia, provisions relating to wages, health benefits,spondent filed a reply brief. Upon consideration of the pensions, grievance procedures, job classifications, etc.entire record, the briefs, and my observation of the de- Additionally, the National Labor Relations Board issuedmeaner of the witnesses, I make the following: a Certification of Representation to Local 20408 on atleast four separate occasions, e.g., John F. Boyle Compa-FINDINGS OF FACT ny, 222 NLRB 1309 (1976).2l. JURISDICTION I findLocal 20408 is a labor organization within themeaning of Section 2(5) of the Act.At all times material herein, Consolidated Dress Carri- Respondent admits and I find that Local 102 is a laborers, Inc., Greenberg's Express Inc., GRG Delivery Inc., organization within the meaning of Section 2(5) of theClothing Carriers Corp., and Dynamic Delivery Corp., Act.herein called Respondent Consolidated, Greenberg's,GRG, Clothing, and Dynamic, respectively, have main-tained their principal office and place of business in NewYork, New York, and have been, at all times materialherein, engaged in providing trucking and related serv- .on May l, 1980, General Counsel moved to amend the complaint toices in the garment industry. include as additional Respondents, Greenberg's Express Inc., GRG De-At all times material herein, Respondents Consoli- livery Inc., Clothing Carriers Corp., Dynamic Delivery Corp., and JHTdated, Greenberg's, GRG, Clothing, and Dynamic de- Leasing Corp. The amendment alleged that the above-named Respond-rived gross revenues in excess of $50,000 for trucking ents, including Consolidated Dress Carriers, Inc., and Trucking Prsyon-nel, Inc., were at all times material herein, a single and/or joint employ-services performed directly outside the State of New er. On May 7, 1980, I issued an order granting General Counsel's motionYork. to amend the complaint. Said order was appealed to the Board by Re-At all times material herein, Respondent JHT, a New spondent Consolidated on May 28, 1980. The appeal was denied by theYork corporation, has maintained its principal office and Iondent i a and throughout the course of the hearingplace of business in New York, New York, and has been, herein, denied the labor organization status of Local 20408. Respondentat all times material herein, engaged in the business of in its reply brief admits the labor organization status of Local 20408. CONSOLIDATED DRESS CARRIERS, INC. 629A. Whether Respondents Consolidated, Greenberg's, Trucking first came into existence sometime in 1975.GRG, Clothing, Dynamic, JHT, and Trucking Trucking is essentially a manpower type operation.5As aConstitute a Single or Joint Employer prerequisite to its existence, Ruff was required to obtainpermission from Thomas and Joseph Gambino. WhenAt all times material herein and up through July 27, Trucking first commenced its operation, some of the1978, Consolidated, Greenberg's, GRG, Clothing, and clerical employees employed on the payrolls of the sixDynamic were engaged in providing trucking services in other Respondent corporations previously named herein,the garment industry. JHT was engaged solely in the were transferred to Trucking's payroll.business of leasing trucks and related trucking equipment Ruff and the Gambinos were in overall charge and ranto Consolidated, Greenberg's, GRG, Clothing and Dy- the day-to-day operations for Consolidated, Greenberg's,namic. Trucking was engaged primarily in providing GRG, Clothing, Dynamic, and JHI. Ruff was generallyhandlers or laborers and helpers to Consolidated, Green- responsible for the operations of Trucking. However, Joeberg's, GRG, Clothing, and Dynamic.3Trucking sup- Gambino did authorize loans to employees and adjustplied well over 90 percent of all handlers, laborers, and grievances of employees supplied by Trucking to Con-helpers utilized by Consolidated, Greenberg's, GRG, solidated, Greenberg's, GRG, Clothing, and Dynamic.Clothing, and Dynamic. Over 85 percent of Trucking's Consolidated, Greenberg's GRG, Clothing, and Dy-total business during 1978 involved the supplying of namic each had a small complement of employees onlabor to the aforementioned corporations. The remainder their individual payroll. These employees were officeof Trucking's business involved supplying labor to var- workers, truckdrivers, and supervisors. Trucking had onious other corporations not involved in this proceeding. its individual payroll a small complement of office work-The officers of Consolidated, Greenberg's, GRG, ers. The office workers for the aforementioned six Re-Clothing, Dynamic, and JHT were Hyman Ruff, presi- spondent companies share the office facilities in the mez-dent, Thomas Gambino, vice president, and Joseph Gam- zanine of 141 West 35th Street facility including thebino, secretary-treasurer. Ruff and the two Gambinos office equipment, described in detail below. Consoli-were the sole shareholders of the aforementioned corpo- dated, Greenberg's, GRG, Clothing, and Dynamic em-rations; Ruff owning 25 percent of the stock and the ployed virtually no helpers, handlers, or laborers on theirGambinos owning 37-1/2 percent of the stock in each of payroll. These employees were supplied exclusively bythe aforementioned corporations. The sole officer of Trucking. Moreover, the overwhelming majority of theTrucking was Hyman Ruff who was president. The sole total work force of Consolidated, Greenberg's, GRG,shareholders of Trucking were Hyman Ruff and his Clothing, and Dynamic consisted of helpers, handlers,wife.4and laborers supplied exclusively by Trucking.Consolidated, Greenberg's, GRG, Clothing, Dynamic, Jules Alterman, a supervisor within the meaning ofJHT, and Trucking all maintained their sole office and Section 2(11) of the Act, was in charge of all warehouseprincipal place of business at the same location, 141 West employees, i.e. drivers, helpers, handlers, and laborers,35th Street, New York City. The premises at 141 West working out of the 141 West 35th Street facility.7Alter-35th Street consisted of a storefront, behind which was a man was directly responsible to the Gambinos and Ruff.large warehouse area. In the back of the warehouse area Alterman, although he was on the payroll of Dynamic,was a mezzanine which was used as an office facility by spent the majority of his time at the 141 West 35th StreetConsolidated, Greenberg's, GRG, Clothing, Dynamic, facility, which was not Dynamic's primary facility. HisJHT, and Trucking. The warehouse area was utilized by duties included determining how many laborers, helpers,Consolidated, Greenberg's, GRG, Clothing, and to some and handlers were required on a daily basis by onsoli-extent Dynamic. The bulk of Dynamic's operation, dated, Greenberg's, GRG, Clothing, and Dynamic andwhich was slightly different than that of Consolidated, informing Trucking of the number of such workers re-quired. Trucking then supplied the required number ofGreenberg's, GRG, and Clothing, in that it delivered fin- qured Truckin then suppied the required number ofworkers. Alterman assigned all production employeesished goods to retailers rather than to manufacturers, working out o te est t treet aciywas conducted at a separate warehouse located nearby daily work. Customers of Consolidated Greenberg's,Additionally, other warehouse facilities were maintained GRG, Clothing, and Dynamic would call in to Altermanin and about the area of West 35th Street and were uti- for pickups or deliveries. Alterman would accept suchlized more or less equally by Consolidated, Greenberg's, orders on behalf of corporations and assign the work toGRG, Clothing, and Dynamic. JHT maintained a single the employees, directing them to make the appropriatewarehouse facility at West 23rd Street. pickup and deliveries for all Respondent corporations.The storefront sign above the facility located at 141 At the 141 West 35th Street facility, AltermanWest 35th Street stated the name "Consolidated Dress punched the timecards of all the employees working outCarriers, Inc." No other corporate name appeared over of this facility, both as they reported to and left workthis storefront facility.s A manpower operation supplies workers or laborers to various em-A "handler" or "laborer" is an employee who performs delivery ployers requiring such services.service in and around the garment center using handtrucks and racks to ' The record does not contain the names of these employees nor thetransport garments and materials. corporation by whom they were employed.' The record did not disclose the percentage of shares owned by Ruff 7It was stipulated during the course of the hearing that Alterman wasand his wife. a supervisor within the meaning of Sec 2(11) of the Act.CONSOLIDATED DRESS CARRIERS, INC. 629A. Whether Respondents Consolidated, Greenberg's, Trucking first came into existence sometime in 1975.GRG, Clothing, Dynamic, JHT, and Trucking Trucking is essentially a manpower type operation.' As aConstitute a Single or Joint Employer prerequisite to its existence, Ruff was required to obtainAt all time materialhereinandupthroughJul7, permission from Thomas and Joseph Gambino. WhenAt aCo times mateal herein and up through July 27 Trucking first commenced its operation, some of the1978, Consolidated, Greenberg's, GRG, Clothing, andkclerical employees employed on the payrolls of the sixDynamic were engaged in providing trucking services in other Respondent corporations previously named herein,the garment industry. JHT was engaged solely in the were transferred to Trucking's payroll."business of leasing trucks and related trucking equipment Ruff and the Gambinos were in overall charge and ranto Consolidated, Greenberg's, GRG, Clothing and Dy- the day-to-day operations for Consolidated, Greenberg's,namic. Trucking was engaged primarily in providing GRG, Clothing, Dynamic, and JHI. Ruff was generallyhandlers or laborers and helpers to Consolidated, Green- responsible for the operations of Trucking. However, Joeberg's, GRG, Clothing, and Dynamic.' Trucking sup- Gambino did authorize loans to employees and adjustplied well over 90 percent of all handlers, laborers, and grievances of employees supplied by Trucking to Con-helpers utilized by Consolidated, Greenberg's, GRG, solidated, Greenberg's, GRG, Clothing, and Dynamic.Clothing, and Dynamic. Over 85 percent of Trucking's Consolidated, Greenberg's. GRG, Clothing, and Dy-total business during 1978 involved the supplying of namic each had a small complement of employees onlabor to the aforementioned corporations. The remainder their individual payroll. These employees were officeof Trucking's business involved supplying labor to var- workers, truckdrivers, and supervisors. Trucking had onious other corporations not involved in this proceeding. its individual payroll a small complement of office work-The officers of Consolidated, Greenberg's, GRG, ers. The office workers for the aforementioned six Re-Clothing, Dynamic, and JHT were Hyman Ruff, presi- spondent companies share the office facilities in the mez-dent, Thomas Gambino, vice president, and Joseph Gam- zanine of 141 West 35th Street facility including thebino, secretary-treasurer. Ruff and the two Gambinos office equipment, described in detail below. Consoli-were the sole shareholders of the aforementioned corpo- dated, Greenberg's, GRG, Clothing, and Dynamic em-rations; Ruff owning 25 percent of the stock and the ployed virtually no helpers, handlers, or laborers on theirGambinos owning 37-1/2 percent of the stock in each of payroll. These employees were supplied exclusively bythe aforementioned corporations. The sole officer of Trucking. Moreover, the overwhelming majority of theTrucking was Hyman Ruff who was president. The sole total work force of Consolidated, Greenberg's, GRG,shareholders of Trucking were Hyman Ruff and his Clothing, and Dynamic consisted of helpers, handlers,wife. 4and laborers supplied exclusively by Trucking.Consolidated, Greenberg's, GRG, Clothing, Dynamic, Jules Alterman, a supervisor within the meaning ofJHT, and Trucking all maintained their sole office and Section 2(11) of the Act, was in charge of all warehouseprincipal place of business at the same location, 141 West employees, i.e. drivers, helpers, handlers, and laborers,35th Street, New York City. The premises at 141 West working out of the 141 West 35th Street facility.7Alter-35th Street consisted of a storefront, behind which was a manwasdirectly responsible to the Gambinos and Ruff.large warehouse area. In the back of the warehouse area Alterman, although he was on the payroll of Dynamic,was a mezzanine which was used as an office facility by spentthemajority of his time at the 141 West 35th StreetConsolidated, Greenberg's, GRG, Clothing, Dynamic, facility, whichwasnotDynamic's primary facility. HisJHT, and Trucking. The warehouse area was utilized by duties includeddetermining how many laborers, helpers,Consolidated, Greenberg's, GRG, Clothing, and to some andhandlerswererequired ona dailybasis byConsoli-extent Dynamic. The bulk of Dynamic's operation, dated, Greenberg's. GRG, Clothing, and Dynamic andwhich was slightly different than that of Consolidated, informing Trucking of the number of such workers re-Greenberg's, GRG, and Clothing, in that it delivered fin- quired.Trucking thensupped the required number of., , , ., ., ., -.. ., .workers. Alterman assigned all production employeesished goods to retailers rather than to manufacturers, w A a all p emloeewas ondctedat seprat warhoue loate neaby. working out of the 141 West 35th Street facility theirwas conducted at a separate warehouse located nearby_ daily work. Customers of Consolidated, Greenberg's,Additionally, other warehouse facilities were maintained QGG Clothing, and Dynamic would call in to Altermanin and about the area of West 35th Street and were uti- f p deliveries. Alterman would accept suchlized more or less equally by Consolidated, Greenberg's, orders on behalf of corporations and assign the work toGRG, Clothing, and Dynamic. JHT maintained a single the employees, directing them to make the appropriatewarehouse facility at West 23rd Street. pickup and deliveries for all Respondent corporations.The storefront sign above the facility located at 141 At the 141 West 35th Street facility, AltermanWest 35th Street stated the name "Consolidated Dress punched the timecards of all the employees working outCarriers, Inc." No other corporate name appeared over of this facility, both as they reported to and left workthis storefront facility.sA manpower operation supplies workers or laborers to various em-A "handler" or "laborer" is an employee who performs delivery ployers requiring such services.service in and around the garment center using handtrucks and racks to I The record does not contain the names of these employees nor thetransport garments and materials. corporation by whom they were employed.I The record did not disclose the percentage of shares owned by Ruff ' It was stipulated during the course of the hearing that Alterman wasand his wife. a supervisor within the meaning of Sec. 2(11) of the Act.CONSOLIDATED DRESS CARRIERS, INC. 629A. Whether Respondents Consolidated, Greenberg's, Trucking first came into existence sometime in 1975.GRG, Clothing, Dynamic, JHT, and Trucking Trucking is essentially a manpower type operation.' As aConstitute a Single or Joint Employer prerequisite to its existence, Ruff was required to obtainAt all time materialhereinandupthroughJul7, permission from Thomas and Joseph Gambino. WhenAt aCo times mateal herein and up through July 27 Trucking first commenced its operation, some of the1978, Consolidated, Greenberg's, GRG, Clothing, andkclerical employees employed on the payrolls of the sixDynamic were engaged mn providing trucking services in other Respondent corporations previously named herein,the garment industry. JHT was engaged solely in the were transferred to Trucking's payroll."business of leasing trucks and related trucking equipment Ruff and the Gambinos were in overall charge and ranto Consolidated, Greenberg's, GRG, Clothing and Dy- the day-to-day operations for Consolidated, Greenberg's,namic. Trucking was engaged primarily in providing GRG, Clothing, Dynamic, and JHI. Ruff was generallyhandlers or laborers and helpers to Consolidated, Green- responsible for the operations of Trucking. However, Joeberg's, GRG, Clothing, and Dynamic.' Trucking sup- Gambino did authorize loans to employees and adjustplied well over 90 percent of all handlers, laborers, and grievances of employees supplied by Trucking to Con-helpers utilized by Consolidated, Greenberg's, GRG, solidated, Greenberg's, GRG, Clothing, and Dynamic.Clothing, and Dynamic. Over 85 percent of Trucking's Consolidated, Greenberg's. GRG, Clothing, and Dy-total business during 1978 involved the supplying of namic each had a small complement of employees onlabor to the aforementioned corporations. The remainder their individual payroll. These employees were officeof Trucking's business involved supplying labor to var- workers, truckdrivers, and supervisors. Trucking had onious other corporations not involved in this proceeding. its individual payroll a small complement of office work-The officers of Consolidated, Greenberg's, GRG, ers. The office workers for the aforementioned six Re-Clothing, Dynamic, and JHT were Hyman Ruff, presi- spondent companies share the office facilities in the mez-dent, Thomas Gambino, vice president, and Joseph Gam- zanine of 141 West 35th Street facility including thebino, secretary-treasurer. Ruff and the two Gambinos office equipment, described in detail below. Consoli-were the sole shareholders of the aforementioned corpo- dated, Greenberg's, GRG, Clothing, and Dynamic em-rations; Ruff owning 25 percent of the stock and the ployed virtually no helpers, handlers, or laborers on theirGambinos owning 37-1/2 percent of the stock in each of payroll. These employees were supplied exclusively bythe aforementioned corporations. The sole officer of Trucking. Moreover, the overwhelming majority of theTrucking was Hyman Ruff who was president. The sole total work force of Consolidated, Greenberg's, GRG,shareholders of Trucking were Hyman Ruff and his Clothing, and Dynamic consisted of helpers, handlers,wife. 4and laborers supplied exclusively by Trucking.Consolidated, Greenberg's, GRG, Clothing, Dynamic, Jules Alterman, a supervisor within the meaning ofJHT, and Trucking all maintained their sole office and Section 2(11) of the Act, was in charge of all warehouseprincipal place of business at the same location, 141 West employees, i.e. drivers, helpers, handlers, and laborers,35th Street, New York City. The premises at 141 West working out of the 141 West 35th Street facility.7Alter-35th Street consisted of a storefront, behind which was a manwasdirectly responsible to the Gambinos and Ruff.large warehouse area. In the back of the warehouse area Alterman, although he was on the payroll of Dynamic,was a mezzanine which was used as an office facility by spentthemajority of his time at the 141 West 35th StreetConsolidated, Greenberg's, GRG, Clothing, Dynamic, facility, whichwasnotDynamic's primary facility. HisJHT, and Trucking. The warehouse area was utilized by duties includeddetermining how many laborers, helpers,Consolidated, Greenberg's, GRG, Clothing, and to some andhandlerswererequired ona dailybasis byConsoli-extent Dynamic. The bulk of Dynamic's operation, dated, Greenberg's. GRG, Clothing, and Dynamic andwhich was slightly different than that of Consolidated, informing Trucking of the number of such workers re-Greenberg's, GRG, and Clothing, in that it delivered fin- quired.Trucking thensupped the required number of., , , ., ., ., -.. ., .workers. Alterman assigned all production employeesished goods to retailers rather than to manufacturers, w A a all p emloeewas ondctedat seprat warhoue loate neaby. working out of the 141 West 35th Street facility theirwas conducted at a separate warehouse located nearby_ daily work. Customers of Consolidated, Greenberg's,Additionally, other warehouse facilities were maintained QGG Clothing, and Dynamic would call in to Altermanin and about the area of West 35th Street and were uti- f ckups or deliveries. Alterman would accept suchlized more or less equally by Consolidated, Greenberg's, orders on behalf of corporations and assign the work toGRG, Clothing, and Dynamic. JHT maintained a single the employees, directing them to make the appropriatewarehouse facility at West 23rd Street. pickup and deliveries for all Respondent corporations.The storefront sign above the facility located at 141 At the 141 West 35th Street facility, AltermanWest 35th Street stated the name "Consolidated Dress punched the timecards of all the employees working outCarriers, Inc." No other corporate name appeared over of this facility, both as they reported to and left workthis storefront facility.sA manpower operation supplies workers or laborers to various em-A "handler" or "laborer" is an employee who performs delivery ployers requiring such services.service in and around the garment center using handtrucks and racks to I The record does not contain the names of these employees nor thetransport garments and materials. corporation by whom they were employed.I The record did not disclose the percentage of shares owned by Ruff ' It was stipulated during the course of the hearing that Alterman wasand his wife. a supervisor within the meaning of Sec. 2(11) of the Act.CONSOLIDATED DRESS CARRIERS, INC. 629A. Whether Respondents Consolidated, Greenberg's, Trucking first came into existence sometime in 1975.GRG, Clothing, Dynamic, JHT, and Trucking Trucking is essentially a manpower type operation.' As aConstitute a Single or Joint Employer prerequisite to its existence, Ruff was required to obtainAt all time materialhereinandupthroughJul7, permission from Thomas and Joseph Gambino. WhenAt aCo times mateal herein and up through July 27 Trucking first commenced its operation, some of the1978, Consolidated, Greenberg's, GRG, Clothing, andkclerical employees employed on the payrolls of the sixDynamic were engaged mn providing trucking services in other Respondent corporations previously named herein,the garment industry. JHT was engaged solely in the were transferred to Trucking's payroll."business of leasing trucks and related trucking equipment Ruff and the Gambinos were in overall charge and ranto Consolidated, Greenberg's, GRG, Clothing and Dy- the day-to-day operations for Consolidated, Greenberg's,namic. Trucking was engaged primarily in providing GRG, Clothing, Dynamic, and JHI. Ruff was generallyhandlers or laborers and helpers to Consolidated, Green- responsible for the operations of Trucking. However, Joeberg's, GRG, Clothing, and Dynamic.' Trucking sup- Gambino did authorize loans to employees and adjustplied well over 90 percent of all handlers, laborers, and grievances of employees supplied by Trucking to Con-helpers utilized by Consolidated, Greenberg's, GRG, solidated, Greenberg's, GRG, Clothing, and Dynamic.Clothing, and Dynamic. Over 85 percent of Trucking's Consolidated, Greenberg's. GRG, Clothing, and Dy-total business during 1978 involved the supplying of namic each had a small complement of employees onlabor to the aforementioned corporations. The remainder their individual payroll. These employees were officeof Trucking's business involved supplying labor to var- workers, truckdrivers, and supervisors. Trucking had onious other corporations not involved in this proceeding. its individual payroll a small complement of office work-The officers of Consolidated, Greenberg's, GRG, ers. The office workers for the aforementioned six Re-Clothing, Dynamic, and JHT were Hyman Ruff, presi- spondent companies share the office facilities in the mez-dent, Thomas Gambino, vice president, and Joseph Gam- zanine of 141 West 35th Street facility including thebino, secretary-treasurer. Ruff and the two Gambinos office equipment, described in detail below. Consoli-were the sole shareholders of the aforementioned corpo- dated, Greenberg's, GRG, Clothing, and Dynamic em-rations; Ruff owning 25 percent of the stock and the ployed virtually no helpers, handlers, or laborers on theirGambinos owning 37-1/2 percent of the stock in each of payroll. These employees were supplied exclusively bythe aforementioned corporations. The sole officer of Trucking. Moreover, the overwhelming majority of theTrucking was Hyman Ruff who was president. The sole total work force of Consolidated, Greenberg's, GRG,shareholders of Trucking were Hyman Ruff and his Clothing, and Dynamic consisted of helpers, handlers,wife. 4and laborers supplied exclusively by Trucking.Consolidated, Greenberg's, GRG, Clothing, Dynamic, Jules Alterman, a supervisor within the meaning ofJHT, and Trucking all maintained their sole office and Section 2(11) of the Act, was in charge of all warehouseprincipal place of business at the same location, 141 West employees, i.e. drivers, helpers, handlers, and laborers,35th Street, New York City. The premises at 141 West working out of the 141 West 35th Street facility.7Alter-35th Street consisted of a storefront, behind which was a manwasdirectly responsible to the Gambinos and Ruff.large warehouse area. In the back of the warehouse area Alterman, although he was on the payroll of Dynamic,was a mezzanine which was used as an office facility by spentthemajority of his time at the 141 West 35th StreetConsolidated, Greenberg's, GRG, Clothing, Dynamic, facility, whichwasnotDynamic's primary facility. HisJHT, and Trucking. The warehouse area was utilized by duties includeddetermining how many laborers, helpers,Consolidated, Greenberg's, GRG, Clothing, and to some andhandlerswererequired ona dailybasis byConsoli-extent Dynamic. The bulk of Dynamic's operation, dated, Greenberg's. GRG, Clothing, and Dynamic andwhich was slightly different than that of Consolidated, informing Trucking of the number of such workers re-Greenberg's, GRG, and Clothing, in that it delivered fin- quired.Trucking thensupped the required number of., , , ., ., ., -.. ., .workers. Alterman assigned all production employeesished goods to retailers rather than to manufacturers, w A a all p emloeewas ondctedat seprat warhoue loate neaby. working out of the 141 West 35th Street facility theirwas conducted at a separate warehouse located nearby_ daily work. Customers of Consolidated, Greenberg's,Additionally, other warehouse facilities were maintained QGG Clothing, and Dynamic would call in to Altermanin and about the area of West 35th Street and were uti- f ckups or deliveries. Alterman would accept suchlized more or less equally by Consolidated, Greenberg's, orders on behalf of corporations and assign the work toGRG, Clothing, and Dynamic. JHT maintained a single the employees, directing them to make the appropriatewarehouse facility at West 23rd Street. pickup and deliveries for all Respondent corporations.The storefront sign above the facility located at 141 At the 141 West 35th Street facility, AltermanWest 35th Street stated the name "Consolidated Dress punched the timecards of all the employees working outCarriers, Inc." No other corporate name appeared over of this facility, both as they reported to and left workthis storefront facility.sA manpower operation supplies workers or laborers to various em-A "handler" or "laborer" is an employee who performs delivery ployers requiring such services.service in and around the garment center using handtrucks and racks to I The record does not contain the names of these employees nor thetransport garments and materials. corporation by whom they were employed.I The record did not disclose the percentage of shares owned by Ruff ' It was stipulated during the course of the hearing that Alterman wasand his wife. a supervisor within the meaning of Sec. 2(11) of the Act. 630 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach day. In addition, he would authorize overtime work porations. She was the keypunch operator for Consoli-and distribute the weekly paychecks to the employees. dated, Greenberg's, GRG, Clothing, and Dynamic.All the employees assigned by Trucking to the aforen- The warehouse equipment, handtrucks, racks, andamed Respondent corporations, all received Trucking automotive trucks at the 141 West 35th Street facilitypaychecks. were completely interchangeable. The automotive trucksAlterman possessed authority to, and did in fact, fire were either leased from JHT or owned by one of Re-several employees assigned by Trucking personnel to spondent corporations. A truck either owned by one ofvarious Respondent corporations operating out of the Respondent corporations or leased from JHT would dis-141 West 35th Street facility. play the name of any one of Respondent corporations forEmployees furnished by Trucking to Consolidated, advertising purposes. The trucks were used interchange-Greenberg's, GRG, Clothing, and Dynamic were totally ably by each Respondent corporation operating out ofinterchangeable although charged by Trucking to one of the 141 West 35th Street facility. Although each corpo-Respondent corporations. Respondent Trucking's person- ration owned racks and handtrucks, such racks and hand-nel records establish that during the period of January I trucks were also used interchangeably. Some of thesethrough July 27, 1978, the date of the strike herein, each racks were marked "Consolidated" and some "Dynam-specific employee set forth in the complaint as an alleged ic."discriminatee was charged exclusively to one specific Re- Additionally, Consolidated paid entirely for cleaningspondent corporation." Thomas Gambino and Jules Al- service and rubbish removal at the 141 West 35th Streetterman testified that Trucking employees supplied and facility. Respondent corporations, including Trucking,charged to one of Respondent corporations would be as- shared the use of the photocopy machine located in thesigned to work on a day-to-day basis for other Respond- office at 141 West 35th Street. Trucking was not billedent corporations. Interestingly, 52 of the striking employ- for the use of the machine nor for the cleaning serviceees set forth in the complaint and supplied by Trucking and rubbish removal.were charged to Dynamic. However, Gambino and Al- Consolidated, Greenberg's, GRG, Clothing, and Dy-terman testified that little or no Dynamic business tran- namic regularly performed trucking services for eachspired at the 141 West 35th Street facility. Therefore, other on a daily and interchangeable basis. For example,since these employees concededly worked out of the 141 Consolidated might perform a delivery received byWest 35th Street facility they must have performed work Greenberg's or vice versa. Clothing or any one of thefor Consolidated, Greenberg's, GRG, and Clothing, and other Respondent corporations might perform a pickupin view of the testimony of Gambino and Alterman, for Dynamic; however, inasmuch as Dynamic deliveredabove, I conclude such work was performed on an inter- merchandise to the retailer, whereas the other corpora-changeable basis as between these corporations. tions did not, such delivery would be deposited at Dy-Personnel supplied by Trucking applied for loans namic's warehouse where Dynamic would make the de-through Alterman and Joseph Gambino. Joseph Gam- livery to the retailer. Respondent corporations did notbino, and presumably Thomas Gambino and Ruff, had bill each other for the services performed. Rather, annu-final approval as to whether such loans would be grant- ally the officers of the corporations would meet and allo-ed. Such loans were repaid by means of deductions made cate informal amounts due from one corporation to thefrom the employees' weekly Trucking paycheck. In addi- other. These were called offsets.tion, Joseph Gambino adjusted grievances of personnel The 141 West 35th Street facility was leased by Con-supplied to Respondent corporations by Trucking when- solidated. Greenberg's, GRG, Clothing, JHT, and Dy-ever necessary. namic had an informal agreement with ConsolidatedMurray Pines was in overall charge of the office facili- wherein they utilized the facility. On an annual basis, in-ty located in the mezzanine at 141 West 35th Street. formal arbitrary offsets would be charged against eachPines was on the payroll of Consolidated. He was direct- corporation for its share of the rent. Trucking had aly responsible to the Gambinos and to Ruff. Pines super- lease arrangement for its office space with Dynamic. Dy-vised the work of approximately 10 office employees namic billed Trucking on an annual basis for the rentalwho were on different Respondent corporation payrolls. of space at 141 West 35th Street facility. This billing in-As in the case of laborers, the office workers were fully cluded office expenses, stationery, etc. The amount ofinterchangeable. For example, employee Charles Cho- this billing was determined arbitrarily by the Gambinosdash was on Consolidated's payroll, however, he operat- and Ruff. There was no specific special allocations eithered the IBM programer for Consolidated, Greenberg's, in the office or warehouse at the 141 West 35th StreetGRG, Clothing, and Dynamic. Anthony Mascia was on facility. The space was used interchangeably.the payroll of GRG, however, he was in charge ofworkmen's compensation matters for Consolidated, B. Collective-Bargaining Agreements with Local 102Greenberg's, GRG, Clothing, and Dynamic. Additional- Respondents Consolidated, Greenberg's, and Clothing,ly and significantly, Lucy, another employee, was paid as members of an employer association, were parties toby Trucking but charged to one of five Respondent cor- an associtionwide collective-bargaining agreement withLocal 102, covering a bargaining unit which included allRespondent Trucking's personnel records establish for the period Jan- drivers, handler, and hers. Pursant to the terms ofuary 1, 1978, thru July 27, 1978, that 6 employees were charged to Con- vers, and helpers Pursuant to the terms ofsolidated, I to Greenberg's, 4 to GRG, 3 to Clothing, and 52 to Dynam- the agreement, handlers and helpers received a wage ofic. $4.25 and $4.98 per hour, respectively, as of June 1978.630 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach day. In addition, he would authorize overtime work porations. She was the keypunch operator for Consoli-and distribute the weekly paychecks to the employees. dated, Greenberg's, GRG, Clothing, and Dynamic.All the employees assigned by Trucking to the aforen- The warehouse equipment, handtrucks, racks, andamed Respondent corporations, all received Trucking automotive trucks at the 141 West 35th Street facilitypaychecks. were completely interchangeable. The automotive trucksAlterman possessed authority to, and did in fact, fire were either leased from JHT or owned by one of Re-several employees assigned by Trucking personnel to spondent corporations. A truck either owned by one ofvarious Respondent corporations operating out of the Respondent corporations or leased from JHT would dis-141 West 35th Street facility. play the name of any one of Respondent corporations forEmployees furnished by Trucking to Consolidated, advertising purposes. The trucks were used interchange-Greenberg's, GRG, Clothing, and Dynamic were totally ably by each Respondent corporation operating out ofinterchangeable although charged by Trucking to one of the 141 West 35th Street facility. Although each corpo-Respondent corporations. Respondent Trucking's person- ration owned racks and handtrucks, such racks and hand-nel records establish that during the period of January 1 trucks were also used interchangeably. Some of thesethrough July 27, 1978, the date of the strike herein, each racks were marked "Consolidated" and some "Dynam-specific employee set forth in the complaint as an alleged ic."discriminatee was charged exclusively to one specific Re- Additionally, Consolidated paid entirely for cleaningspondent corporation." Thomas Gambino and Jules Al- service and rubbish removal at the 141 West 35th Streetterman testified that Trucking employees supplied and facility. Respondent corporations, including Trucking,charged to one of Respondent corporations would be as- shared the use of the photocopy machine located in thesigned to work on a day-to-day basis for other Respond- office at 141 West 35th Street. Trucking was not billedent corporations. Interestingly, 52 of the striking employ- for the use of the machine nor for the cleaning serviceees set forth in the complaint and supplied by Trucking and rubbish removal.were charged to Dynamic. However, Gambino and Al- Consolidated, Greenberg's, GRG, Clothing, and Dy-terman testified that little or no Dynamic business tran- namic regularly performed trucking services for eachspired at the 141 West 35th Street facility. Therefore, other on a daily and interchangeable basis. For example,since these employees concededly worked out of the 141 Consolidated might perform a delivery received byWest 35th Street facility they must have performed work Greenberg's or vice versa. Clothing or any one of thefor Consolidated, Greenberg's, GRG, and Clothing, and other Respondent corporations might perform a pickupin view of the testimony of Gambino and Alterman, for Dynamic; however, inasmuch as Dynamic deliveredabove, I conclude such work was performed on an inter- merchandise to the retailer, whereas the other corpora-changeable basis as between these corporations. tions did not, such delivery would be deposited at Dy-Personnel supplied by Trucking applied for loans namic's warehouse where Dynamic would make the de-through Alterman and Joseph Gambino. Joseph Gam- livery to the retailer. Respondent corporations did notbino, and presumably Thomas Gambino and Ruff, had bill each other for the services performed. Rather, annu-final approval as to whether such loans would be grant- ally the officers of the corporations would meet and allo-ed. Such loans were repaid by means of deductions made cate informal amounts due from one corporation to thefrom the employees' weekly Trucking paycheck. In addi- other. These were called offsets.tion, Joseph Gambino adjusted grievances of personnel The 141 West 35th Street facility was leased by Con-supplied to Respondent corporations by Trucking when- solidated. Greenberg's, GRG, Clothing, JHT, and Dy-ever necessary. namic had an informal agreement with ConsolidatedMurray Pines was in overall charge of the office facili- wherein they utilized the facility. On an annual basis, in-ty located in the mezzanine at 141 West 35th Street. formal arbitrary offsets would be charged against eachPines was on the payroll of Consolidated. He was direct- corporation for its share of the rent. Trucking had aly responsible to the Gambinos and to Ruff. Pines super- lease arrangement for its office space with Dynamic. Dy-vised the work of approximately 10 office employees namic billed Trucking on an annual basis for the rentalwho were on different Respondent corporation payrolls. of space at 141 West 35th Street facility. This billing in-As in the case of laborers, the office workers were fully eluded office expenses, stationery, etc. The amount ofinterchangeable. For example, employee Charles Cho- this billing was determined arbitrarily by the Gambinosdash was on Consolidated's payroll, however, he operat- and Ruff. There was no specific special allocations eithered the IBM programer for Consolidated, Greenberg's, in the office or warehouse at the 141 West 35th StreetGRG, Clothing, and Dynamic. Anthony Mascia was on facility. The space was used interchangeably.the payroll of GRG, however, he was in charge ofworkmen's compensation matters for Consolidated, B. Collective-Bargaining Agreements with Local 102Greenberg's, GRG, Clothing, and Dynamic. Additional- Respondents Consolidated, Greenberg's, and Clothing,ly and significantly, Lucy, another employee, was paid as members of an employer association, were parties toby Trucking but charged to one of five Respondent cor- an associationwide collective-bargaining agreement withI -Resondet-- rckin's-prsonel-rcordsestalishfor-he-priodJan- Local 102, covering a bargaining unit which included all' Respndent Truckring's personnel records establish for the period Jan- d-.,.,,— i.--ii-s, ~-.i I.~1_-_ ._ Pusun to the .1.m *uary 1. 1978, thru July 27, 1978, that 6 employees were charged to Con dnvers, hanles, and helpers. Pursuant to the terms ofsolidated, 1 to Greenberg's, 4 to GRG, 3 to Clothing, and 52 to Dynam- the agreement, handlers and helpers received a wage ofic. $4.25 and $4.98 per hour, respectively, as of June 1978.630 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach day. In addition, he would authorize overtime work porations. She was the keypunch operator for Consoli-and distribute the weekly paychecks to the employees. dated, Greenberg's, GRG, Clothing, and Dynamic.All the employees assigned by Trucking to the aforen- The warehouse equipment, handtrucks, racks, andamed Respondent corporations, all received Trucking automotive trucks at the 141 West 35th Street facilitypaychecks. were completely interchangeable. The automotive trucksAlterman possessed authority to, and did in fact, fire were either leased from JHT or owned by one of Re-several employees assigned by Trucking personnel to spondent corporations. A truck either owned by one ofvarious Respondent corporations operating out of the Respondent corporations or leased from JHT would dis-141 West 35th Street facility. play the name of any one of Respondent corporations forEmployees furnished by Trucking to Consolidated, advertising purposes. The trucks were used interchange-Greenberg's, GRG, Clothing, and Dynamic were totally ably by each Respondent corporation operating out ofinterchangeable although charged by Trucking to one of the 141 West 35th Street facility. Although each corpo-Respondent corporations. Respondent Trucking's person- ration owned racks and handtrucks, such racks and hand-nel records establish that during the period of January 1 trucks were also used interchangeably. Some of thesethrough July 27, 1978, the date of the strike herein, each racks were marked "Consolidated" and some "Dynam-specific employee set forth in the complaint as an alleged ic."discriminatee was charged exclusively to one specific Re- Additionally, Consolidated paid entirely for cleaningspondent corporation." Thomas Gambino and Jules Al- service and rubbish removal at the 141 West 35th Streetterman testified that Trucking employees supplied and facility. Respondent corporations, including Trucking,charged to one of Respondent corporations would be as- shared the use of the photocopy machine located in thesigned to work on a day-to-day basis for other Respond- office at 141 West 35th Street. Trucking was not billedent corporations. Interestingly, 52 of the striking employ- for the use of the machine nor for the cleaning serviceees set forth in the complaint and supplied by Trucking and rubbish removal.were charged to Dynamic. However, Gambino and Al- Consolidated, Greenberg's, GRG, Clothing, and Dy-terman testified that little or no Dynamic business tran- namic regularly performed trucking services for eachspired at the 141 West 35th Street facility. Therefore, other on a daily and interchangeable basis. For example,since these employees concededly worked out of the 141 Consolidated might perform a delivery received byWest 35th Street facility they must have performed work Greenberg's or vice versa. Clothing or any one of thefor Consolidated, Greenberg's, GRG, and Clothing, and other Respondent corporations might perform a pickupin view of the testimony of Gambino and Alterman, for Dynamic; however, inasmuch as Dynamic deliveredabove, I conclude such work was performed on an inter- merchandise to the retailer, whereas the other corpora-changeable basis as between these corporations. tions did not, such delivery would be deposited at Dy-Personnel supplied by Trucking applied for loans namic's warehouse where Dynamic would make the de-through Alterman and Joseph Gambino. Joseph Gam- livery to the retailer. Respondent corporations did notbino, and presumably Thomas Gambino and Ruff, had bill each other for the services performed. Rather, annu-final approval as to whether such loans would be grant- ally the officers of the corporations would meet and allo-ed. Such loans were repaid by means of deductions made cate informal amounts due from one corporation to thefrom the employees' weekly Trucking paycheck. In addi- other. These were called offsets.tion, Joseph Gambino adjusted grievances of personnel The 141 West 35th Street facility was leased by Con-supplied to Respondent corporations by Trucking when- solidated. Greenberg's, GRG, Clothing, JHT, and Dy-ever necessary. namic had an informal agreement with ConsolidatedMurray Pines was in overall charge of the office facili- wherein they utilized the facility. On an annual basis, in-ty located in the mezzanine at 141 West 35th Street. formal arbitrary offsets would be charged against eachPines was on the payroll of Consolidated. He was direct- corporation for its share of the rent. Trucking had aly responsible to the Gambinos and to Ruff. Pines super- lease arrangement for its office space with Dynamic. Dy-vised the work of approximately 10 office employees namic billed Trucking on an annual basis for the rentalwho were on different Respondent corporation payrolls. of space at 141 West 35th Street facility. This billing in-As in the case of laborers, the office workers were fully eluded office expenses, stationery, etc. The amount ofinterchangeable. For example, employee Charles Cho- this billing was determined arbitrarily by the Gambinosdash was on Consolidated's payroll, however, he operat- and Ruff. There was no specific special allocations eithered the IBM programer for Consolidated, Greenberg's, in the office or warehouse at the 141 West 35th StreetGRG, Clothing, and Dynamic. Anthony Mascia was on facility. The space was used interchangeably.the payroll of GRG, however, he was in charge ofworkmen's compensation matters for Consolidated, B. Collective-Bargaining Agreements with Local 102Greenberg's, GRG, Clothing, and Dynamic. Additional- Respondents Consolidated, Greenberg's, and Clothing,ly and significantly, Lucy, another employee, was paid as members of an employer association, were parties toby Trucking but charged to one of five Respondent cor- an associationwide collective-bargaining agreement withI -Resondet-- rckin's-prsonel-rcordsestalishfor-he-priodJan- Local 102, covering a bargaining unit which included all' Respondnt Truckring's personnel records establish for the period Jan- d-.,.,,— i.--ii-s, ~-.i I.~1_-_ ._ Pusun to the .1.m *uary 1. 1978, thru July 27, 1978, that 6 employees were charged to Con dnvers, hanles, and helpers. Pursuant to the terms ofsolidated, I to Greenberg's, 4 to GRG, 3 to Clothing, and 52 to Dynam- the agreement, handlers and helpers received a wage ofic. $4.25 and $4.98 per hour, respectively, as of June 1978.630 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach day. In addition, he would authorize overtime work porations. She was the keypunch operator for Consoli-and distribute the weekly paychecks to the employees. dated, Greenberg's, GRG, Clothing, and Dynamic.All the employees assigned by Trucking to the aforen- The warehouse equipment, handtrucks, racks, andamed Respondent corporations, all received Trucking automotive trucks at the 141 West 35th Street facilitypaychecks. were completely interchangeable. The automotive trucksAlterman possessed authority to, and did in fact, fire were either leased from JHT or owned by one of Re-several employees assigned by Trucking personnel to spondent corporations. A truck either owned by one ofvarious Respondent corporations operating out of the Respondent corporations or leased from JHT would dis-141 West 35th Street facility. play the name of any one of Respondent corporations forEmployees furnished by Trucking to Consolidated, advertising purposes. The trucks were used interchange-Greenberg's, GRG, Clothing, and Dynamic were totally ably by each Respondent corporation operating out ofinterchangeable although charged by Trucking to one of the 141 West 35th Street facility. Although each corpo-Respondent corporations. Respondent Trucking's person- ration owned racks and handtrucks, such racks and hand-nel records establish that during the period of January 1 trucks were also used interchangeably. Some of thesethrough July 27, 1978, the date of the strike herein, each racks were marked "Consolidated" and some "Dynam-specific employee set forth in the complaint as an alleged ic."discriminatee was charged exclusively to one specific Re- Additionally, Consolidated paid entirely for cleaningspondent corporation." Thomas Gambino and Jules Al- service and rubbish removal at the 141 West 35th Streetterman testified that Trucking employees supplied and facility. Respondent corporations, including Trucking,charged to one of Respondent corporations would be as- shared the use of the photocopy machine located in thesigned to work on a day-to-day basis for other Respond- office at 141 West 35th Street. Trucking was not billedent corporations. Interestingly, 52 of the striking employ- for the use of the machine nor for the cleaning serviceees set forth in the complaint and supplied by Trucking and rubbish removal.were charged to Dynamic. However, Gambino and Al- Consolidated, Greenberg's, GRG, Clothing, and Dy-terman testified that little or no Dynamic business tran- namic regularly performed trucking services for eachspired at the 141 West 35th Street facility. Therefore, other on a daily and interchangeable basis. For example,since these employees concededly worked out of the 141 Consolidated might perform a delivery received byWest 35th Street facility they must have performed work Greenberg's or vice versa. Clothing or any one of thefor Consolidated, Greenberg's, GRG, and Clothing, and other Respondent corporations might perform a pickupin view of the testimony of Gambino and Alterman, for Dynamic; however, inasmuch as Dynamic deliveredabove, I conclude such work was performed on an inter- merchandise to the retailer, whereas the other corpora-changeable basis as between these corporations. tions did not, such delivery would be deposited at Dy-Personnel supplied by Trucking applied for loans namic's warehouse where Dynamic would make the de-through Alterman and Joseph Gambino. Joseph Gam- livery to the retailer. Respondent corporations did notbino, and presumably Thomas Gambino and Ruff, had bill each other for the services performed. Rather, annu-final approval as to whether such loans would be grant- ally the officers of the corporations would meet and allo-ed. Such loans were repaid by means of deductions made cate informal amounts due from one corporation to thefrom the employees' weekly Trucking paycheck. In addi- other. These were called offsets.tion, Joseph Gambino adjusted grievances of personnel The 141 West 35th Street facility was leased by Con-supplied to Respondent corporations by Trucking when- solidated. Greenberg's, GRG, Clothing, JHT, and Dy-ever necessary. namic had an informal agreement with ConsolidatedMurray Pines was in overall charge of the office facili- wherein they utilized the facility. On an annual basis, in-ty located in the mezzanine at 141 West 35th Street. formal arbitrary offsets would be charged against eachPines was on the payroll of Consolidated. He was direct- corporation for its share of the rent. Trucking had aly responsible to the Gambinos and to Ruff. Pines super- lease arrangement for its office space with Dynamic. Dy-vised the work of approximately 10 office employees namic billed Trucking on an annual basis for the rentalwho were on different Respondent corporation payrolls. of space at 141 West 35th Street facility. This billing in-As in the case of laborers, the office workers were fully eluded office expenses, stationery, etc. The amount ofinterchangeable. For example, employee Charles Cho- this billing was determined arbitrarily by the Gambinosdash was on Consolidated's payroll, however, he operat- and Ruff. There was no specific special allocations eithered the IBM programer for Consolidated, Greenberg's, in the office or warehouse at the 141 West 35th StreetGRG, Clothing, and Dynamic. Anthony Mascia was on facility. The space was used interchangeably.the payroll of GRG, however, he was in charge ofworkmen's compensation matters for Consolidated, B. Collective-Bargaining Agreements with Local 102Greenberg's, GRG, Clothing, and Dynamic. Additional- Respondents Consolidated, Greenberg's, and Clothing,ly and significantly, Lucy, another employee, was paid as members of an employer association, were parties toby Trucking but charged to one of five Respondent cor- an associationwide collective-bargaining agreement withI -Resondet-- rckin's-prsonel-rcordsestalishfor-he-priodJan- Local 102, covering a bargaining unit which included all' Respondnt Truckring's personnel records establish for the period Jan- d-.,.,,— i.--ii-s, ~-.i I.~1_-_ ._ Pusun to the .1.m *uary 1. 1978, thru July 27, 1978, that 6 employees were charged to Con dnvers, hanles, and helpers. Pursuant to the terms ofsolidated, I to Greenberg's, 4 to GRG, 3 to Clothing, and 52 to Dynam- the agreement, handlers and helpers received a wage ofic. $4.25 and $4.98 per hour, respectively, as of June 1978. CONSOLIDATED DRESS CARRIERS, INC. 631The handlers and helpers supplied to Respondent corpo- going to act then the men should go on strike. Easonrations by Trucking received wages considerably less then began to gather the employees working at 141 Westthan those provided by the Local 102 contract. In this 35th Street facility together and informed them that theconnection, employees Ulrick Tovar and Ernest Joseph Employer had refused to talk to him and indicated toearned $2.75 per hour and Lucien Simon received $2.65 them that they should strike. At this time, those employ-per hour. ees left their work stations and commenced picketing.C. Th~e Strike Eason, who had union picket signs in his automobile,which he testified were customarily kept there, distribut-Sometime in June 1978, Ulrick Tovar, charged by ed picket signs to the employees and picketing corn-Trucking to Dynamic but working out of the 141 West menced in front of the 141 West 35th Street facility. The35th Street facility and four or five other employees, also picket signs distributed by Eason to the employees wereworking out of the same facility, met with Matthew preprinted standard union picket signs which stated,Eason, president of Local 20408, at that Local's office. "Notice to the Public, Local 20408 Strike." UnderneathThe employees indicated to Eason that they were unre- the printing, the signs had crayoned in or penciled in thepresented and were interested in representation by his word "Consolidated." During the course of the day asunion. Eason gave the employees authorization cards to employees working at the 141 West 35th Street facilitysign and other authorization cards to distribute to their returned from their morning pickup or delivery, they leftSmeltme dsg late June or early July 1978, about 2 work and joined the picket line. The picketing continuedSometime during late June or early July 1978, about 2weeks after the initial meeting, Eason met with approxi- until about 6 p.m. During the course of the day, approxi-mately 50 employees working out of the 141 West 35th mately 60 of the alleged discriminatees participated inStreet facility. During the intervening time between the the picketing.meetings, these employees had signed Local 20408 au- On July 28, picketing continued throughout the day atthorization cards and at this time the cards were turned the same location, in the same manner, approximately 65over to Eason. A total of 44 individuals, alleged as dis- pickets took part in the picketing.criminatees by General Counsel, signed authorization On July 28, Sidney Gerstein, manager of Local 102,cards for Local 20408. All the employees listed as their received word that a strike was in progress at the prem-address the address of their employer, 141 West 35th ises of 141 West 35th Street facility. Gerstein advisedStreet facility.10union representative Donald McDaniel to visit the prem-On July 10, Eason filed a representation petition with ises. McDaniel, in the company of Local 102 representa-Region 2 of the National Labor Relations Board seeking tives Ted Theus and Patrick Dyer, visited the 141 Westto represent a unit of "truckdrivers, pushmen, rackmen 35th Street facility about midday. At this time, the Localand warehousemen, delivery men and messengers em- 102 representatives spoke with some of the striking em-ployed by Consolidated and/or Trucking at 141 West ployees and informed them that Local 102 had a collec-35th Street."" A representation hearing on that petition ive-bargaining agreement with Consolidated. They toldtook place on July 27, 1978.12 tive-bargaining agreement with Consolidated. They toldtook place on July 27, 1978.1 the strikers that they were covered by this agreementOn July 27, 1978, Eason was present at the 141 West t ers tt they e e this agreement35th Street facility sometime during the late morning and we niled o ge he enefis of hs agr enhours. He was involved in a strike which was taking whchincludedhigher wages andimproved fnge bene-place at a nearby facility not involved in this proceeding, .about a block away. Eason observed Thomas Gambino Following the Local 102 representatives' conversationstanding in front of the 141 West 35th Street facility. He with the strikers, Local 102 Representative Theus, spokeapproached Gambino and asked him whether he would with Eason who was present at the picket line. Theusconsent to an election or recognize Local 20408. Gam- told Eason that Local 102 represented the employees ofbino turned and walked away. As Gambino was walking Consolidated. Eason replied that he would let that be de-away, an employee employed by Respondent at the 141 termined (presumably by the NLRB by a resolution ofWest 35th Street facility came over to speak with Eason. the pending representation petition). Theus then askedGambino observed this, went over to the employee, and Eason if he would object if he (Theus) tried to get thepushed him away from Eason stating to the employee employees to report to work. Eason replied that he hadthat he was paying him to work and not to talk. Eason no objection.told the employee that Gambino had refused to speak Shortly after Eason's conversation with Theus, Easonwith him and that if this was the way Gambino was spoke to the striking employees. He related to them hisconversation with Theus and informed them that he hadAs set forth above, 52 of the 66 striking employees were charged to no objection to their returning to work.Dynamic although, according to the testimony of Thomas Oambino andJules Alterman, very little work for Dynamic was performed at the 141 Shortly after Eason's meeting with the striking em-west 35th Street facility ployees, he observed Thomas Gambino in front of the" Thirty-six employees listed Consolidated as their employer, four 141 West 35th Street facility. At this time he asked Gam-listed Trucking Personnel as their employer, two listed Thomas Gambinoa their employer, one listed Consolidated-Trucking as his employer and, "Why dont you put the workers back to ork. ..one listed Consolidated-Dynamic as his employer. They .vere not aware they had a union. .... [presum-"Case 2-RC-18035. ably a reference to Local 102] It's not fair to take it out" This hearing did not close. Further proceedings on the petition were. .uapparently blocked pending final disposition of the instant case.woraeCONSOLIDATED DRESS CARRIERS, INC. 631The handlers and helpers supplied to Respondent corpo- going to act then the men should go on strike. Easonrations by Trucking received wages considerably less then began to gather the employees working at 141 Westthan those provided by the Local 102 contract. In this 35th Street facility together and informed them that theconnection, employees Ulrick Tovar and Ernest Joseph Employer had refused to talk to him and indicated toearned $2.75 per hour and Lucien Simon received $2.65 them that they should strike. At this time, those employ-per hour. ees left their work stations and commenced picketing.C. The Strike Eason, who had union picket signs in his automobile,which he testified were customarily kept there, distribut-Sometime in June 1978, Ulrick Tovar, charged by ed picket signs to the employees and picketing com-Trucking to Dynamic but working out of the 141 West menced in front of the 141 West 35th Street facility. The35th Street facility and four or five other employees, also picket signs distributed by Eason to the employees wereworking out of the same facility, met with Matthew preprinted standard union picket signs which stated,Eason, president of Local 20408. at that Local's office.' "Notice to the Public, Local 20408 Strike." UnderneathThe employees indicated to Eason that they were unre- the printing, the signs had crayoned in or penciled in thepresented and were interested in representation by his word "Consolidated." During the course of the day asunion. Eason gave the employees authorization cards to employees working at the 141 West 35th Street facilitysign and other authorization cards to distribute to their returned from their morning pickup or delivery, they leftfellow employees. work and joined the picket line. The picketing continuedSometime during late June or early July 1978, about 2weeks after the initial meeting, Eason met with approxi- until about 6 p.m. During the course of the day, approxi-mately 50 employees working out of the 141 West 35th mately 60 of the alleged discriminatees participated inStreet facility. During the intervening time between the the picketing.meetings, these employees had signed Local 20408 au- On July 28, picketing continued throughout the day atthorization cards and at this time the cards were turned the same location, in the same manner, approximately 65over to Eason. A total of 44 individuals, alleged as dis- pickets took part in the picketing.criminatees by General Counsel, signed authorization On July 28, Sidney Gerstein, manager of Local 102,cards for Local 20408. All the employees listed as their received word that a strike was in progress at the prem-address the address of their employer, 141 West 35th ises of 141 West 35th Street facility. Gerstein advisedStreet facility. 10union representative Donald McDaniel to visit the prem-On July 10, Eason filed a representation petition with ises. McDaniel, in the company of Local 102 representa-Region 2 of the National Labor Relations Board seeking tives Ted Theus and Patrick Dyer, visited the 141 Westto represent a unit of "truckdrivers, pushmen, rackmen 35th Street facility about midday. At this time, the Localand warehousemen, delivery men and messengers em- 102 representatives spoke with some of the striking em-ployed by Consolidated and/or Trucking at 141 West ployees and informed them that Local 102 had a collec-35th Street."" A representation hearing on that petition ive-bargaining agreement with Consolidated. They toldtook place on July 27, 1978.12the strikers that they were covered by this agreementOn July 27, 1978, Eason was present at the 141 Westyyagreement35th Street facility sometime during the late morning an w e to g t bhhours. He was involved in a strike which was taking whichincluded higher wages andimproved fringe bene-place at a nearby facility not involved in this proceeding, .about a block away. Eason observed Thomas Gambino Following the Local 102 representatives' conversationstanding in front of the 141 West 35th Street facility. He withthe strikers, Local 102 Representative Theus, spokeapproached Gambino and asked him whether he would with Eason who was present at the picket line. Theusconsent to an election or recognize Local 20408. Gam- told Eason that Local 102 represented the employees ofbino turned and walked away. As Gambino was walking Consolidated. Eason replied that he would let that be de-away, an employee employed by Respondent at the 141 termined (presumably by the NLRB by a resolution ofWest 35th Street facility came over to speak with Eason. the pending representation petition). Theus then askedGambino observed this, went over to the employee, and Eason if he would object if he (Theus) tried to get thepushed him away from Eason stating to the employee employees to report to work. Eason replied that he hadthat he was paying him to work and not to talk. Eason no objection.told the employee that Gambino had refused to speak Shortly after Eason's conversation with Theus, Easonwith him and that if this was the way Gambino was spoke to the striking employees. He related to them hisconversation with Theus and informed them that he hadAs set forth above, 52 of the 66 striking employees were charged to no Objection to their returning to Work.Dynamic although, according to the testimony of Thomas Oambino andJules Alterman, very little work for Dynamic was performed at the 141 Shortly after Eason's meeting With the Striking em-West 35th Street facility. ployees, he observed Thomas Gambino in front of the" Thirty-six employees listed Consolidated as their employer, four 141 West 35th Street facility. At this time he asked Gam-listed Trucking Personnel as their employer, two listed Thomas Gambino b .17, j ,, ,_— _—» ,1, b,, k to »y< ,^as their employer, one listed Consolidated-Trucking as his employer, and bino, "h don't you Put the workers back to Work. ..one listed Consolidated-Dynamic as his employer. They wvere not aware they had a union. ...[presum-"Case 2-RC-18035. ably a reference to Local 102] It's not fair to take it out" This hearing did not close. Further proceedings on the petition were .. p .^ u^ .^ j , , ,.apparently blocked pending final disposition of the instant case.°o them. ...Pt them bck to work and l It be reCONSOLIDATED DRESS CARRIERS, INC. 631The handlers and helpers supplied to Respondent corpo- going to act then the men should go on strike. Easonrations by Trucking received wages considerably less then began to gather the employees working at 141 Westthan those provided by the Local 102 contract. In this 35th Street facility together and informed them that theconnection, employees Ulrick Tovar and Ernest Joseph Employer had refused to talk to him and indicated toearned $2.75 per hour and Lucien Simon received $2.65 them that they should strike. At this time, those employ-per hour. ees left their work stations and commenced picketing.C. The Strike Eason, who had union picket signs in his automobile,which he testified were customarily kept there, distribut-Sometime in June 1978, Ulrick Tovar, charged by ed picket signs to the employees and picketing com-Trucking to Dynamic but working out of the 141 West menced in front of the 141 West 35th Street facility. The35th Street facility and four or five other employees, also picket signs distributed by Eason to the employees wereworking out of the same facility, met with Matthew preprinted standard union picket signs which stated,Eason, president of Local 20408. at that Local's office.' "Notice to the Public, Local 20408 Strike." UnderneathThe employees indicated to Eason that they were unre- the printing, the signs had crayoned in or penciled in thepresented and were interested in representation by his word "Consolidated." During the course of the day asunion. Eason gave the employees authorization cards to employees working at the 141 West 35th Street facilitysign and other authorization cards to distribute to their returned from their morning pickup or delivery, they leftfellow employees. work and joined the picket line. The picketing continuedSometime during late June or early July 1978, about 2weeks after the initial meeting, Eason met with approxi- until about 6 p.m. During the course of the day, approxi-mately 50 employees working out of the 141 West 35th mately 60 of the alleged discriminatees participated inStreet facility. During the intervening time between the the picketing.meetings, these employees had signed Local 20408 au- On July 28, picketing continued throughout the day atthorization cards and at this time the cards were turned the same location, in the same manner, approximately 65over to Eason. A total of 44 individuals, alleged as dis- pickets took part in the picketing.criminatees by General Counsel, signed authorization On July 28, Sidney Gerstein, manager of Local 102,cards for Local 20408. All the employees listed as their received word that a strike was in progress at the prem-address the address of their employer, 141 West 35th ises of 141 West 35th Street facility. Gerstein advisedStreet facility. 10union representative Donald McDaniel to visit the prem-On July 10, Eason filed a representation petition with ises. McDaniel, in the company of Local 102 representa-Region 2 of the National Labor Relations Board seeking tives Ted Theus and Patrick Dyer, visited the 141 Westto represent a unit of "truckdrivers, pushmen, rackmen 35th Street facility about midday. At this time, the Localand warehousemen, delivery men and messengers em- 102 representatives spoke with some of the striking em-ployed by Consolidated and/or Trucking at 141 West ployees and informed them that Local 102 had a collec-35th Street."" A representation hearing on that petition ive-bargaining agreement with Consolidated. They toldtook place on July 27, 1978.12the strikers that they were covered by this agreementOn July 27, 1978, Eason was present at the 141 Westyyagreement35th Street facility sometime during the late morning an w e to g t bhhours. He was involved in a strike which was taking whichincludedhigher wages andimproved fringe bene-place at a nearby facility not involved in this proceeding, .about a block away. Eason observed Thomas Gambino Following the Local 102 representatives' conversationstanding in front of the 141 West 35th Street facility. He withthe strikers, Local 102 Representative Theus, spokeapproached Gambino and asked him whether he would with Eason who was present at the picket line. Theusconsent to an election or recognize Local 20408. Gam- told Eason that Local 102 represented the employees ofbino turned and walked away. As Gambino was walking Consolidated. Eason replied that he would let that be de-away, an employee employed by Respondent at the 141 termined (presumably by the NLRB by a resolution ofWest 35th Street facility came over to speak with Eason. the pending representation petition). Theus then askedGambino observed this, went over to the employee, and Eason if he would object if he (Theus) tried to get thepushed him away from Eason stating to the employee employees to report to work. Eason replied that he hadthat he was paying him to work and not to talk. Eason no objection.told the employee that Gambino had refused to speak Shortly after Eason's conversation with Theus, Easonwith him and that if this was the way Gambino was spoke to the striking employees. He related to them hisconversation with Theus and informed them that he hadAs set forth above, 52 of the 66 striking employees were charged to no Objection to their returning to Work.Dynamic although, according to the testimony of Thomas Oambino andJules Alterman, very little work for Dynamic was performed at the 141 Shortly after Eason's meeting With the Striking em-West 35th Street facility. ployees, he observed Thomas Gambino in front of the" Thirty-six employees listed Consolidated as their employer, four 141 West 35th Street facility. At this time he asked Gam-listed Trucking Personnel as their employer, two listed Thomas Gambino b .17, j ,, ,_— _—» ,1, b,, k to »y< ,^as their employer, one listed Consolidated-Trucking as his employer, and bino, "h don't you Put the workers back to Work. ..one listed Consolidated-Dynamic as his employer. They wvere not aware they had a union. ...[presum-"Case 2-RC-18035. ably a reference to Local 102] It's not fair to take it out" This hearing did not close. Further proceedings on the petition were .. p .^ u^ .^ j , , ,.apparently blocked pending final disposition of the instant case.°o them. ...Pt them bck to work and l It be reCONSOLIDATED DRESS CARRIERS, INC. 631The handlers and helpers supplied to Respondent corpo- going to act then the men should go on strike. Easonrations by Trucking received wages considerably less then began to gather the employees working at 141 Westthan those provided by the Local 102 contract. In this 35th Street facility together and informed them that theconnection, employees Ulrick Tovar and Ernest Joseph Employer had refused to talk to him and indicated toearned $2.75 per hour and Lucien Simon received $2.65 them that they should strike. At this time, those employ-per hour. ees left their work stations and commenced picketing.C. The Strike Eason, who had union picket signs in his automobile,which he testified were customarily kept there, distribut-Sometime in June 1978, Ulrick Tovar, charged by ed picket signs to the employees and picketing com-Trucking to Dynamic but working out of the 141 West menced in front of the 141 West 35th Street facility. The35th Street facility and four or five other employees, also picket signs distributed by Eason to the employees wereworking out of the same facility, met with Matthew preprinted standard union picket signs which stated,Eason, president of Local 20408. at that Local's office.' "Notice to the Public, Local 20408 Strike." UnderneathThe employees indicated to Eason that they were unre- the printing, the signs had crayoned in or penciled in thepresented and were interested in representation by his word "Consolidated." During the course of the day asunion. Eason gave the employees authorization cards to employees working at the 141 West 35th Street facilitysign and other authorization cards to distribute to their returned from their morning pickup or delivery, they leftfellow employees. work and joined the picket line. The picketing continuedSometime during late June or early July 1978, about 2weeks after the initial meeting, Eason met with approxi- until about 6 p.m. During the course of the day, approxi-mately 50 employees working out of the 141 West 35th mately 60 of the alleged discriminatees participated inStreet facility. During the intervening time between the the picketing.meetings, these employees had signed Local 20408 au- On July 28, picketing continued throughout the day atthorization cards and at this time the cards were turned the same location, in the same manner, approximately 65over to Eason. A total of 44 individuals, alleged as dis- pickets took part in the picketing.criminatees by General Counsel, signed authorization On July 28, Sidney Gerstein, manager of Local 102,cards for Local 20408. All the employees listed as their received word that a strike was in progress at the prem-address the address of their employer, 141 West 35th ises of 141 West 35th Street facility. Gerstein advisedStreet facility. 10union representative Donald McDaniel to visit the prem-On July 10, Eason filed a representation petition with ises. McDaniel, in the company of Local 102 representa-Region 2 of the National Labor Relations Board seeking tives Ted Theus and Patrick Dyer, visited the 141 Westto represent a unit of "truckdrivers, pushmen, rackmen 35th Street facility about midday. At this time, the Localand warehousemen, delivery men and messengers em- 102 representatives spoke with some of the striking em-ployed by Consolidated and/or Trucking at 141 West ployees and informed them that Local 102 had a collec-35th Street."" A representation hearing on that petition ive-bargaining agreement with Consolidated. They toldtook place on July 27, 1978.12the strikers that they were covered by this agreementOn July 27, 1978, Eason was present at the 141 Westyyagreement35th Street facility sometime during the late morning an w e to g t bhhours. He was involved in a strike which was taking whichincluded higher wages andimproved fringe bene-place at a nearby facility not involved in this proceeding, .about a block away. Eason observed Thomas Gambino Following the Local 102 representatives' conversationstanding in front of the 141 West 35th Street facility. He withthe strikers, Local 102 Representative Theus, spokeapproached Gambino and asked him whether he would with Eason who was present at the picket line. Theusconsent to an election or recognize Local 20408. Gam- told Eason that Local 102 represented the employees ofbino turned and walked away. As Gambino was walking Consolidated. Eason replied that he would let that be de-away, an employee employed by Respondent at the 141 termined (presumably by the NLRB by a resolution ofWest 35th Street facility came over to speak with Eason. the pending representation petition). Theus then askedGambino observed this, went over to the employee, and Eason if he would object if he (Theus) tried to get thepushed him away from Eason stating to the employee employees to report to work. Eason replied that he hadthat he was paying him to work and not to talk. Eason no objection.told the employee that Gambino had refused to speak Shortly after Eason's conversation with Theus, Easonwith him and that if this was the way Gambino was spoke to the striking employees. He related to them hisconversation with Theus and informed them that he hadAs set forth above, 52 of the 66 striking employees were charged to no Objection to their returning to Work.Dynamic although, according to the testimony of Thomas Gambino andJules Alterman, very little work for Dynamic was performed at the 141 Shortly after Eason's meeting With the Striking em-West 35th Street facility. ployees, he observed Thomas Gambino in front of the" Thirty-six employees listed Consolidated as their employer, four 141 West 35th Street facility. At this time he asked Gam-listed Trucking Personnel as their employer, two listed Thomas Gambino b .17, j ,, ,_— _—» ,1, b,, k to »y< ,^as their employer, one listed Consolidated-Trucking as his employer, and bino, "h don't you Put the workers back to Work. ..one listed Consolidated-Dynamic as his employer. They wvere not aware they had a union. ...[presum-"Case 2-RC-18035. ably a reference to Local 102] It's not fair to take it out" This hearing did not close. Further proceedings on the petition were .. p .^ u^ .^ j , , ,.apparently blocked pending final disposition of the instant case.°o them. ...Pt them bck to work and l It be re 632 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolved before the Labor Board." Gambino turned with- them back to work?" According to Rooney, Ruff re-out responding and walked away.13plied, "[N]o I have to see my lawyer first.""6About 5 p.m. on July 28, McDaniel spoke with Ulrick Tovar, who had accompanied Rooney with aHyman Ruff in the office of the 141 West 35th Street fa- group of 10 to 15 striking employees to 141 West 35thcility. McDaniel told Ruff that "The men wanted to Street, testified that he arrived at the premises with thecome back to work." Ruff responded that "[h]e wouldn't striking employees about 8:30 a.m. He saw Joe Gambinoput them back to work now, he had to speak to his attor- standing by the door of the premises. According toney."14Tovar, the employees all stated, "We're coming back,On July 31, early in the morning, pursuant to a prior we're coming back to work." Joe Gambino replied,arrangement between the striking employees and Local "Wait a minute ...I don't want you to come back to102 representatives, approximately 65 strikers reported to work, I don't want you any more over here."7the Local 102 office. At this time, various Local 102 rep- Striker Lucien Simon testified that when his group ofresentatives explained to the striking employees the ad- employees arrived at the 141 West 35th Street facilityvantages of joining Local 102 and the expected benefits following the arrival of Tovar's group, he observed Joe(higher wages and improved fringe benefits) that Local Gambino standing by the front door and heard him say,102 could provide for them. Union authorization cards "No, no job, I don't want you anymore."were then distributed to the employees who filled them On July 31, some time during the day following theout, signed them, and returned them to the Local 102 unsuccessful attempts by Rooney and the strikers torepresentatives. Sixty-five of the sixty-six alleged discri- obtain reinstatement, Thomas Gambino and his attorneyminatees signed Local 102 cards at this time."5met with Sidney Gerstein at the office of Local 102. Ac-It was agreed between the Local 102 representatives cording to Gambino's testimony, "Gerstein mentionedand the striking employees that they would apply for re- something about the people coming to work for us. ..instatement at 141 West 35th Street in small groups of 10 He talked about the people that were on strike. I toldand 12 employees. him the people did not work for Consolidated, this was aOn July 31, John Rooney, Local 102 business agent, very legal thing involving the NLRB and something wewho normally dealt with Hyman Ruff in connection with hto discuss with a lawyer to determine. .. legallythe existing Local 102 contract, arrived at the 141 West what t was all about" Gambino later testified that, Inessence he [Gerstein] said the people--he wanted us to35th Street facility before any of the striking employees. essencehe[Gerei saidthepeople-he wanted us tSometime between 8:30 and 9 a.m. that morning, Rooney th peopl towork" e e thatwasamet with Ruff in his office. At this time according to legalthng pendin beforetheNLRB.On August 1, Tovar and approximately 10 to 12 otherRooney's testimony, he told Ruff, "there [are] men out- striking employees aain retrned to 141 West thstriking employees again returned to the 141 West 35thside. They want to go back to work ... Would you putsde. Tey want to go back to work ...Would you put Street facility around 8:30 or 9 a.m. According to Tovar,Joe Gambino was by the front door. The employees" Thomas Gambino testified that he did not recall this conversation stated to Gambino, "We come back to work, Local 102taking place. My impression of Thomas Gambino was that his testimony is sending us back to work." Joe Gambino responded,was often evasive, and at times I believe he was less than forthright. This "No we don't want you to work.""'was particularly true as to questions put to him concerning the operation On August 2 a number of striking employees contactof Respondent Trucking. I have concluded, as described below, that Re- n er s ig empoyees c tspondents Trucking, Consolidated, Greenberg's, GRG, Clothing, Dynam- ed Eason at his office and advised him of their efforts toic, and JHT constitute a single highly integrated operation, a single em- return to work and the refusal by Respondents' repre-ployer within the meaning of the Act. Therefore, as one of the principles sentatives to reinstate them. Eason then filed the instantof this single employer, I conclude that Gambino was intimately aware of L cthe operating details of Respondent Trucking, and his denials during arge erein.cross-examination of knowledge of such details were designed, I believe, On August 2, Eason sent Consolidated and Trucking ato be consistent with Respondent's defense that Respondent Trucking mailgram indicating that each of the discriminatees indi-was neither a single nor a joint employer with Respondent Consolidated, vidually applied for reinstatement. The mailgram setet aL, and not truthful. My general impression of Eason's testimony wasthat he was at all times responsive and forthright. Moreover, Eason's tes- forth as follows:timony is consistent in this respect with the testimony of McDaniel,Rooney, and Tovar and consistent with the admissions by Gambino him- Local 20408 represents all of the employees whoself in connection with his similar conversation with Gerstein, described you have discharged as a result of the work stop-below. Accordingly I credit Eason." At the time of this hearing Hyman Ruff was deceased. However, the page on July 27, 1978. Alternatively, each of themBoard has held that such hearsay evidence is admissible although subjectto careful evaluation. Calandra Photo, Inc., and Irvin C. Levin, its Agent 's As previously noted, at the time of this hearing Hyman Ruff wasand Member of its Board of Directors, 151 NLRB 660, 671 (1965). In this deceased. For the same reason I credited McDaniel concerning an almostcase, the testimony of McDaniel is consistent with the admissions of identical conversation with Ruff described above in fn. 14. I also creditThomas Gambino in connection with a subsequent but similar conversa- Rooney.tion with Local 102 Manager Gerstein. Moreover, I found McDaniel at ' Joseph Gambino was not called to testify during the course of thisall times during his testimony to be generally responsive and forthright. hearing. Tovar generally impressed me as a credible witness. He was atAccordingly, I credit McDaniel. all times during his testimony responsive and forthright. Moreover, his" An examination of the 65 Local 102 authorization cards indicates testimony is consistent with that of Eason, McDaniel, and Rooney, andthat 63 were dated July 31. Two were dated July 30. Inasmuch as July with the admissions of Thomas Gambino described below. Accordingly,30 was a Sunday, and there is no evidence that any union solicitation or I credit Tovar.meeting took place on that date, I conclude that the cards were merely 1" As previously noted, Joseph Gambino did not testify during theinaccurately dated and that the correct date should have been July 31. course of this hearing for the reasons set forth in fn. 17. I credit Tovar.632 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolved before the Labor Board." Gambino turned with- them back to work?" According to Rooney, Ruff re-out responding and walked away.'13plied, "[N]o I have to see my lawyer first.""'About 5 p.m. on July 28, McDaniel spoke with Ulrick Tovar, who had accompanied Rooney with aHyman Ruff in the office of the 141 West 35th Street fa- group of 10 to 15 striking employees to 141 West 35thcility. McDaniel told Ruff that "The men wanted to Street, testified that he arrived at the premises with thecome back to work." Ruff responded that "[h]e wouldn't striking employees about 8:30 a.m. He saw Joe Gambinoput them back to work now, he had to speak to his attor- standing by the door of the premises. According toney. ""14Tovar, the employees all stated, "We're coming back,On July 31, early in the morning, pursuant to a prior we're coming back to work." Joe Gambino replied,arrangement between the striking employees and Local "Wait a minute ... I don't want you to come back to102 representatives, approximately 65 strikers reported to work, I don't want you any more over here."'7the Local 102 office. At this time, various Local 102 rep- Striker Lucien Simon testified that when his group ofresentatives explained to the striking employees the ad- employees arrived at the 141 West 35th Street facilityvantages of joining Local 102 and the expected benefits following the arrival of Tovar's group, he observed Joe(higher wages and improved fringe benefits) that Local Gambino standing by the front door and heard him say,102 could provide for them. Union authorization cards "No, no job, I don't want you anymore."were then distributed to the employees who filled them O" July 31. sometime during the day following theout, signed them, and returned them to the Local 102 unsuccessful attempts by Rooney and the strikers torepresentatives. Sixty-five of the sixty-six alleged discri- obtain reinstatement, Thomas Gambino and his attorneyminatees signed Local 102 cards at this time." metwithSidney Gerstein at the office of Local 102. Ac-It was agreed between the Local 102 representatives cording to Gambino's testimony, "Gerstein mentionedand the striking employees that they would apply for re- something about the people coming to work for us. ..instatement at 141 West 35th Street in small groups of 10 Hetalkedaboutthepeople thatwereon strike.Itoldand 12 employees. him the people did not work for Consolidated, this was aOn July 31, John Rooney, Local 102 business agent, verylegalthinginvolving the NLRB and something wewho normally dealt with Hyman Ruff in connection with hadtodiscusswithalawyer todetermine. ..legallythe existing Local 102 contract, arrived at the 141 West whatit wasall about.Gambinolatertestifiedthat, In35th Street facility before any of the striking employees. essencehe[Gersein sadthepeople-he wanted us toSometime between 8:30 and 9 a.m. that morning, Rooney p t peol towork.G bin ele thatit wasamet with Ruff in his office. At this time according to legalthin pendin beforetheNLRB.On August 1, Tovar and approximately 10 to 12 otherRooney's testimony, he told Ruff, "there [are] men out- strkigemployee andto te 14 t 1othside. Triey want to go back to work ... Would you put stknP05aartroteHet3t.They want togo*bac to wok ...Wouldouput Street facility around 8:30 or 9 a.m. According to Tovar,Joe Gambino was by the front door. The employees" Thomas Gambino testified that he did not recall this conversation statedtoGambino, "We come back to work, Local 102taking place. My impression of Thomas Gambino was that his testimony is sending us back to work." Joe Gambino responded,was often evasive, and at times I believe he was less than forthright. This "NO We don't want you to work."'8was particularly true as to questions put to him concerning the operation On August 2, a number of striking employees contact-of Respondent Trucking. I have concluded, as described below, that Re- eE at hi office 0n advise emloyeefforts tospondents Trucking, Consolidated, Greenberg's, GRG, Clothing, Dynam-euEason at his ottice and advised him Of their efforts toic, and JHT constitute a single highly integrated operation, a single em- return to work and the refusal by Respondents' repre-ployer within the meaning of the Act. Therefore, as one of the principles sentatives to reinstate them. Eason then filed the instantof this single employer, I conclude that Gambino was intimately aware of L| *the operating details of Respondent Trucking, and his denials during charge herein.cross-examination of knowledge of such details were designed, I believe,' On August 2, Eason sent Consolidated and Trucking ato be consistent with Respondent's defense that Respondent Trucking mailgram indicating that each of the discriminatees indi-was neither a single nor a joint employer with Respondent Consolidated, vidually applied for reinstatement. The mailgram setet aL, and not truthful. My general impression of Eason's testimony wasthat he was at all times responsive and forthright. Moreover, Eason's tes- forth as follows:timony is consistent in this respect with the testimony of McDaniel,Rooney, and Tovar and consistent with the admissions by Gambino him- Local 20408 represents all of the employees whoself in connection with his similar conversation with Gerstein, described you have discharged as a result of the work stop-below. Accordingly I credit Eason." At the time of this hearing Hyman Ruff was deceased. However, the page on July 27, 1978. Alternatively, each Of themBoard has held that such hearsay evidence is admissible although subjectto careful evaluation. Calandra Photo, Inc., and Irvin C. Levin, its Agent As previously noted, at the time of this hearing Hyman Ruff wasand Member of its Board of Directors, 151 NLRB 660, 671 (1965). In this deceased. For the same reason I credited McDaniel concerning an almostcase, the testimony of McDaniel is consistent with the admissions of identical conversation with Ruff described above in fn. 14. I also creditThomas Gambino in connection with a subsequent but similar conversa- Rooney.tion with Local 102 Manager Gerstein. Moreover, I found McDaniel at " Joseph Gambino was not called to testify during the course of thisall times during his testimony to be generally responsive and forthright. hearing. Tovar generally impressed me as a credible witness. He was atAccordingly, I credit McDaniel, all times during his testimony responsive and forthright. Moreover, his" An examination of the 65 Local 102 authorization cards indicates testimony is consistent with that of Eason, McDaniel, and Rooney, andthat 63 were dated July 31. Two were dated July 30. Inasmuch as July with the admissions of Thomas Gambino described below. Accordingly,30 was a Sunday, and there is no evidence that any union solicitation or I credit Tovar.meeting took place on that date, I conclude that the cards were merely '" As previously noted, Joseph Gambino did not testify during theinaccurately dated and that the correct date should have been July 31. course of this hearing for the reasons set forth in fn. 17. I credit Tovar.632 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolved before the Labor Board." Gambino turned with- them back to work?" According to Rooney, Ruff re-out responding and walked away.'13plied, "[N]o I have to see my lawyer first.""'About 5 p.m. on July 28, McDaniel spoke with Ulrick Tovar, who had accompanied Rooney with aHyman Ruff in the office of the 141 West 35th Street fa- group of 10 to 15 striking employees to 141 West 35thcility. McDaniel told Ruff that "The men wanted to Street, testified that he arrived at the premises with thecome back to work." Ruff responded that "[h]e wouldn't striking employees about 8:30 a.m. He saw Joe Gambinoput them back to work now, he had to speak to his attor- standing by the door of the premises. According toney. ""14Tovar, the employees all stated, "We're coming back,On July 31, early in the morning, pursuant to a prior we're coming back to work." Joe Gambino replied,arrangement between the striking employees and Local "Wait a minute ... I don't want you to come back to102 representatives, approximately 65 strikers reported to wOrk, I don't want you any more over here."'7the Local 102 office. At this time, various Local 102 rep- Striker Lucien Simon testified that when his group ofresentatives explained to the striking employees the ad- employees arrived at the 141 West 35th Street facilityvantages of joining Local 102 and the expected benefits following the arrival of Tovar's group, he observed Joe(higher wages and improved fringe benefits) that Local Gambino standing by the front door and heard him say,102 could provide for them. Union authorization cards "No, no job, I don't want you anymore."were then distributed to the employees who filled them O" July 31, sometime during the day following theout, signed them, and returned them to the Local 102 unsuccessful attempts by Rooney and the strikers torepresentatives. Sixty-five of the sixty-six alleged discri- obtain reinstatement, Thomas Gambino and his attorneyminatees signed Local 102 cards at this time." metwithSidney Gerstein at the office of Local 102. Ac-It was agreed between the Local 102 representatives cording to Gambino's testimony, "Gerstein mentionedand the striking employees that they would apply for re- something about the people coming to work for us. ..instatement at 141 West 35th Street in small groups of 10 Hetalkedabout the people that were on strike. I toldand 12 employees. him the people did not work for Consolidated, this was aOn July 31, John Rooney, Local 102 business agent, verylegalthinginvolving the NLRB and something wewho normally dealt with Hyman Ruff in connection with hadtodiscusswithalawyer todetermine. ..legallythe existing Local 102 contract, arrived at the 141 West whatit wasall about.Gambinolatertestifiedthat, In35th Street facility before any of the striking employees. essencehe[Gersein saidthepeople-he wanted us toSometime between 8:30 and 9 a.m. that morning, Rooney p t peol towork.G bin ele thatit wasamet with Ruff in his office. At this time according to legalthin pendin beforetheNLRB.On August 1, Tovar and approximately 10 to 12 otherRooney's testimony, he told Ruff, "there [are] men out- strkigemployee anrtPe tote 14 t 1othside. mhey want to go back to work ... Would you put stknP05aartroteHet3t.They want togo*bac to wok ...Wouldouput Street facility around 8:30 or 9 a.m. According to Tovar,Joe Gambino was by the front door. The employees" Thomas Gambino testified that he did not recall this conversation statedto Gambino, "We come back to work, Local 102taking place. My impression of Thomas Gambino was that his testimony is sending us back to work." Joe Gambino responded,was often evasive, and at times I believe he was less than forthright. This "NO We don't want you to work."'8was particularly true as to questions put to him concerning the operation On August 2, a number of striking employees contact-of Respondent Trucking. I have concluded, as described below, that Re- e s his ff an d 0 i him ofplheefforts tospondents Trucking, Consolidated, Greenberg's, GRG, Clothing, Dynam-euEason at his ottice and advised him Of their efforts toic, and JHT constitute a single highly integrated operation, a single em- return to work and the refusal by Respondents' repre-ployer within the meaning of the Act. Therefore, as one of the principles sentatives to reinstate them. Eason then filed the instantof this single employer, I conclude that Gambino was intimately aware of L| *the operating details of Respondent Trucking, and his denials during charge herein.cross-examination of knowledge of such details were designed, I believe,' On August 2, Eason sent Consolidated and Trucking ato be consistent with Respondent's defense that Respondent Trucking mailgram indicating that each of the discriminatees indi-was neither a single nor a joint employer with Respondent Consolidated, vidually applied for reinstatement. The mailgram setet aL, and not truthful. My general impression of Eason's testimony wasthat he was at all times responsive and forthright. Moreover, Eason's tes- forth as follows:timony is consistent in this respect with the testimony of McDaniel,Rooney, and Tovar and consistent with the admissions by Gambino him- Local 20408 represents all of the employees whoself in connection with his similar conversation with Gerstein, described you have discharged as a result of the work stop-below. Accordingly I credit Eason." At the time of this hearing Hyman Ruff was deceased. However, the page on July 27, 1978. Alternatively, each Of themBoard has held that such hearsay evidence is admissible although subjectto careful evaluation. Calandra Photo, Inc., and Irvin C. Levin, its Agent As previously noted, at the time of this hearing Hyman Ruff wasand Member of its Board of Directors, 151 NLRB 660, 671 (1965). In this deceased. For the same reason I credited McDaniel concerning an almostcase, the testimony of McDaniel is consistent with the admissions of identical conversation with Ruff described above in fn. 14. I also creditThomas Gambino in connection with a subsequent but similar conversa- Rooney.tion with Local 102 Manager Gerstein. Moreover, I found McDaniel at " Joseph Gambino was not called to testify during the course of thisall times during his testimony to be generally responsive and forthright. hearing. Tovar generally impressed me as a credible witness. He was atAccordingly, I credit McDaniel, all times during his testimony responsive and forthright. Moreover, his" An examination of the 65 Local 102 authorization cards indicates testimony is consistent with that of Eason, McDaniel, and Rooney, andthat 63 were dated July 31. Two were dated July 30. Inasmuch as July with the admissions of Thomas Gambino described below. Accordingly,30 was a Sunday, and there is no evidence that any union solicitation or I credit Tovar.meeting took place on that date, I conclude that the cards were merely '" As previously noted, Joseph Gambino did not testify during theinaccurately dated and that the correct date should have been July 31. course of this hearing for the reasons set forth in fn. 17. I credit Tovar.632 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolved before the Labor Board." Gambino turned with- them back to work?" According to Rooney, Ruff re-out responding and walked away.'13plied, "[N]o I have to see my lawyer first.""'About 5 p.m. on July 28, McDaniel spoke with Ulrick Tovar, who had accompanied Rooney with aHyman Ruff in the office of the 141 West 35th Street fa- group of 10 to 15 striking employees to 141 West 35thcility. McDaniel told Ruff that "The men wanted to Street, testified that he arrived at the premises with thecome back to work." Ruff responded that "[h]e wouldn't striking employees about 8:30 a.m. He saw Joe Gambinoput them back to work now, he had to speak to his attor- standing by the door of the premises. According toney. ""14Tovar, the employees all stated, "We're coming back,On July 31, early in the morning, pursuant to a prior we're coming back to work." Joe Gambino replied,arrangement between the striking employees and Local "Wait a minute ... I don't want you to come back to102 representatives, approximately 65 strikers reported to wOrk, I don't want you any more over here."'7the Local 102 office. At this time, various Local 102 rep- Striker Lucien Simon testified that when his group ofresentatives explained to the striking employees the ad- employees arrived at the 141 West 35th Street facilityvantages of joining Local 102 and the expected benefits following the arrival of Tovar's group, he observed Joe(higher wages and improved fringe benefits) that Local Gambino standing by the front door and heard him say,102 could provide for them. Union authorization cards "No, no job, I don't want you anymore."were then distributed to the employees who filled them O" July 31, some time during the day following theout, signed them, and returned them to the Local 102 unsuccessful attempts by Rooney and the strikers torepresentatives. Sixty-five of the sixty-six alleged discri- obtain reinstatement, Thomas Gambino and his attorneyminatees signed Local 102 cards at this time." metwithSidney Gerstein at the office of Local 102. Ac-It was agreed between the Local 102 representatives cording to Gambino's testimony, "Gerstein mentionedand the striking employees that they would apply for re- something about the people coming to work for us. ..instatement at 141 West 35th Street in small groups of 10 Hetalkedabout the people that were on strike. I toldand 12 employees. him the people did not work for Consolidated, this was aOn July 31, John Rooney, Local 102 business agent, verylegalthinginvolving the NLRB and something wewho normally dealt with Hyman Ruff in connection with hadtodiscusswithalawyer todetermine. ..legallythe existing Local 102 contract, arrived at the 141 West whatit wasall about.Gambinolatertestifiedthat, In35th Street facility before any of the striking employees. essencehe[Gersein saidthepeople-he wanted us toSometime between 8:30 and 9 a.m. that morning, Rooney p t peol towork.G bin ele thatit wasamet with Ruff in his office. At this time according to legalthin pendin beforetheNLRB.On August 1, Tovar and approximately 10 to 12 otherRooney's testimony, he told Ruff, "there [are] men out- strkigemployee anrtPe tote 14 t 1othside. mhey want to go back to work ... Would you put stknP05aartroteHet3t.They want togo*bac to wok ...Wouldouput Street facility around 8:30 or 9 a.m. According to Tovar,Joe Gambino was by the front door. The employees" Thomas Gambino testified that he did not recall this conversation statedto Gambino, "We come back to work, Local 102taking place. My impression of Thomas Gambino was that his testimony is sending us back to work." Joe Gambino responded,was often evasive, and at times I believe he was less than forthright. This "NO We don't want you to work."'8was particularly true as to questions put to him concerning the operation On August 2, a number of striking employees contact-of Respondent Trucking. I have concluded, as described below, that Re- eE at is office 0n a isdim ofplheefforts tospondents Trucking, Consolidated, Greenberg's, GRG, Clothing, Dynam-euEason at his ottice and advised him Of their efforts toic, and JHT constitute a single highly integrated operation, a single em- return to work and the refusal by Respondents' repre-ployer within the meaning of the Act. Therefore, as one of the principles sentatives to reinstate them. Eason then filed the instantof this single employer, I conclude that Gambino was intimately aware of L| *the operating details of Respondent Trucking, and his denials during charge herein.cross-examination of knowledge of such details were designed, I believe,' On August 2, Eason sent Consolidated and Trucking ato be consistent with Respondent's defense that Respondent Trucking mailgram indicating that each of the discriminatees indi-was neither a single nor a joint employer with Respondent Consolidated, vidually applied for reinstatement. The mailgram setet aL, and not truthful. My general impression of Eason's testimony wasthat he was at all times responsive and forthright. Moreover, Eason's tes- forth as follows:timony is consistent in this respect with the testimony of McDaniel,Rooney, and Tovar and consistent with the admissions by Gambino him- Local 20408 represents all of the employees whoself in connection with his similar conversation with Gerstein, described you have discharged as a result of the work stop-below. Accordingly I credit Eason." At the time of this hearing Hyman Ruff was deceased. However, the page on July 27, 1978. Alternatively, each Of themBoard has held that such hearsay evidence is admissible although subjectto careful evaluation. Calandra Photo, Inc., and Irvin C. Levin, its Agent As previously noted, at the time of this hearing Hyman Ruff wasand Member of its Board of Directors, 151 NLRB 660, 671 (1965). In this deceased. For the same reason I credited McDaniel concerning an almostcase, the testimony of McDaniel is consistent with the admissions of identical conversation with Ruff described above in fn. 14. I also creditThomas Gambino in connection with a subsequent but similar conversa- Rooney.tion with Local 102 Manager Gerstein. Moreover, I found McDaniel at " Joseph Gambino was not called to testify during the course of thisall times during his testimony to be generally responsive and forthright. hearing. Tovar generally impressed me as a credible witness. He was atAccordingly, I credit McDaniel, all times during his testimony responsive and forthright. Moreover, his" An examination of the 65 Local 102 authorization cards indicates testimony is consistent with that of Eason, McDaniel, and Rooney, andthat 63 were dated July 31. Two were dated July 30. Inasmuch as July with the admissions of Thomas Gambino described below. Accordingly,30 was a Sunday, and there is no evidence that any union solicitation or I credit Tovar.meeting took place on that date, I conclude that the cards were merely '" As previously noted, Joseph Gambino did not testify during theinaccurately dated and that the correct date should have been July 31. course of this hearing for the reasons set forth in fn. 17. I credit Tovar. CONSOLIDATED DRESS CARRIERS, INC. 633does individually hereby unconditionally apply for respect to Consolidated, et at., and all three individualsreinstatement. were responsible for the day-to-day operations of thesecorporations. Although Ruff was the sole officer ofIII. ANALYSIS AND CONCLUSION Trucking, the evidence established that Joseph GambinoA. Single-Employer Relaioshipgranted loans to employees on Trucking's payroll. TheA. Sgle-Employer evidence also established that Joseph Gambino adjustedA critical issue is presented in this case as to whether grievances of employees on Trucking's payroll.Trucking and Consolidated, et al., constitute a single or Common management is further established by thejoint employer. "I A supplementary issue is also presented duties of Alterman. Alterman was directly responsible toas to whether Consolidated, constitute a single or joint Ruff and the Gambinos. He was in overall charge andemployer. supervised production employees working out of the 141The Supreme Court held in Radio & Television Broad- West 35th Street facility, whether they were on Truck-cast Technicians Local Union 1264, International Brother- ing's payroll or the payrolls of Consolidated, et al. In thishood of Electrical Workers AFL-CIO, et al. v. Broadcast respect, he assigned all such employees their daily work.Service of Mobile, Inc, 380 U.S. 255, 256 (1965), that in He punched the timecards of all employees when theydetermining whether enterprises constitute a single em- reported to and left work each day, he authorized andployer: "The controlling criteria, set out and elaborated directed overtime, and distributed all weekly paychecks.in the Board decisions, are interrelation of operations, Additionally and significantly, the evidence establishescommon management, centralized control of labor rela- that on occasion Alterman fired employees of Truckingtions and common ownership." The Board in Blumenfeld personnel as distinguished from advising Ruff that Con-Theatres Circuit, a Partnership; Blumenfeld Enterprises, a solidated, et at, no longer wanted a particular individualDivision of Cinerama, Inc; Rafic Oakland Theatre, a Part- supplied by Trucking to perform work for them.nership, 240 NLRB 206, 214, 215 (1979), held that ae ng to e f he"single employer" status, for purposes of the National Commonmanagement is furtherestablished by theLabor Relations Act, depends upon all the circumstances dutesof Murray Pines. Pines was n overall charge ofof the case, that not all of the single 'controlling criteria' the officeat the 141 est 35th Street facility which em-specified by the Supreme Court [in Radio & Television ployed office clericals on the payrolls of Consolidated, etBroadcast Technicians, supra] need be present. ..." al., and Trucking. He admittedly supervised all clericalsIn the instant case, there is common ownership. In on Consolidated et al., payrolls and, since he was theconnection with Consolidated, et at, the officers and only supervisor in the office, it is presumable that in thestockholders are identical. Ruff owned 25 percent of absence of Ruff or the Gambinos he supervised the threeeach corporation and Thomas and Joseph Gambino employees employed on the payroll of Trucking as well.owned 37-1/2 percent of the stock of each of the above The evidence established that there existed in all ofcorporations. Additionally, the officers were identical: Respondent corporations, including Trucking, a central-Hyman Ruff, president; Thomas Gambino, vice presi- ized control of labor relations. In this connection, thedent; and Joseph Gambino, secretary-treasurer. evidence established that the officers of Consolidated, etThere is also common ownership between Trucking al., were identical; namely, Ruff and the Gambinos. Alland Consolidated, et al. In Trucking, Ruff was in effect had equal authority to hire, fire, determine the wages,the sole owner and president.' Thus, Hyman Ruff and other working conditions of their employees, and toowned effectively 100 percent of the shares of Trucking adjust grievances. As the president and sole officer ofand 25 percent of the shares of Consolidated, et al. Ruff's Trucking, Ruff also possessed all of these functions withownership of 25 percent of the shares of Consolidated, et respect to employees on Trucking's payroll. Additional-al. represents substantial ownership in view of the fact ly, the evidence established that Joseph Gambino adjust-that no one shareholder owned more than 37-1/2 percent ed grievances of employees on Trucking's payroll.of the stock of these companies. The Board found The evidence also established that Consolidated, et at.,common ownership in determining single-employer and Trucking constituted a totally integrated operationstatus where an individual owns substantially all of the engaged in the transportation of goods in the garment in-stock in one corporation and a substantial portion, al- dustry. In this connection, Consolidated, Greenberg's,though less than a majority, of the stock in such other GRG, Clothing, and Dynamic were the corporationscorporation. A & T Glass Company, 231 NLRB 998 that were engaged in the actual physical transportation(1977); L H. & J. Coal Company Inc., 228 NLRB 1091, of goods. JHT was admittedly created solely for the pur-1092 (1977). pose of supplying equipment to Consolidated, Green-The evidence also establishes that there was common berg's, GRG, Clothing, and Dynamic. The evidence es-management between Consolidated, et at, and Trucking. tablished that Trucking similarly was created essentiallyRuff and the Gambinos occupied the same offices with for the purpose of supplying labor to Consolidated,Greenberg's, GRG, Clothing, and Dynamic. In this con-" Consolidated, et al., is used to designate Consolidated, Greenberg's, nectionerg's, GRG, Clothing, and from the Gambinos toGRG. Clothing, Dynamic, and JHT. nection, permission was required from the Gambinos toGRG, Clothing, Dynamic, and JHT.ao As set forth above, the record indicates to some extent that Ruff and Ruff as a prerequisite to the formation of Trucking. Ad-his wife were the sole owners of Trucking. There is no indication as to ditionally, upon the formation of Trucking, employeeswhat if any percent of the ownership was vested in Ruffs wife. In view were transferred from Consolidated, et a, to staffof the marital relationship and in view of the fact that Ruffs wife did nottake part in any of the day-to-day operations of Trucking, I conclude that Trucking's office personnel. Further, with the exceptionHyman Ruff was, effectively, the sole shareholder. of the skeletal force of production employees maintainedCONSOLIDATED DRESS CARRIERS, INC. 633does individually hereby unconditionally apply for respect to Consolidated, et al., and all three individualsreinstatement. were responsible for the day-to-day operations of thesecorporations. Although Ruff was the sole officer ofIII. ANALYSIS AND CONCLUSION Trucking, the evidence established that Joseph GambinoA. Single-Employer Relationship granted loans to employees on Trucking's payroll. Theevidence also established that Joseph Gambino adjustedA critical issue is presented in this case as to whether grievances of employees on Trucking's payroll.Trucking and Consolidated, et al., constitute a single or Common management is further established by thejoint employer.1" A supplementary issue is also presented duties of Alterman. Alterman was directly responsible toas to whether Consolidated, constitute a single or joint Ruff and the Gambinos. He was in overall charge andemployer. supervised production employees working out of the 141The Supreme Court held in Radio & Television Broad- West 35th Street facility, whether they were on Truck-cost Technicians, Local Union 1264. International Brother- ing's payroll or the payrolls of Consolidated, et al. In thishood of Electrical Workers AFL-CIO, et al. v. Broadcast respect, he assigned all such employees their daily work.Service of Mobile, Inc, 380 U.S. 255, 256 (1965), that in He punched the timecards of all employees when theydetermining whether enterprises constitute a single em- reported to and left work each day, he authorized andployer: "The controlling criteria, set out and elaborated directed overtime, and distributed all weekly paychecks.in the Board decisions, are interrelation of operations, Additionally and significantly, the evidence establishescommon management, centralized control of labor rela- that on occasion Alterman fired employees of Truckingtions and common ownership." The Board in Blumenfeld personnel as distinguished from advising Ruff that Con-Theatres Circuit, a Partnership, Blumenfeld Enterprises, a solidated, et aL, no longer wanted a particular individualDivision of Cinerama, Inc; Rafic Oakland Theatre, a Part- supplie Trucin to prfr wr fo thmnership, 240 NLRB 206, 214, 215 (1979), held that a"single employer" status, for purposes of the National Commonmanagement is further established by theLabor Relations Act, depends upon all the circumstances dutiesofMurrayPines.Pineswasinoverall charge ofof the case, that not all of the single 'controlling criteria' theofficeatthe141West35thStreetfacility whichem-specified by the Supreme Court [in Radio & Television ployed office clericals on the payrolls of Consolidated, etBroadcast Technicians, supra] need be present. ..."al., andTrucking. He admittedly supervised all clericalsIn the instant case, there is common ownership. In onConsolidated et al., payrolls and, since he was theconnection with Consolidated, et al., the officers and o"ly supervisor in the office, it is presumable that in thestockholders are identical. Ruff owned 25 percent of absence of Ruff or the Gambinos he supervised the threeeach corporation and Thomas and Joseph Gambino employees employed on the payroll of Trucking as well.owned 37-1/2 percent of the stock of each of the above The evidence established that there existed in all ofcorporations. Additionally, the officers were identical: Respondent corporations, including Trucking, a central-Hyman Ruff, president; Thomas Gambino, vice presi- ized control of labor relations. In this connection, thedent; and Joseph Gambino, secretary-treasurer. evidence established that the officers of Consolidated, etThere is also common ownership between Trucking al., were identical; namely, Ruff and the Gambinos. Alland Consolidated, et al. In Trucking, Ruff was in effect had equal authority to hire, fire, determine the wages,the sole owner and president.' Thus, Hyman Ruff and other working conditions of their employees, and toowned effectively 100 percent of the shares of Trucking adjust grievances. As the president and sole officer ofand 25 percent of the shares of Consolidated, et al. Ruffs Trucking, Ruff also possessed all of these functions withownership of 25 percent of the shares of Consolidated, et respect to employees on Trucking's payroll. Additional-al. represents substantial ownership in view of the fact ly, the evidence established that Joseph Gambino adjust-that no one shareholder owned more than 37-1/2 percent ed grievances of employees on Trucking's payroll.of the stock of these companies. The Board found The evidence also established that Consolidated, et al.,common ownership in determining single-employer and Trucking constituted a totally integrated operationstatus where an individual owns substantially all of the engaged in the transportation of goods in the garment in-stock in one corporation and a substantial portion, al- dustry. In this connection, Consolidated, Greenberg's,though less than a majority, of the stock in such other GRG, Clothing, and Dynamic were the corporationscorporation. A & T Glass Company, 231 NLRB 998 that were engaged in the actual physical transportation(1977); L. H. & J. Coal Company Inc., 228 NLRB 1091, of goods. JHT was admittedly created solely for the pur-1092 (1977). pose of supplying equipment to Consolidated, Green-The evidence also establishes that there was common berg's, GRG, Clothing, and Dynamic. The evidence es-management between Consolidated, et al, and Trucking. tablished that Trucking similarly was created essentiallyRuff and the Gambinos occupied the same offices with for the purpose of supplying labor to Consolidated,-Cnsoidaedet l.,is-sedto-esinat-Cosoldatd,-r-eber's, Greenberg's, GRG, Clothing, and Dynamic. In this con-GRO, ClothingDynamicandJHT.1Consolated.nection, permission was required from the Gambinos to1» As set forth above, the record indicates to some extent that Ruff and Ruff as a prerequisite to the formation of Trucking. Ad-his wife were the sole owners of Trucking. There is no indication as to ditionally, upon the formation of Trucking, employeeswhat if any percent of the ownership was vested in Ruffs wife. In view were transferred from Consolidated, et al., to Staffof the marital relationship and in view of the fact that Ruffs wife did nottake part in any of the day-to-day operations of Trucking, I conclude that Trucking's office personnel. Further, With the exceptionHyman Ruff was, effectively, the sole shareholder. of the skeletal force of production employees maintainedCONSOLIDATED DRESS CARRIERS, INC. 633does individually hereby unconditionally apply for respect to Consolidated, et al., and all three individualsreinstatement. were responsible for the day-to-day operations of thesecorporations. Although Ruff was the sole officer ofIII. ANALYSIS AND CONCLUSION Trucking, the evidence established that Joseph GambinoA. Single-Employer Relationship granted loans to employees on Trucking's payroll. Theevidence also established that Joseph Gambino adjustedA critical issue is presented in this case as to whether grievances of employees on Trucking's payroll.Trucking and Consolidated, et al., constitute a single or Common management is further established by thejoint employer.1" A supplementary issue is also presented duties of Alterman. Alterman was directly responsible toas to whether Consolidated, constitute a single or joint Ruff and the Gambinos. He was in overall charge andemployer. supervised production employees working out of the 141The Supreme Court held in Radio & Television Broad- West 35th Street facility, whether they were on Truck-cost Technicians, Local Union 1264. International Brother- ing's payroll or the payrolls of Consolidated, et al. In thishood of Electrical Workers AFL-CIO, et al. v. Broadcast respect, he assigned all such employees their daily work.Service of Mobile, Inc, 380 U.S. 255, 256 (1965), that in He punched the timecards of all employees when theydetermining whether enterprises constitute a single em- reported to and left work each day, he authorized andployer: "The controlling criteria, set out and elaborated directed overtime, and distributed all weekly paychecks.in the Board decisions, are interrelation of operations, Additionally and significantly, the evidence establishescommon management, centralized control of labor rela- that on occasion Alterman fired employees of Truckingtions and common ownership." The Board in Blumenfeld personnel as distinguished from advising Ruff that Con-Theatres Circuit, a Partnership, Blumenfeld Enterprises, a solidated, et aL, no longer wanted a particular individualDivision of Cinerama, Inc; Rafic Oakland Theatre, a Part- supplie Trucin to prfr wr fo te.nership, 240 NLRB 206, 214, 215 (1979), held that a"single employer" status, for purposes of the National Commonmanagement is further established by theLabor Relations Act, depends upon all the circumstances dutiesofMurrayPines.Pineswasinoverall charge ofof the case, that not all of the single 'controlling criteria' theofficeatthe141West35thStreetfacility whichem-specified by the Supreme Court [in Radio & Television ployed office clericals on the payrolls of Consolidated, etBroadcast Technicians, supra] need be present. ..."al., andTrucking. He admittedly supervised all clericalsIn the instant case, there is common ownership. In onConsolidated et al., payrolls and, since he was theconnection with Consolidated, et al., the officers and o"ly supervisor in the office, it is presumable that in thestockholders are identical. Ruff owned 25 percent of absence of Ruff or the Gambinos he supervised the threeeach corporation and Thomas and Joseph Gambino employees employed on the payroll of Trucking as well.owned 37-1/2 percent of the stock of each of the above The evidence established that there existed in all ofcorporations. Additionally, the officers were identical: Respondent corporations, including Trucking, a central-Hyman Ruff, president; Thomas Gambino, vice presi- ized control of labor relations. In this connection, thedent; and Joseph Gambino, secretary-treasurer. evidence established that the officers of Consolidated, etThere is also common ownership between Trucking al., were identical; namely, Ruff and the Gambinos. Alland Consolidated, et al. In Trucking, Ruff was in effect had equal authority to hire, fire, determine the wages,the sole owner and president.' Thus, Hyman Ruff and other working conditions of their employees, and toowned effectively 100 percent of the shares of Trucking adjust grievances. As the president and sole officer ofand 25 percent of the shares of Consolidated, et al. Ruffs Trucking, Ruff also possessed all of these functions withownership of 25 percent of the shares of Consolidated, et respect to employees on Trucking's payroll. Additional-al. represents substantial ownership in view of the fact ly, the evidence established that Joseph Gambino adjust-that no one shareholder owned more than 37-1/2 percent ed grievances of employees on Trucking's payroll.of the stock of these companies. The Board found The evidence also established that Consolidated, et al.,common ownership in determining single-employer and Trucking constituted a totally integrated operationstatus where an individual owns substantially all of the engaged in the transportation of goods in the garment in-stock in one corporation and a substantial portion, al- dustry. In this connection, Consolidated, Greenberg's,though less than a majority, of the stock in such other GRG, Clothing, and Dynamic were the corporationscorporation. A & T Glass Company, 231 NLRB 998 that were engaged in the actual physical transportation(1977); L. H. & J. Coal Company Inc., 228 NLRB 1091, of goods. JHT was admittedly created solely for the pur-1092 (1977). pose of supplying equipment to Consolidated, Green-The evidence also establishes that there was common berg's, GRG, Clothing, and Dynamic. The evidence es-management between Consolidated, et al, and Trucking. tablished that Trucking similarly was created essentiallyRuff and the Gambinos occupied the same offices with for the purpose of supplying labor to Consolidated,-Cnsoidaedet l.,is-sedto-esinat-Cosoldatd,-r-eber's, Greenberg's, GRG, Clothing, and Dynamic. In this con-GRO, ClothingDynamicandJHT.1Consolated.nection, permission was required from the Gambinos to1» As set forth above, the record indicates to some extent that Ruff and Ruff as a prerequisite to the formation of Trucking. Ad-his wife were the sole owners of Trucking. There is no indication as to ditionally, upon the formation of Trucking, employeeswhat if any percent of the ownership was vested in Ruffs wife. In view were transferred from Consolidated, et al., to Staffof the marital relationship and in view of the fact that Ruffs wife did nottake part in any of the day-to-day operations of Trucking, I conclude that Trucking's office personnel. Further, With the exceptionHyman Ruff was, effectively, the sole shareholder. of the skeletal force of production employees maintainedCONSOLIDATED DRESS CARRIERS, INC. 633does individually hereby unconditionally apply for respect to Consolidated, et al., and all three individualsreinstatement. were responsible for the day-to-day operations of thesecorporations. Although Ruff was the sole officer ofIII. ANALYSIS AND CONCLUSION Trucking, the evidence established that Joseph GambinoA. Single-Employer Relationship granted loans to employees on Trucking's payroll. Theevidence also established that Joseph Gambino adjustedA critical issue is presented in this case as to whether grievances of employees on Trucking's payroll.Trucking and Consolidated, et al., constitute a single or Common management is further established by thejoint employer.1" A supplementary issue is also presented duties of Alterman. Alterman was directly responsible toas to whether Consolidated, constitute a single or joint Ruff and the Gambinos. He was in overall charge andemployer. supervised production employees working out of the 141The Supreme Court held in Radio & Television Broad- West 35th Street facility, whether they were on Truck-cost Technicians, Local Union 1264. International Brother- ing's payroll or the payrolls of Consolidated, et al. In thishood of Electrical Workers AFL-CIO, et al. v. Broadcast respect, he assigned all such employees their daily work.Service of Mobile, Inc, 380 U.S. 255, 256 (1965), that in He punched the timecards of all employees when theydetermining whether enterprises constitute a single em- reported to and left work each day, he authorized andployer: "The controlling criteria, set out and elaborated directed overtime, and distributed all weekly paychecks.in the Board decisions, are interrelation of operations, Additionally and significantly, the evidence establishescommon management, centralized control of labor rela- that on occasion Alterman fired employees of Truckingtions and common ownership." The Board in Blumenfeld personnel as distinguished from advising Ruff that Con-Theatres Circuit, a Partnership, Blumenfeld Enterprises, a solidated, et aL, no longer wanted a particular individualDivision of Cinerama, Inc; Rafic Oakland Theatre, a Part- supplie Trucin to prfr wr fo te.nership, 240 NLRB 206, 214, 215 (1979), held that a"single employer" status, for purposes of the National Commonmanagement is further established by theLabor Relations Act, depends upon all the circumstances dutiesofMurrayPines.Pineswasinoverall charge ofof the case, that not all of the single 'controlling criteria' theofficeatthe141West35thStreetfacility whichem-specified by the Supreme Court [in Radio & Television ployed office clericals on the payrolls of Consolidated, etBroadcast Technicians, supra] need be present. ..."al., andTrucking. He admittedly supervised all clericalsIn the instant case, there is common ownership. In onConsolidated et al., payrolls and, since he was theconnection with Consolidated, et al., the officers and o"ly supervisor in the office, it is presumable that in thestockholders are identical. Ruff owned 25 percent of absence of Ruff or the Gambinos he supervised the threeeach corporation and Thomas and Joseph Gambino employees employed on the payroll of Trucking as well.owned 37-1/2 percent of the stock of each of the above The evidence established that there existed in all ofcorporations. Additionally, the officers were identical: Respondent corporations, including Trucking, a central-Hyman Ruff, president; Thomas Gambino, vice presi- ized control of labor relations. In this connection, thedent; and Joseph Gambino, secretary-treasurer. evidence established that the officers of Consolidated, etThere is also common ownership between Trucking al., were identical; namely, Ruff and the Gambinos. Alland Consolidated, et al. In Trucking, Ruff was in effect had equal authority to hire, fire, determine the wages,the sole owner and president.' Thus, Hyman Ruff and other working conditions of their employees, and toowned effectively 100 percent of the shares of Trucking adjust grievances. As the president and sole officer ofand 25 percent of the shares of Consolidated, et al. Ruffs Trucking, Ruff also possessed all of these functions withownership of 25 percent of the shares of Consolidated, et respect to employees on Trucking's payroll. Additional-al. represents substantial ownership in view of the fact ly, the evidence established that Joseph Gambino adjust-that no one shareholder owned more than 37-1/2 percent ed grievances of employees on Trucking's payroll.of the stock of these companies. The Board found The evidence also established that Consolidated, et al.,common ownership in determining single-employer and Trucking constituted a totally integrated operationstatus where an individual owns substantially all of the engaged in the transportation of goods in the garment in-stock in one corporation and a substantial portion, al- dustry. In this connection, Consolidated, Greenberg's,though less than a majority, of the stock in such other GRG, Clothing, and Dynamic were the corporationscorporation. A & T Glass Company, 231 NLRB 998 that were engaged in the actual physical transportation(1977); L. H. & J. Coal Company Inc., 228 NLRB 1091, of goods. JHT was admittedly created solely for the pur-1092 (1977). pose of supplying equipment to Consolidated, Green-The evidence also establishes that there was common berg's, GRG, Clothing, and Dynamic. The evidence es-management between Consolidated, et al, and Trucking. tablished that Trucking similarly was created essentiallyRuff and the Gambinos occupied the same offices with for the purpose of supplying labor to Consolidated,-Cnsoidaedet l.,is-sedto-esinat-Cosoldatd,-r-eber's, Greenberg's, GRG, Clothing, and Dynamic. In this con-GRO ClothingDynaic, and HT.1Consolated.nection, permission was required from the Gambinos to1» As set forth above, the record indicates to some extent that Ruff and Ruff as a prerequisite to the formation of Trucking. Ad-his wife were the sole owners of Trucking. There is no indication as to ditionally, upon the formation of Trucking, employeeswhat if any percent of the ownership was vested in Ruffs wife. In view were transferred from Consolidated, et al., to Staffof the marital relationship and in view of the fact that Ruffs wife did nottake part in any of the day-to-day operations of Trucking, I conclude that Trucking's office personnel. Further, With the exceptionHyman Ruff was, effectively, the sole shareholder. of the skeletal force of production employees maintained 634 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Consolidated, Greenberg's, GRG, Clothing, and Dy- evidence established that rather than one corporationnamic, Trucking furnished substantially all of the pro- submitting a bill to another corporation for actual rent,duction employees (laborers, handlers, and helpers) to labor costs, or use of equipment incurred by one compa-these corporations. That Trucking was created solely to ny on behalf of the other, the principals, namely, Ruffsupply labor to these Respondent corporations is estab- and the Gambinos, would meet annually in an informallished by the evidence that substantially all labor sup- manner and decide on "offsets" to be allowed by oneplied by Trucking was supplied to Respondent corpora- corporation against the other.tions herein. The Board in A & T Glass, supra, found a single-em-The integration of the total operation is further estab- ployer relationship existed based on common ownership,lished by the complete interchangeability of the office centralized control of labor relations policy, and a highlyand production employees. integrated business operation. In reaching this conclu-The evidence established that there was total inter- sion, the Board noted that the business, as in the instantchange with respect to the employees supplied by Truck- case, was held out to the public as a single business. Ad-ing and charged to Consolidated, Greenberg's, GRG, ditionally there existed, as in the instant case, consider-Clothing, and Dynamic. In this respect, the testimony of able integration of the two businesses which was shownThomas Gambino and Alterman established that Truck- through occupancy of the same building, sharing ofing employees supplied and charged to one company office space, advertising one another's services on vehi-would be assigned to work on a day-to-day basis for cles, integration of employees, and the fact that the em-other Respondent corporations. Further, 52 of the 66 ployees of both corporations used equipment and materi-striking employees supplied by Trucking were charged als owned by the respondent, Glass, to perform outsideto Dynamic. However, these employees all worked out workof the 141 West 35th Street facility, where Dynamic car- In Land Equipment Incorporated; and Equipment Ser-ried out little or no business. Therefore, these employees ice Rentals, a Single Employer, 248 NLRB 685 (1980), thecharged to Dynamic must have performed work for Board found two companies constitute a single employerConsolidated, Greenberg's, GRG, and Clothing on an in- where one company supplied labor to another companyterchangeable basis. that was its only customer and existed solely for the pur-The evidence also established interchangeability as toyyI In this ctio, Cha Chodah, pose of supplying said second company with labor at lessoffice employees. In this connection, Charles Chodash, than the prevailing wage rate.an employee on Consolidated's payroll, was the IBMprogramer for Consolidated, Greenberg's, GRG, Cloth- The Board has consistently found joint-employer rela-ing, and Dynamic. Lucy was an employee on Trucking's tionships existed between manpower corporations andpayroll but charged to one of Respondent corporations. the corporations for whom they supply labor.She was the keypunch operator for Respondent corpora- In Manpower, Inc., of Shelby County and Armour Gro-tions. Anthony Mascia, an employee on the GRG pay- cery Products Co., Division of Armour and Company, 164roll was in charge of workmen's compensation matters NLRB 287 (1967), the Board found a joint-employer re-for Consolidated, Greenberg's, GRG, Clothing, and Dy- lationship existed between Manpower, Inc., and Armour.namic. Among the factors relied on by the Board in reachingThat Trucking and Consolidated, et at, shared a single this conclusion was that Armour's dispatcher informedwarehouse and office facility located at 141 West 35th the drivers supplied by Manpower, their starting time,Street is further evidence to establish the integrated assigned them their runs, supplied them with a manifestnature of the entire operation. Significantly, the only cor- which set forth their time of departure, approximate timeporate name appearing on the storefront or anywhere of arrival, day of return, etc. In addition Armour's dis-else at this facility was that of Consolidated. patcher adjusted grievances. Moreover of the seven driv-Further establishing the integrated nature of the oper- ers furnished Armour by Manpower only one driver hadation herein is the interchangeability of office and ware- made a trip for another company.house equipment. In this connection, the evidence estab- In Manpower, Inc. and Avis Rent-A-Car System, Inc.,lished that office equipment such as the IBM installation 226 NLRB 1 (1967), the Board found a joint-employerand a photocopy machine were utilized by all Respond- relationship existed between Manpower and Avis.ent corporations, including Trucking. Additionally, there Among the factors relied on by the Board in reachingwas but a single cleaning and rubbish removal service this conclusion was that Avis directed, disciplined, andwhich was paid for by Consolidated. The evidence also discharged employees supplied by Manpower pursuantestablished that in the warehouse, racks and pushcarts, to a contract arrangement between the employers.owned by different Respondent corporations and used to In both cases, the Manpower companies and their jointmake deliveries, were freely interchanged as were auto- employers were separately owned and controlled corpo-motive trucks which were owned outright or leased by rations. There was no common supervision or sharing ofdifferent Respondent corporations from JHT. Such office space or equipment. Nor was there any degree oftrucks might contain arbitrarily on the side panel the integration between the two corporations.name of any one of Respondent corporations for adver- In view of my conclusion that common ownership,tising purposes. common management, and centralized control of laborStill further establishing the integrated nature of the relations exist, and that Respondent corporations hereinoperations was the informal manner by which operating represent a totally integrated operation which share facil-costs were handled by Respondent corporations. The ities, freely interchange employees and equipment, I con-634 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Consolidated, Greenberg's, GRG, Clothing, and Dy- , evidence established that rather than one corporationnamic, Trucking furnished substantially all of the pro- submitting a bill to another corporation for actual rent,duction employees (laborers, handlers, and helpers) to labor costs, or use of equipment incurred by one compa-these corporations. That Trucking was created solely to ny on behalf of the other, the principals, namely, Ruffsupply labor to these Respondent corporations is estab- and the Gambinos, would meet annually in an informallished by the evidence that substantially all labor sup- manner and decide on "offsets" to be allowed by oneplied by Trucking was supplied to Respondent corpora- corporation against the other.tions herein. The Board in A d T Glass, supra, found a single-em-The integration of the total operation is further estab- ployer relationship existed based on common ownership,lished by the complete interchangeability of the office centralized control of labor relations policy, and a highlyand production employees. integrated business operation. In reaching this conclu-The evidence established that there was total inter- sion, the Board noted that the business, as in the instantchange with respect to the employees supplied by Truck- case, was held out to the public as a single business. Ad-ing and charged to Consolidated, Greenberg's, GRG, ditionally there existed, as in the instant case, consider-Clothing, and Dynamic. In this respect, the testimony of able integration of the two businesses which was shownThomas Gambino and Alterman established that Truck- through occupancy of the same building, sharing ofing employees supplied and charged to one company office space, advertising one another's services on vehi-would be assigned to work on a day-to-day basis for cles, integration of employees, and the fact that the em-other Respondent corporations. Further, 52 of the 66 ployees of both corporations used equipment and materi-striking employees supplied by Trucking were charged als owned by the respondent, Glass, to perform outsideto Dynamic. However, these employees all worked out work.of the 141 West 35th Street facility, where Dynamic car- In Land Equipment Incorporated; and Equipment Serv-ried out little or no business. Therefore, these employees ice Rentals, a Single Employer, 248 NLRB 685 (1980). thecharged to Dynamic must have performed work for Board found two companies constitute a single employerConsolidated, Greenberg's, GRG, and Clothing on an in- where one company supplied labor to another companyterchangeable basis. that was its only customer and existed solely for the pur-The evidence also established interchangeability as to p supplying said second company with labor at lessoffice employees. In this connection, Charles Chodash, than the prevailing wage rate.an employee on Consolidated's payroll, was the IBM TheBoar h is ji-e reaprogramer for Consolidated, Greenberg's, GRG, Cloth- TheBoardhascob ently found joint-employer rela-ing, and Dynamic. Lucy was an employee on Trucking's 'ps existed between manpower corporations andpayroll but charged to one of Respondent corporations.thecorporations for whom they supply labor.She was the keypunch operator for Respondent corpora- InManpower, Inc., of Shelby County and Armour Gro-tions. Anthony Mascia, an employee on the GRG pay- cery Products Co., Division of Armour and Company, 164roll was in charge of workmen's compensation matters NLRB287(1967), theBoard foundajoint-employer re-for Consolidated, Greenberg's, GRG, Clothing, and Dy- lationship existed between Manpower, Inc., and Armour.namic. Among the factors relied on by the Board in reachingThat Trucking and Consolidated, et at, shared a single thisconclusion was that Armour's dispatcher informedwarehouse and office facility located at 141 West 35th the drivers supplied by Manpower, their starting time,Street is further evidence to establish the integrated assigned them their runs, supplied them with a manifestnature of the entire operation. Significantly, the only cor- whichsetforth their time of departure, approximate timeporate name appearing on the storefront or anywhere of arrival, day of return, etc. In addition Armour's dis-else at this facility was that of Consolidated. patcher adjusted grievances. Moreover of the seven driv-Further establishing the integrated nature of the oper- ers furnished Armour by Manpower only one driver hadation herein is the interchangeability of office and ware- madeatrip for another company.house equipment. In this connection, the evidence estab- In Manpower. Inc. and Avis Rent-A-Car System, Inc.,lished that office equipment such as the IBM installation 226 NLRB 1 (1967), the Board found a joint-employerand a photocopy machine were utilized by all Respond- relationship existed between Manpower and Avis.ent corporations, including Trucking. Additionally, there Among the factors relied on by the Board in reachingwas but a single cleaning and rubbish removal service this conclusion was that Avis directed, disciplined, andwhich was paid for by Consolidated. The evidence also discharged employees supplied by Manpower pursuantestablished that in the warehouse, racks and pushcarts, toa contract arrangement between the employers.owned by different Respondent corporations and used to In both cases, the Manpower companies and their jointmake deliveries, were freely interchanged as were auto- employers were separately owned and controlled corpo-motive trucks which were owned outright or leased by rations. There was no common supervision or sharing ofdifferent Respondent corporations from JHT. Such office space or equipment. Nor was there any degree oftrucks might contain arbitrarily on the side panel the integration between the two corporations.name of any one of Respondent corporations for adver- In view of my conclusion that common ownership,tising purposes,.common management, and centralized control of laborStill further establishing the integrated nature of the relations exist, and that Respondent corporations hereinoperations was the informal manner by which operating represent a totally integrated operation which share facil-costs were handled by Respondent corporations. The ities, freely interchange employees and equipment, I con-634 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Consolidated, Greenberg's, GRG, Clothing, and Dy- , evidence established that rather than one corporationnamic, Trucking furnished substantially all of the pro- submitting a bill to another corporation for actual rent,duction employees (laborers, handlers, and helpers) to labor costs, or use of equipment incurred by one compa-these corporations. That Trucking was created solely to ny on behalf of the other, the principals, namely, Ruffsupply labor to these Respondent corporations is estab- and the Gambinos, would meet annually in an informallished by the evidence that substantially all labor sup- manner and decide on "offsets" to be allowed by oneplied by Trucking was supplied to Respondent corpora- corporation against the other.tions herein. The Board in A d T Glass, supra, found a single-em-The integration of the total operation is further estab- ployer relationship existed based on common ownership,lished by the complete interchangeability of the office centralized control of labor relations policy, and a highlyand production employees. integrated business operation. In reaching this conclu-The evidence established that there was total inter- sion, the Board noted that the business, as in the instantchange with respect to the employees supplied by Truck- case, was held out to the public as a single business. Ad-ing and charged to Consolidated, Greenberg's, GRG, ditionally there existed, as in the instant case, consider-Clothing, and Dynamic. In this respect, the testimony of able integration of the two businesses which was shownThomas Gambino and Alterman established that Truck- through occupancy of the same building, sharing ofing employees supplied and charged to one company office space, advertising one another's services on vehi-would be assigned to work on a day-to-day basis for cles, integration of employees, and the fact that the em-other Respondent corporations. Further, 52 of the 66 ployees of both corporations used equipment and materi-striking employees supplied by Trucking were charged als owned by the respondent, Glass, to perform outsideto Dynamic. However, these employees all worked out work.of the 141 West 35th Street facility, where Dynamic car- In Land Equipment Incorporated; and Equipment Serv-ried out little or no business. Therefore, these employees ice Rentals, a Single Employer, 248 NLRB 685 (1980). thecharged to Dynamic must have performed work for Board found two companies constitute a single employerConsolidated, Greenberg's, GRG, and Clothing on an in- where one company supplied labor to another companyterchangeable basis. that was its only customer and existed solely for the pur-The evidence also established interchangeability as to p supplying said second company with labor at lessoffice employees. In this connection, Charles Chodash, than the prevailing wage rate.an employee on Consolidated's payroll, was the IBM TheBoar h is ji-e reaprogramer for Consolidated, Greenberg's, GRG, Cloth- TheBoardhascob ently found joint-employer rela-ing, and Dynamic. Lucy was an employee on Trucking's 'ps existed between manpower corporations andpayroll but charged to one of Respondent corporations.thecorporations for whom they supply labor.She was the keypunch operator for Respondent corpora- InManpower, Inc., of Shelby County and Armour Gro-tions. Anthony Mascia, an employee on the GRG pay- cery Products Co., Division of Armour and Company, 164roll was in charge of workmen's compensation matters NLRB287(1967), theBoardfoundajoint-employer re-for Consolidated, Greenberg's, GRG, Clothing, and Dy- lationship existed between Manpower, Inc., and Armour.namic. Among the factors relied on by the Board in reachingThat Trucking and Consolidated, et at, shared a single thisconclusion was that Armour's dispatcher informedwarehouse and office facility located at 141 West 35th the drivers supplied by Manpower, their starting time,Street is further evidence to establish the integrated assigned them their runs, supplied them with a manifestnature of the entire operation. Significantly, the only cor- whichsetforth their time of departure, approximate timeporate name appearing on the storefront or anywhere of arrival, day of return, etc. In addition Armour's dis-else at this facility was that of Consolidated. patcher adjusted grievances. Moreover of the seven driv-Further establishing the integrated nature of the oper- ers furnished Armour by Manpower only one driver hadation herein is the interchangeability of office and ware- madeatrip for another company.house equipment. In this connection, the evidence estab- In Manpower. Inc. and Avis Rent-A-Car System, Inc.,lished that office equipment such as the IBM installation 226 NLRB 1 (1967), the Board found a joint-employerand a photocopy machine were utilized by all Respond- relationship existed between Manpower and Avis.ent corporations, including Trucking. Additionally, there Among the factors relied on by the Board in reachingwas but a single cleaning and rubbish removal service this conclusion was that Avis directed, disciplined, andwhich was paid for by Consolidated. The evidence also discharged employees supplied by Manpower pursuantestablished that in the warehouse, racks and pushcarts, toa contract arrangement between the employers.owned by different Respondent corporations and used to In both cases, the Manpower companies and their jointmake deliveries, were freely interchanged as were auto- employers were separately owned and controlled corpo-motive trucks which were owned outright or leased by rations. There was no common supervision or sharing ofdifferent Respondent corporations from JHT. Such office space or equipment. Nor was there any degree oftrucks might contain arbitrarily on the side panel the integration between the two corporations.name of any one of Respondent corporations for adver- In view of my conclusion that common ownership,tising purposes,.common management, and centralized control of laborStill further establishing the integrated nature of the relations exist, and that Respondent corporations hereinoperations was the informal manner by which operating represent a totally integrated operation which share facil-costs were handled by Respondent corporations. The ities, freely interchange employees and equipment, I con-634 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Consolidated, Greenberg's, GRG, Clothing, and Dy- , evidence established that rather than one corporationnamic, Trucking furnished substantially all of the pro- submitting a bill to another corporation for actual rent,duction employees (laborers, handlers, and helpers) to labor costs, or use of equipment incurred by one compa-these corporations. That Trucking was created solely to ny on behalf of the other, the principals, namely, Ruffsupply labor to these Respondent corporations is estab- and the Gambinos, would meet annually in an informallished by the evidence that substantially all labor sup- manner and decide on "offsets" to be allowed by oneplied by Trucking was supplied to Respondent corpora- corporation against the other.tions herein. The Board in A d T Glass, supra, found a single-em-The integration of the total operation is further estab- ployer relationship existed based on common ownership,lished by the complete interchangeability of the office centralized control of labor relations policy, and a highlyand production employees. integrated business operation. In reaching this conclu-The evidence established that there was total inter- sion, the Board noted that the business, as in the instantchange with respect to the employees supplied by Truck- case, was held out to the public as a single business. Ad-ing and charged to Consolidated, Greenberg's, GRG, ditionally there existed, as in the instant case, consider-Clothing, and Dynamic. In this respect, the testimony of able integration of the two businesses which was shownThomas Gambino and Alterman established that Truck- through occupancy of the same building, sharing ofing employees supplied and charged to one company office space, advertising one another's services on vehi-would be assigned to work on a day-to-day basis for cles, integration of employees, and the fact that the em-other Respondent corporations. Further, 52 of the 66 ployees of both corporations used equipment and materi-striking employees supplied by Trucking were charged als owned by the respondent, Glass, to perform outsideto Dynamic. However, these employees all worked out work.of the 141 West 35th Street facility, where Dynamic car- In Land Equipment Incorporated; and Equipment Serv-ried out little or no business. Therefore, these employees ice Rentals, a Single Employer, 248 NLRB 685 (1980). thecharged to Dynamic must have performed work for Board found two companies constitute a single employerConsolidated, Greenberg's, GRG, and Clothing on an in- where one company supplied labor to another companyterchangeable basis. that was its only customer and existed solely for the pur-The evidence also established interchangeability as to p supplying said second company with labor at lessoffice employees. In this connection, Charles Chodash, than the prevailing wage rate.an employee on Consolidated's payroll, was the IBM TheBoar h is ji-e reaprogramer for Consolidated, Greenberg's, GRG, Cloth- TheBoardhascob ently found joint-employer rela-ing, and Dynamic. Lucy was an employee on Trucking's 'ps existed between manpower corporations andpayroll but charged to one of Respondent corporations.thecorporations for whom they supply labor.She was the keypunch operator for Respondent corpora- InManpower. Inc., of Shelby County and Armour Gro-tions. Anthony Mascia, an employee on the GRG pay- cery Products Co., Division of Armour and Company, 164roll was in charge of workmen's compensation matters NLRB287(1967), theBoardfoundajoint-employer re-for Consolidated, Greenberg's, GRG, Clothing, and Dy- lationship existed between Manpower, Inc., and Armour.namic. Among the factors relied on by the Board in reachingThat Trucking and Consolidated, et at, shared a single thisconclusion was that Armour's dispatcher informedwarehouse and office facility located at 141 West 35th the drivers supplied by Manpower, their starting time,Street is further evidence to establish the integrated assigned them their runs, supplied them with a manifestnature of the entire operation. Significantly, the only cor- whichsetforth their time of departure, approximate timeporate name appearing on the storefront or anywhere of arrival, day of return, etc. In addition Armour's dis-else at this facility was that of Consolidated. patcher adjusted grievances. Moreover of the seven driv-Further establishing the integrated nature of the oper- ers furnished Armour by Manpower only one driver hadation herein is the interchangeability of office and ware- madeatrip for another company.house equipment. In this connection, the evidence estab- In Manpower. Inc. and Avis Rent-A-Car System, Inc.,lished that office equipment such as the IBM installation 226 NLRB 1 (1967), the Board found a joint-employerand a photocopy machine were utilized by all Respond- relationship existed between Manpower and Avis.ent corporations, including Trucking. Additionally, there Among the factors relied on by the Board in reachingwas but a single cleaning and rubbish removal service this conclusion was that Avis directed, disciplined, andwhich was paid for by Consolidated. The evidence also discharged employees supplied by Manpower pursuantestablished that in the warehouse, racks and pushcarts, toa contract arrangement between the employers.owned by different Respondent corporations and used to In both cases, the Manpower companies and their jointmake deliveries, were freely interchanged as were auto- employers were separately owned and controlled corpo-motive trucks which were owned outright or leased by rations. There was no common supervision or sharing ofdifferent Respondent corporations from JHT. Such office space or equipment. Nor was there any degree oftrucks might contain arbitrarily on the side panel the integration between the two corporations.name of any one of Respondent corporations for adver- In view of my conclusion that common ownership,tising purposes,.common management, and centralized control of laborStill further establishing the integrated nature of the relations exist, and that Respondent corporations hereinoperations was the informal manner by which operating represent a totally integrated operation which share facil-costs were handled by Respondent corporations. The ities, freely interchange employees and equipment, I con- CONSOLIDATED DRESS CARRIERS, INC. 635elude that Respondent Trucking, Consolidated, Green- Joseph further testified that he observed approximatelyberg's, GRG, Clothing, Dynamic, and JHT constitute a 65 employees picketing on that day. Striker Luciensingle employer within the meaning of the Act. Simon testified that on July 28, approximately 60 to 70employees working out of 141 West 35th Street facilityB. The Economic Strike and alleged as discriminatees picketed. Matthew Eason,There is no dispute that a strike commenced on July Local 20408 president, testified that on July 28 over 6027, 1978, accompanied by picketing. Picketing com- employees picketed.menced on July 27 at Respondent's 141 West 35th Street The evidence established that on July 31 the strikersfacility and ended July 28. Thereafter, no further picket- met in the office of Local 102 where 65 of the 66 strik-ing took place. There is also no dispute that the strike ers alleged as discriminatees signed Local 102 authoriza-was an economic strike. The complaint alleged the strike tion cards. The only striking employee who did not ex-to be an economic strike. Moreover, during the course of ecute a Local 102 card was Jean-Charles Gesner.the hearing it was stipulated by all parties that the strike In view of Respondent's payroll records which estab-was an economic strike. Indeed, the evidence supports lish that the 66 strikers were scheduled to work on Julythe complaint allegation and stipulation. The evidence es- 27, that prior to the end of July 28 all of these employeestablished that the strike commenced following a conver- had ceased work, and that no striker resumed work untilsation between Eason and Thomas Gambino during at least after the week ending August 4, 1978; in view ofwhich conversation Eason asked Gambino to consent to the testimony of Simon, Ernest, and Eason, which estab-an election or recognize Local 20408. When Gambino lishes between 60 and 70 employees picketed on July 27;declined, Eason urged the employees to go out on strike and July 28; in view of the 65 signed Local 102 authori-and commence picketing. zation cards signed by the striking employees; and inview of the fact that Respondent did not submit any evi-C. The Identity of the Strikers dence to dispute that any of the alleged discriminateesThe complaint alleged that 66 individuals took part in took part in the strike, I conclude that the 66 individualsthe strike described above. These named individuals are named in the complaint ceased work on July 27 and con-alleged as discriminatees in view of alleged unconditional certedly engaged in an economic strike.offers to return to work and Respondent's unlawful re-fusal to reinstate them. Although Respondent's counsel C. The Unconditional Offers To Return to Workconcedes that the above strike did take place, he does The Board law with respect to economic strikers andnot concede that the 66 individuals set forth in the com- their right to reinstatement upon making an uncondition-plaint participated in the strike. Thus, the burden of es- al offer to return to work is rather well settled. Strikers,tablishing the identity of the strikers falls on General whether economic or unfair labor practice strikers, retainCounsel. In this connection, Respondent's payroll re- their status as employees under Section 2(3) of the Act.cords establish that during the calendar year commenc- See N.LR.B. v. Mackay Radio < Telegraph C., 304 U.S.ing in 1978 until the week ending July 28, 1978, all 66 333 (1938).alleged discriminatees worked exclusively for Respond- An economic strike is deemed to be protected activityent corporations; namely, Consolidated, Greenberg's, under Section 7 of the Act. However, an employer isGRG, Clothing, and Dynamic. There is no dispute that free in such circumstances to hire permanent replace-these employees worked out of the 141 West 35th Street ments for economic strikers at any time prior to their un-facility. In any event, the testimony of Eason, and em- conditional offer to return to work. It is an unfair laborployees Tovar, Simon, and Joseph established that all practice for an employer to refuse reinstatement to stristrikers worked out of the 141 West 35th Street facility. ing employees following an unconditional offer by theing employees following an unconditional offer by theMoreover, well prior o the commencement of the strike, riking employees to return to work, or to discharge42 of the alleged 66 strikers signed Local 20408 authori- striking employees prior to the time their jobs are filledzation cards and on July 31, 65 of the 66 strikers signed by peanent replacements. N.LR.B. v. Fleetod Tral-Local 102 authorization cards, all setting forth as the ad- er Cr, Inc. 389 U.S. 375 (1967) N.LR.B v. nitdress of their employer the 141 West 35th Street facility. States Cold Storage Corp. 203 F.2d 924 (5th Cir. 1953)Respondent's records further establish that on July 27 all cert. denied 346 U.S. 88; Carter Carburetor Corp. v.66 alleged discriminatees were scheduled to work, but NLRB 140 F2d 714 (8th Cir 1944)that only 8 alleged discriminatees in fact worked a full 8-hour day.2' The remaining 58 alleged discriminatees all An employer who refuses to reinstate striking employ-worked less than an 8-hour day. The payroll records fur- ees upon their unconditional offer to return must estab-ther show that, on July 28. 65 of the 66 alleged discri- lish that his action was based on legitimate and substan-minatees performed no work for Respondent The 66th tial business justification, i.e., where the strikers' jobsalleged discriminatee oe worke r have been replaced 3 houby permanent replacements or wherespondent that day. Thereafter, according to Joseph's un- theso has teen elmab elatedbyegtimate and bon fidecontradicted testimony, he ceased work and commenced reasonsotherthanlaborrelations. .L. v. Fleetoodcnticted tetin, e cee k n c ence Trailer, supra; N.LR.B. v. Great Dane Trailers, Inc., 388*~ ~~~~picketi ~ng. 8U.S. 26 (1967). Moreover, the right to reinstatement doesThose alleged dicriminatees working a full 8-hour day were Jean not expire when an unconditional offer is made, althoughBalan, Jean H. Charles, Luma Calixte, Robergeau Duverger, Joseph E. a lawful permanent replacement has been hired for theErnest, Edouard St. Vi, Lucrece Ulysse, and Rigeur Videau. job in question, or it has been eliminated for some legiti-CONSOLIDATED DRESS CARRIERS, INC. 635elude that Respondent Trucking, Consolidated, Green- Joseph further testified that he observed approximatelyberg's, GRG, Clothing, Dynamic, and JHT constitute a 65 employees picketing on that day. Striker Luciensingle employer within the meaning of the Act. Simon testified that on July 28, approximately 60 to 70employees working out of 141 West 35th Street facilityB. The Economic Strike and alleged as discriminatees picketed. Matthew Eason,There is no dispute that a strike commenced on July Local 20408 president, testified that on July 28 over 6027, 1978, accompanied by picketing. Picketing com- employees picketed.menced on July 27 at Respondent's 141 West 35th Street The evidence established that on July 31 the strikersfacility and ended July 28. Thereafter, no further picket- met in the office of Local 102 where 65 of the 66 strik-ing took place. There is also no dispute that the strike ers alleged as discriminatees signed Local 102 authoriza-was an economic strike. The complaint alleged the strike tion cards. The only striking employee who did not ex-to be an economic strike. Moreover, during the course of ecute a Local 102 card was Jean-Charles Gesner.the hearing it was stipulated by all parties that the strike In view of Respondent's payroll records which estab-was an economic strike. Indeed, the evidence supports lish that the 66 strikers were scheduled to work on Julythe complaint allegation and stipulation. The evidence es- 27, that prior to the end of July 28 all of these employeestablished that the strike commenced following a conver- had ceased work, and that no striker resumed work untilsation between Eason and Thomas Gambino during at least after the week ending August 4, 1978; in view ofwhich conversation Eason asked Gambino to consent to the testimony of Simon, Ernest, and Eason, which estab-an election or recognize Local 20408. When Gambino lishes between 60 and 70 employees picketed on July 27;declined, Eason urged the employees to go out on strike and July 28; in view of the 65 signed Local 102 authori-and commence picketing. zation cards signed by the striking employees; and inC7. The Identiy of the Strikers view of the fact that Respondent did not submit any evi-C. The Identity o~the Strikers dence to dispute that any of the alleged discriminateesThe complaint alleged that 66 individuals took part in took part in the strike, I conclude that the 66 individualsthe strike described above. These named individuals are named in the complaint ceased work on July 27 and con-alleged as discriminatees in view of alleged unconditional certedly engaged in an economic strike.offers to return to work and Respondent's unlawful re-fusal to reinstate them. Although Respondent's counsel C. The Unconditional Offers To Return to Workconcedes that the above strike did take place, he does The Board law with respect to economic strikers andnot concede that the 66 individuals set forth in the com- their right to reinstatement upon making an uncondition-plaint participated in the strike. Thus, the burden of es- al offer to return to work is rather well settled. Strikers,tablishing the identity of the strikers falls on General whether economic or unfair labor practice strikers, retainCounsel. In this connection, Respondent's payroll re- their status as employees under Section 2(3) of the Act.cords establish that during the calendar year commenc- See N.LR.B. v. Mackay Radio & Telegraph Ca, 304 U.S.ing in 1978 until the week ending July 28, 1978, all 66 333 (1938).alleged discriminatees worked exclusively for Respond- An economic strike is deemed to be protected activityent corporations;namely, Consolidated, Greenberg's, under Section 7 of the Act. However, an employer isGRG, Clothing, and Dynamic. There is no dispute that free in such circumstances to hire permanent replace-these employees worked out of the 141 West 35th Street ments for economic strikers at any time prior to their un-facility. In any event, the testimony of Eason, and em- conditional offer to return to work. It is an unfair laborployees Tovar, Simon, and Joseph established that all practice for an employer to refuse reinstatement to strik-strikers worked out of the 141 West 35th Street facility. i employees following an unconditional offer by theMoreover, well prior to the commencement of the strike, striking employees to return to work, or to discharge42 of the alleged 66 strikers signed Local 20408 authori- striking employees prior to the time their jobs are filledzation cards and on July 31, 65 of the 66 strikers signed by permanent replacements. N.LR.B. v. Fleetwod Trail-Local 102 authorization cards, all setting forth as the ad- er Ca, Inc, 389 U.S. 375 (1967); N.LR.B. v. Uniteddress of their employer the 141 West 35th Street facility. States Cold Storage Corp., 203 F.2d 924 (5th Cir. 1953),Respondent's records further establish that on July 27 all cert. denied 346 U.S. 818; Carter Carburetor Corp. v.66 alleged discriminatees were scheduled to work, but NLR.B 140 F2d 714 (8th Cir 1944)that only 8 alleged discriminatees in fact worked a full 8-hour day.2" The remaining 58 alleged discriminatees all An employer whorefuses to reinstate striking employ-worked less than an 8-hour day. The payroll records fur- eesupon their unconditional offer to return must estab-ther show that, on July 28. 65 of the 66 alleged discri- lishthathis action was based on legitimate and substan-minatees performed no work for Respondent. The 66th tialbusinessjustification, i.e., where the strikers' jobsalleged discriminatee, Joseph, worked 3 hours for Re- havebeenreplaced by permanentreplacements or wherespondent that day. Thereafter, according to Joseph's un- thejob hasbeeneliminatedbylegitimate and bona fidecontradicted testimony, he ceased work and commenced reasonsotherthanlaborrelations. N.L.. v. Fleetwoodpicketing. Trailer, supra; N.LR.B. v. Great Dane Trailers, Inc., 388U.S. 26 (1967). Moreover, the right to reinstatement does" nose alleged dicriminatees working a full 8-hour day were Jean not expire when an Unconditional offer is made, althoughBalan. Jean H. Charles, Lurna Calixte, Robergeau Duverger, Joseph E. a lawful permanent replacement has been hired for theEmet, Edouard St. Vil, Lucrece Ulysse, and Rigeur Videau. job in question, or it has been eliminated for some legiti-CONSOLIDATED DRESS CARRIERS, INC. 635elude that Respondent Trucking, Consolidated, Green- Joseph further testified that he observed approximatelyberg's, GRG, Clothing, Dynamic, and JHT constitute a 65 employees picketing on that day. Striker Luciensingle employer within the meaning of the Act. Simon testified that on July 28, approximately 60 to 70employees working out of 141 West 35th Street facilityB. The Economic Strike and alleged as discriminatees picketed. Matthew Eason,There is no dispute that a strike commenced on July Local 20408 president, testified that on July 28 over 6027, 1978, accompanied by picketing. Picketing com- employees picketed.menced on July 27 at Respondent's 141 West 35th Street The evidence established that on July 31 the strikersfacility and ended July 28. Thereafter, no further picket- met in the office of Local 102 where 65 of the 66 strik-ing took place. There is also no dispute that the strike ers alleged as discriminatees signed Local 102 authoriza-was an economic strike. The complaint alleged the strike tion cards. The only striking employee who did not ex-to be an economic strike. Moreover, during the course of ecute a Local 102 card was Jean-Charles Gesner.the hearing it was stipulated by all parties that the strike In view of Respondent's payroll records which estab-was an economic strike. Indeed, the evidence supports lish that the 66 strikers were scheduled to work on Julythe complaint allegation and stipulation. The evidence es- 27, that prior to the end of July 28 all of these employeestablished that the strike commenced following a conver- had ceased work, and that no striker resumed work untilsation between Eason and Thomas Gambino during at least after the week ending August 4, 1978; in view ofwhich conversation Eason asked Gambino to consent to the testimony of Simon, Ernest, and Eason, which estab-an election or recognize Local 20408. When Gambino lishes between 60 and 70 employees picketed on July 27;declined, Eason urged the employees to go out on strike and July 28; in view of the 65 signed Local 102 authori-and commence picketing. zation cards signed by the striking employees; and inC7. The Identiy of the Strikers view of the fact that Respondent did not submit any evi-C. The Identity o~the Strikers dence to dispute that any of the alleged discriminateesThe complaint alleged that 66 individuals took part in took part in the strike, I conclude that the 66 individualsthe strike described above. These named individuals are named in the complaint ceased work on July 27 and con-alleged as discriminatees in view of alleged unconditional certedly engaged in an economic strike.offers to return to work and Respondent's unlawful re-fusal to reinstate them. Although Respondent's counsel C. The Unconditional Offers To Return to Workconcedes that the above strike did take place, he does The Board law with respect to economic strikers andnot concede that the 66 individuals set forth in the com- their right to reinstatement upon making an uncondition-plaint participated in the strike. Thus, the burden of es- al offer to return to work is rather well settled. Strikers,tablishing the identity of the strikers falls on General whether economic or unfair labor practice strikers, retainCounsel. In this connection, Respondent's payroll re- their status as employees under Section 2(3) of the Act.cords establish that during the calendar year commenc- See N.LR.B. v. Mackay Radio & Telegraph Ca, 304 U.S.ing in 1978 until the week ending July 28, 1978, all 66 333 (1938).alleged discriminatees worked exclusively for Respond- An economic strike is deemed to be protected activityent corporations;namely, Consolidated, Greenberg's, under Section 7 of the Act. However, an employer isGRG, Clothing, and Dynamic. There is no dispute that free in such circumstances to hire permanent replace-these employees worked out of the 141 West 35th Street ments for economic strikers at any time prior to their un-facility. In any event, the testimony of Eason, and em- conditional offer to return to work. It is an unfair laborployees Tovar, Simon, and Joseph established that all practice for an employer to refuse reinstatement to strik-strikers worked out of the 141 West 35th Street facility. i employees following an unconditional offer by theMoreover, well prior to the commencement of the strike, striking employees to return to work, or to discharge42 of the alleged 66 strikers signed Local 20408 authori- striking employees prior to the time their jobs are filledzation cards and on July 31, 65 of the 66 strikers signed by permanent replacements. N.LR.B. v. Fleetwod Trail-Local 102 authorization cards, all setting forth as the ad- er Ca, Inc, 389 U.S. 375 (1967); N.LR.B. v. Uniteddress of their employer the 141 West 35th Street facility. States Cold Storage Corp., 203 F.2d 924 (5th Cir. 1953),Respondent's records further establish that on July 27 all cert. denied 346 U.S. 818; Carter Carburetor Corp. v.66 alleged discriminatees were scheduled to work, but NLRB 140 F2d 714 (8th Cir 1944)that only 8 alleged discriminatees in fact worked a full 8-hour day.2" The remaining 58 alleged discriminatees all Anemployer whorefuses to reinstate striking employ-worked less than an 8-hour day. The payroll records fur- eesupon their unconditional offer to return must estab-ther show that, on July 28. 65 of the 66 alleged discri- lishthathis action was based on legitimate and substan-minatees performed no work for Respondent. The 66th tialbusinessjustification, i.e., where the strikers' jobsalleged discriminatee, Joseph, worked 3 hours for Re- havebeenreplaced by permanentreplacements or wherespondent that day. Thereafter, according to Joseph's un- thejob hasbeen eliminatedbylegitimate and bona fidecontradicted testimony, he ceased work and commenced reasonsotherthanlaborrelations. N.L.. v. Fleetwoodpicketing. Trailer, supra; N.LR.B. v. Great Dane Trailers, Inc., 388U.S. 26 (1967). Moreover, the right to reinstatement does" nose alleged dicriminatees working a full 8-hour day were Jean not expire when an Unconditional offer is made, althoughBalan. Jean H. Charles, Lurna Calixte, Robergeau Duverger, Joseph E. a lawful permanent replacement has been hired for theEmet, Edouard St. Vil, Lucrece Ulysse, and Rigeur Videau. job in question, or it has been eliminated for some legiti-CONSOLIDATED DRESS CARRIERS, INC. 635elude that Respondent Trucking, Consolidated, Green- Joseph further testified that he observed approximatelyberg's, GRG, Clothing, Dynamic, and JHT constitute a 65 employees picketing on that day. Striker Luciensingle employer within the meaning of the Act. Simon testified that on July 28, approximately 60 to 70employees working out of 141 West 35th Street facilityB. The Economic Strike and alleged as discriminatees picketed. Matthew Eason,There is no dispute that a strike commenced on July Local 20408 president, testified that on July 28 over 6027, 1978, accompanied by picketing. Picketing com- employees picketed.menced on July 27 at Respondent's 141 West 35th Street The evidence established that on July 31 the strikersfacility and ended July 28. Thereafter, no further picket- met in the office of Local 102 where 65 of the 66 strik-ing took place. There is also no dispute that the strike ers alleged as discriminatees signed Local 102 authoriza-was an economic strike. The complaint alleged the strike tion cards. The only striking employee who did not ex-to be an economic strike. Moreover, during the course of ecute a Local 102 card was Jean-Charles Gesner.the hearing it was stipulated by all parties that the strike In view of Respondent's payroll records which estab-was an economic strike. Indeed, the evidence supports lish that the 66 strikers were scheduled to work on Julythe complaint allegation and stipulation. The evidence es- 27, that prior to the end of July 28 all of these employeestablished that the strike commenced following a conver- had ceased work, and that no striker resumed work untilsation between Eason and Thomas Gambino during at least after the week ending August 4, 1978; in view ofwhich conversation Eason asked Gambino to consent to the testimony of Simon, Ernest, and Eason, which estab-an election or recognize Local 20408. When Gambino lishes between 60 and 70 employees picketed on July 27;declined, Eason urged the employees to go out on strike and July 28; in view of the 65 signed Local 102 authori-and commence picketing. zation cards signed by the striking employees; and inC7. The Identiy of the Strikers view of the fact that Respondent did not submit any evi-C. The Identity o~the Strikers dence to dispute that any of the alleged discriminateesThe complaint alleged that 66 individuals took part in took part in the strike, I conclude that the 66 individualsthe strike described above. These named individuals are named in the complaint ceased work on July 27 and con-alleged as discriminatees in view of alleged unconditional certedly engaged in an economic strike.offers to return to work and Respondent's unlawful re-fusal to reinstate them. Although Respondent's counsel C. The Unconditional Offers To Return to Workconcedes that the above strike did take place, he does The Board law with respect to economic strikers andnot concede that the 66 individuals set forth in the com- their right to reinstatement upon making an uncondition-plaint participated in the strike. Thus, the burden of es- al offer to return to work is rather well settled. Strikers,tablishing the identity of the strikers falls on General whether economic or unfair labor practice strikers, retainCounsel. In this connection, Respondent's payroll re- their status as employees under Section 2(3) of the Act.cords establish that during the calendar year commenc- See N.LR.B. v. Mackay Radio & Telegraph Ca, 304 U.S.ing in 1978 until the week ending July 28, 1978, all 66 333 (1938).alleged discriminatees worked exclusively for Respond- An economic strike is deemed to be protected activityent corporations;namely, Consolidated, Greenberg's, under Section 7 of the Act. However, an employer isGRG, Clothing, and Dynamic. There is no dispute that free in such circumstances to hire permanent replace-these employees worked out of the 141 West 35th Street ments for economic strikers at any time prior to their un-facility. In any event, the testimony of Eason, and em- conditional offer to return to work. It is an unfair laborployees Tovar, Simon, and Joseph established that all practice for an employer to refuse reinstatement to strik-strikers worked out of the 141 West 35th Street facility. i employees following an unconditional offer by theMoreover, well prior to the commencement of the strike, striking employees to return to work, or to discharge42 of the alleged 66 strikers signed Local 20408 authori- striking employees prior to the time their jobs are filledzation cards and on July 31, 65 of the 66 strikers signed by permanent replacements. N.LR.B. v. Fleetwod Trail-Local 102 authorization cards, all setting forth as the ad- er Ca, Inc, 389 U.S. 375 (1967); N.LR.B. v. Uniteddress of their employer the 141 West 35th Street facility. States Cold Storage Corp., 203 F.2d 924 (5th Cir. 1953),Respondent's records further establish that on July 27 all cert. denied 346 U.S. 818; Carter Carburetor Corp. v.66 alleged discriminatees were scheduled to work, but NLRB 140 F2d 714 (8th Cir 1944)that only 8 alleged discriminatees in fact worked a full 8-hour day.2" The remaining 58 alleged discriminatees all An employer whorefuses to reinstate striking employ-worked less than an 8-hour day. The payroll records fur- eesupon their unconditional offer to return must estab-ther show that, on July 28. 65 of the 66 alleged discri- lishthathis action was based on legitimate and substan-minatees performed no work for Respondent. The 66th tialbusinessjustification, i.e., where the strikers' jobsalleged discriminatee, Joseph, worked 3 hours for Re- havebeenreplaced by permanentreplacements or wherespondent that day. Thereafter, according to Joseph's un- thejob hasbeen eliminatedbylegitimate and bona fidecontradicted testimony, he ceased work and commenced reasonsotherthanlaborrelations. N.L.. v. Fleetwoodpicketing. Trailer, supra; N.LR.B. v. Great Dane Trailers, Inc., 388U.S. 26 (1967). Moreover, the right to reinstatement does" nose alleged dicriminatees working a full 8-hour day were Jean not expire when an Unconditional offer is made, althoughBalan. Jean H. Charles, Lurna Calixte, Robergeau Duverger, Joseph E. a lawful permanent replacement has been hired for theEmet, Edouard St. Vil, Lucrece Ulysse, and Rigeur Videau. job in question, or it has been eliminated for some legiti- 636 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate, bona fide reason. The right to reinstatement con- ship in Local 20408 to Eason or other 20408 representa-tinues when the job becomes available and until the strik- tives. Moreover, the striking employees continued pick-er obtains other regular and substantially equivalent em- eting with Local 20408 signs notwithstanding their con-ployment. Fleetwood Trailer, supra; The Laidlaw Corpora- versations with Local 102 representatives throughout thetion, 171 NLRB 1366 (1968). course of the day. This would negate any subjective in-The issue that must first be determined is whether the tention by the employees to revoke their membership instrikers made unconditional offers to return to work. Local 20408.The evidence established that the first offer made on Neither does the evidence establish that Local 20408behalf of the strikers to return to work occurred during abandoned the striking employees prior to Eason's offerEason's conversation with Thomas Gambino sometime in made to Gambino on July 28, as a result of the strikers'the afternoon of July 28. In this connection, Eason's conversations with Local 102 representatives. Rather, thecredited testimony established that he asked Thomascredited testimony established that he asked Thomas evidence establishes that Eason, at all times during theGambino in front of the premises at the 141 West 35th strike and thereafter was primarily concerned with ob-Street facility, "Why don't you put the workers back to tn renstateent f te s n e s ad thaXok .They were not aware they had a union taining reinstatement of the striking employees, and that,work. ...They were not aware they had a union ....It's not fair to take it out on them. Put them back to f hewas unable to obtan it, he was wlling, withoutwork and let it be resolved before the Labor Board." abandoning the support or representational claim ofGambino's response to this offer was to turn and walk Local 20408, to enlist the aid of Local 102 to this end.away. The substance of the offer sets no conditions for Thlsi evidenced by Eason's conversation on the after-return. For example, the offer is not conditioned on in- noon of July 28 with Ted Theus, Local 102 representa-creased wages, benefits, or any other improvement in tive. In this respect, Theus told Eason that Local 102working conditions. Nor does the offer suggest that it had a contract with Consolidated and represented thewas conditioned on reinstatement of all strikers. Cf. striking employees. Eason replied he would let that beAmerican Optical Company, 138 NLRB 681 (1962). Ac- determined, presumably, by the pending representationcordingly, I conclude that the offer by Eason was an un- petition filed by Local 20408. Theus asked Eason if heconditional offer made on behalf of all striking employ- would object if he tried to get the employees back toees to return to work. work and Eason stated that he had no objection. ThisRespondent's counsel contends that Eason had no au- conversation clearly indicates that Local 20408 had notthority to make such offer on behalf of the striking em- abandoned its claim for representation. On the contrary,ployees because they had withdrawn and revoked their Eason asserted that this was a matter to be determined.membership in Local 20408 at the time the offer was Clearly too, the conversation established that Eason wasmade. enlisting the aid of Local 102 to obtain reinstatement ofThere is no doubt that Eason was authorized expressly the striking employees. This is further established whenor impliedly by the striking employees to make such following his conversation with Theus he spoke to theoffer on their behalf. This is established by the evidence striking employees and related to them this conversation.that shortly before the strike, 42 of the 66 striking em- It is noted that the present representation petition filedployees, a majority of the striking employees, signed by Local 20408 is still pending as of this date. Had LocalLocal 20408 authorization cards. It is further established 20408 intended to abandon the striking employees or itsby the evidence that the strike which commenced on representational claim, surely a withdrawal of the peti-July 27 was organized and supervised by Local 20408. In tion would have been requested.this connection, every picket carried a Local 20408 That Local 20408 had not abandoned the striking em-picket sign throughout the entire course of the strike. ployes or its representational claim is further evidencedThe Board has held that where striking employees have by Easons filing the instant charge with the NLRB andsigned union authorization cards, and joined in a strikesigned union authorization cards, and joned in a strike by his subsequent offer on behalf of all striking employ-under union supervision, a general agency is created ees to return to work on August 2.which empowers the union through its representatives to Te evene est se tt out 5 p on Juoffer to return to work on behalf of all of the striking Theevidence established that about 5 p.m., on July 28,employees without obtaining specific authorization from ollowig the Local 102 representatives' discussions withthe employees to do so. I. Posner, Inc.; Posner Distribut- the striking employees descrbed above, Local 102 Rep-ing Corp; and Posner Beauty and Barber Supply Corp., 133 resentative McDaniel spoke with Hyman Ruff. The con-NLRB 1567, 1570 (1961); F. M. Homes, Inc., 235 NLRB versation took place in Respondent's office at 141 West648, 649, fn. 4. 35th Street facility. McDaniel told Ruff that "The menRespondent's counsel bases his contention that the wanted to come back to work." Ruff refused to put thestriking employees had revoked their membership in men back to work claiming he had to speak to his attor-Local 20408 on the testimony of striker Ulrick Tovar ney. The offer to return to work made by McDaniel waswho testified in response to Respondent's counsel's ques- clearly unconditional. However, I conclude that suchtions that following his conversation with Dyer on July offer was unauthorized and without any legal effect since28 it was his intention to be a member of Local 102 the offer was made at a time prior to the striking em-rather than Local 20408. However, such revocation was ployees signing Local 102 authorization cards and at anever conveyed by Tovar to Eason. Moreover, there is time when picketing was still in progress on behalf ofno evidence that any of the striking employees had effec- Local 20408. Thus, at this time Local 102 was not au-tively communicated any intention to revoke member- thorized to represent the striking employees.636 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate, bona fide reason. The right to reinstatement con- ship in Local 20408 to Eason or other 20408 representa-tinues when the job becomes available and until the strik- tives. Moreover, the striking employees continued pick-er obtains other regular and substantially equivalent em- eting with Local 20408 signs notwithstanding their con-ployment. Fleetwood Trailer, supra; The Laidlaw Corpora- versations with Local 102 representatives throughout thetion, 171 NLRB 1366 (1968). course of the day. This would negate any subjective in-The issue that must first be determined is whether the tention by the employees to revoke their membership instrikers made unconditional offers to return to work. Local 20408.The evidence established that the first offer made on Neither does the evidence establish that Local 20408behalf of the strikers to return to work occurred during abandoned the striking employees prior to Eason's offerEason's conversation with Thomas Gambino sometime in made to Gambino on July 28, as a result of the strikers'the afternoon of July 28. In this connection, Eason's conversations with Local 102 representatives. Rather, thecredited testimony established that he asked Thomas -.i-- ,ti;i» » c 1 *-i**icredted estionyestalishd tht h askd Thmas evidence establishes that Eason, at all times during theGambino in front of the premises at the 141 West 35th etikend therater, was pr im esldunre theStreet facility, "Why don't you put the workers back to tngeinsttemenfth striking coyeesnd that,work. ... They were not aware they had a union. ..if he waustatement of the siiking employees, and that,It's not fair to take it out on them. Put them back to lfheWaSunabletoobtalnu-hewaswlling, wlthoutwork and let it be resolved before the Labor Board." abandoningthesupportorrepresentational claim ofGambino's response to this offer was to turn and walk Local20408, toenlist the aid of Local 102 to this end.away. The substance of the offer sets no conditions for Thisis evidenced by Eason's conversation on the after-return. For example, the offer is not conditioned on in- noonofJuly 28 withTedTheus, Local102representa-creased wages, benefits, or any other improvement in tive. Inthisrespect, Theus told Eason that Local 102working conditions. Nor does the offer suggest that it hadacontract with Consolidated and represented thewas conditioned on reinstatement of all strikers. Cf. striking employees. Eason replied he would let that beAmerican Optical Company, 138 NLRB 681 (1962). Ac- determined, presumably, by the pending representationcordingly, I conclude that the offer by Eason was an un- petition filed by Local 20408. Theus asked Eason if heconditional offer made on behalf of all striking employ- would object if he tried to get the employees back toees to return to work. work and Eason stated that he had no objection. ThisRespondent's counsel contends that Eason had no au- conversation clearly indicates that Local 20408 had notthority to make such offer on behalf of the striking em- abandoned its claim for representation. On the contrary,ployees because they had withdrawn and revoked their Eason asserted that this was a matter to be determined.membership in Local 20408 at the time the offer was Clearly too, the conversation established that Eason wasmade. enlisting the aid of Local 102 to obtain reinstatement ofThere is no doubt that Eason was authorized expressly the striking employees. This is further established whenor impliedly by the striking employees to make such following his conversation with Theus he spoke to theoffer on their behalf. This is established by the evidence striking employees and related to them this conversation.that shortly before the strike, 42 of the 66 striking em- It is noted that the present representation petition filedployees, a majority of the striking employees, signed by Local 20408 is still pending as of this date. Had LocalLocal 20408 authorization cards. It is further established 20408 intended to abandon the striking employees or itsby the evidence that the strike which commenced on representational claim, surely a withdrawal of the peti-July 27 was organized and supervised by Local 20408. In tion would have been requested.this connection, every picket carried a Local 20408 That Local 20408 had not abandoned the striking em-picket sign throughout the entire course of the strike. p o representational claim is further evidencedThe Board has held that where striking employees have by E filin the in c it th NRB ndsigned union authorization cards, and joined in a strike byhissubsequent ohalf of aldunder union supervision, a general agency is created byhe st bo retu t oflwr onbehalf of all s2iking employ-which empowers the union through its representatives to eestoreturntoworktonAugust2aoffer to return to work on behalf of all of the striking f Theevidence established that about 5 p.m., on July 28,employees without obtaining specific authorization from rollowmg the Local 102 representatives' discussions withthe employees to do so. L. Posner, Inc.; Posner Distribut- the striking employees described above, Local 102 Rep-ing Corp; and Posner Beauty and Barber Supply Corp., 133 resentative McDaniel spoke with Hyman Ruff. The con-NLRB 1567, 1570 (1961); F. M. Homes, Inc., 235 NLRB versation took place in Respondent's office at 141 West648, 649, fn. 4. 35th Street facility. McDaniel told Ruff that "The menRespondent's counsel bases his contention that the wanted to come back to work." Ruff refused to put thestriking employees had revoked their membership in men back to work claiming he had to speak to his attor-Local 20408 on the testimony of striker Ulrick Tovar ney. The offer to return to work made by McDaniel waswho testified in response to Respondent's counsel's ques- clearly unconditional. However, I conclude that suchtions that following his conversation with Dyer on July offer was unauthorized and without any legal effect since28 it was his intention to be a member of Local 102 the offer was made at a time prior to the striking em-rather than Local 20408. However, such revocation was ployees signing Local 102 authorization cards and at anever conveyed by Tovar to Eason. Moreover, there is time when picketing was still in progress on behalf ofno evidence that any of the striking employees had effec- Local 20408. Thus, at this time Local 102 was not au-tively communicated any intention to revoke member- thorized to represent the striking employees.636 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate, bona fide reason. The right to reinstatement con- ship in Local 20408 to Eason or other 20408 representa-tinues when the job becomes available and until the strik- tives. Moreover, the striking employees continued pick-er obtains other regular and substantially equivalent em- eting with Local 20408 signs notwithstanding their con-ployment. Fleetwood Trailer, supra; The Laidlaw Corpora- versations with Local 102 representatives throughout thetion, 171 NLRB 1366 (1968). course of the day. This would negate any subjective in-The issue that must first be determined is whether the tention by the employees to revoke their membership instrikers made unconditional offers to return to work. Local 20408.The evidence established that the first offer made on Neither does the evidence establish that Local 20408behalf of the strikers to return to work occurred during abandoned the striking employees prior to Eason's offerEason's conversation with Thomas Gambino sometime in made to Gambino on July 28, as a result of the strikers'the afternoon of July 28. In this connection, Eason's conversations with Local 102 representatives. Rather, thecredited testimony established that he asked Thomas -.i-- ,ti;i» » c 1 *-i**icredted estionyestalishd tht h askd Thmas evidence establishes that Eason, at all times during theGambino in front of the premises at the 141 West 35th etikend th at was pr im eslducre theStreet facility, "Why don't you put the workers back to tngeinsttemenfth striking coyeesnd that,work. ... They were not aware they had a union. ..if he waustatement of the siiking employees, and that,It's not fair to take it out on them. Put them back to lfheWaSunabletoobtalnu-hewaswlling, wlthoutwork and let it be resolved before the Labor Board." abandoningthesupportorrepresentational claim ofGambino's response to this offer was to turn and walk Local20408, toenlist the aid of Local 102 to this end.away. The substance of the offer sets no conditions for Thisis evidenced by Eason's conversation on the after-return. For example, the offer is not conditioned on in- noonofJuly 28withTedTheus, Local102representa-creased wages, benefits, or any other improvement in tive. Inthisrespect, Theus told Eason that Local 102working conditions. Nor does the offer suggest that it hadacontract with Consolidated and represented thewas conditioned on reinstatement of all strikers. Cf. striking employees. Eason replied he would let that beAmerican Optical Company, 138 NLRB 681 (1962). Ac- determined, presumably, by the pending representationcordingly, I conclude that the offer by Eason was an un- petition filed by Local 20408. Theus asked Eason if heconditional offer made on behalf of all striking employ- would object if he tried to get the employees back toees to return to work. work and Eason stated that he had no objection. ThisRespondent's counsel contends that Eason had no au- conversation clearly indicates that Local 20408 had notthority to make such offer on behalf of the striking em- abandoned its claim for representation. On the contrary,ployees because they had withdrawn and revoked their Eason asserted that this was a matter to be determined.membership in Local 20408 at the time the offer was Clearly too, the conversation established that Eason wasmade. enlisting the aid of Local 102 to obtain reinstatement ofThere is no doubt that Eason was authorized expressly the striking employees. This is further established whenor impliedly by the striking employees to make such following his conversation with Theus he spoke to theoffer on their behalf. This is established by the evidence striking employees and related to them this conversation.that shortly before the strike, 42 of the 66 striking em- It is noted that the present representation petition filedployees, a majority of the striking employees, signed by Local 20408 is still pending as of this date. Had LocalLocal 20408 authorization cards. It is further established 20408 intended to abandon the striking employees or itsby the evidence that the strike which commenced on representational claim, surely a withdrawal of the peti-July 27 was organized and supervised by Local 20408. In tion would have been requested.this connection, every picket carried a Local 20408 That Local 20408 had not abandoned the striking em-picket sign throughout the entire course of the strike. p o representational claim is further evidencedThe Board has held that where striking employees have by E filin the in c it th NRB ndsigned union authorization cards, and joined in a strike byhissubsequent ohalf of aldunder union supervision, a general agency is created byhe st bo retu t oflwr onbehalf of all s2iking employ-which empowers the union through its representatives to eestoreturntoworktonAugust2aoffer to return to work on behalf of all of the striking f Theevidence established that about 5 p.m., on July 28,employees without obtaining specific authorization fromfollowing the Local 102 representatives' discussions withthe employees to do so. L. Posner, Inc.; Posner Distribut- the striking employees described above, Local 102 Rep-ing Corp; and Posner Beauty and Barber Supply Corp., 133 resentative McDaniel spoke with Hyman Ruff. The con-NLRB 1567, 1570 (1961); F. M. Homes, Inc., 235 NLRB versation took place in Respondent's office at 141 West648, 649, fn. 4. 35th Street facility. McDaniel told Ruff that "The menRespondent's counsel bases his contention that the wanted to come back to work." Ruff refused to put thestriking employees had revoked their membership in men back to work claiming he had to speak to his attor-Local 20408 on the testimony of striker Ulrick Tovar ney. The offer to return to work made by McDaniel waswho testified in response to Respondent's counsel's ques- clearly unconditional. However, I conclude that suchtions that following his conversation with Dyer on July offer was unauthorized and without any legal effect since28 it was his intention to be a member of Local 102 the offer was made at a time prior to the striking em-rather than Local 20408. However, such revocation was ployees signing Local 102 authorization cards and at anever conveyed by Tovar to Eason. Moreover, there is time when picketing was still in progress on behalf ofno evidence that any of the striking employees had effec- Local 20408. Thus, at this time Local 102 was not au-tively communicated any intention to revoke member- thorized to represent the striking employees.636 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate, bona fide reason. The right to reinstatement con- ship in Local 20408 to Eason or other 20408 representa-tinues when the job becomes available and until the strik- tives. Moreover, the striking employees continued pick-er obtains other regular and substantially equivalent em- eting with Local 20408 signs notwithstanding their con-ployment. Fleetwood Trailer, supra; The Laidlaw Corpora- versations with Local 102 representatives throughout thetion, 171 NLRB 1366 (1968). course of the day. This would negate any subjective in-The issue that must first be determined is whether the tention by the employees to revoke their membership instrikers made unconditional offers to return to work. Local 20408.The evidence established that the first offer made on Neither does the evidence establish that Local 20408behalf of the strikers to return to work occurred during abandoned the striking employees prior to Eason's offerEason's conversation with Thomas Gambino sometime in made to Gambino on July 28, as a result of the strikers'the afternoon of July 28. In this connection, Eason's conversations with Local 102 representatives. Rather, thecredited testimony established that he asked Thomas -.i-- ,ti;i» » c 1 *-i**icredted estionyestalishd tht h askd Thmas evidence establishes that Eason, at all times during theGambino in front of the premises at the 141 West 35th etikend therater, was pr im eslducre theStreet facility, "Why don't you put the workers back to tngeinsttemenfth striking coyeesnd that,work. ... They were not aware they had a union. ..if he waustatement of the siiking employees, and that,It's not fair to take it out on them. Put them back to lfheWaSunabletoobtalnu-hewaswlling, wlthoutwork and let it be resolved before the Labor Board." abandoningthesupportorrepresentational claim ofGambino's response to this offer was to turn and walk Local20408, toenlist the aid of Local 102 to this end.away. The substance of the offer sets no conditions for Thisis evidenced by Eason's conversation on the after-return. For example, the offer is not conditioned on in- noonofJuly 28 withTedTheus, Local102representa-creased wages, benefits, or any other improvement in tive. Inthisrespect, Theus told Eason that Local 102working conditions. Nor does the offer suggest that it hadacontract with Consolidated and represented thewas conditioned on reinstatement of all strikers. Cf. striking employees. Eason replied he would let that beAmerican Optical Company, 138 NLRB 681 (1962). Ac- determined, presumably, by the pending representationcordingly, I conclude that the offer by Eason was an un- petition filed by Local 20408. Theus asked Eason if heconditional offer made on behalf of all striking employ- would object if he tried to get the employees back toees to return to work. work and Eason stated that he had no objection. ThisRespondent's counsel contends that Eason had no au- conversation clearly indicates that Local 20408 had notthority to make such offer on behalf of the striking em- abandoned its claim for representation. On the contrary,ployees because they had withdrawn and revoked their Eason asserted that this was a matter to be determined.membership in Local 20408 at the time the offer was Clearly too, the conversation established that Eason wasmade. enlisting the aid of Local 102 to obtain reinstatement ofThere is no doubt that Eason was authorized expressly the striking employees. This is further established whenor impliedly by the striking employees to make such following his conversation with Theus he spoke to theoffer on their behalf. This is established by the evidence striking employees and related to them this conversation.that shortly before the strike, 42 of the 66 striking em- It is noted that the present representation petition filedployees, a majority of the striking employees, signed by Local 20408 is still pending as of this date. Had LocalLocal 20408 authorization cards. It is further established 20408 intended to abandon the striking employees or itsby the evidence that the strike which commenced on representational claim, surely a withdrawal of the peti-July 27 was organized and supervised by Local 20408. In tion would have been requested.this connection, every picket carried a Local 20408 That Local 20408 had not abandoned the striking em-picket sign throughout the entire course of the strike. p o representational claim is further evidencedThe Board has held that where striking employees have by E filin the in c it th NRB ndsigned union authorization cards, and joined in a strike byhissubsequent ohalf of aldunder union supervision, a general agency is created byhe st bo retu t oflwr onbehalf of all s2iking employ-which empowers the union through its representatives to eestoreturntoworktonAugust2aoffer to return to work on behalf of all of the striking f Theevidence established that about 5 p.m., on July 28,employees without obtaining specific authorization fromfollowing the Local 102 representatives' discussions withthe employees to do so. L. Posner, Inc.; Posner Distribut- the striking employees described above, Local 102 Rep-ing Corp; and Posner Beauty and Barber Supply Corp., 133 resentative McDaniel spoke with Hyman Ruff. The con-NLRB 1567, 1570 (1961); F. M. Homes, Inc., 235 NLRB versation took place in Respondent's office at 141 West648, 649, fn. 4. 35th Street facility. McDaniel told Ruff that "The menRespondent's counsel bases his contention that the wanted to come back to work." Ruff refused to put thestriking employees had revoked their membership in men back to work claiming he had to speak to his attor-Local 20408 on the testimony of striker Ulrick Tovar ney. The offer to return to work made by McDaniel waswho testified in response to Respondent's counsel's ques- clearly unconditional. However, I conclude that suchtions that following his conversation with Dyer on July offer was unauthorized and without any legal effect since28 it was his intention to be a member of Local 102 the offer was made at a time prior to the striking em-rather than Local 20408. However, such revocation was ployees signing Local 102 authorization cards and at anever conveyed by Tovar to Eason. Moreover, there is time when picketing was still in progress on behalf ofno evidence that any of the striking employees had effec- Local 20408. Thus, at this time Local 102 was not au-tively communicated any intention to revoke member- thorized to represent the striking employees. CONSOLIDATED DRESS CARRIERS, INC. 637On July 31, immediately following the Local 102 group. Simon testified that when he approached the 141meeting with the striking employees, 65 of the 66 strik- West 35th Street facility, he observed Joe Gambinoing employees signed Local 102 authorization cards and standing by the front door and heard him say, "No, nospecifically authorized Local 102 to request reinstate- job, I don't want you anymore."ment on their behalf. Local 102 Representative Rooney Respondent's counsel contends that all offers to returnmet with Hyman Ruff in his office at 141 West 35th to work made by Local 102 Representatives Rooney andStreet facility. During this meeting Rooney told Ruff Gerstein and by the striking employees on July 31 and"[T]here [are] men outside. They want to go back to August 1 were conditioned on reinstatement pursuant towork. ..Would you put them back to work?" Ruff re- the terms of the Local 102 contract with Consolidated.plied he had to see his lawyer first. In view of the au- This contention is based on the testimony of strikersthorization cards signed by 65 of the 66 striking employ- Ernest Joseph, Lucien Simon, and Ulrick Tovar, as wellees and in view of the specific authority given by the as the testimony of Eason which is all to the effect thatstriking employees to request reinstatement on theirstriking employees to request reinstatement on their on July 28 during the strike, and again on the morning ofbehalf, I conclude that Rooney had the authority to re- J 3 dquest reinstatement on behalf of the striking employees. I ploy y Local 102 representatives thatalso conclude that Rooney's statement to Ruff, described Local 102 had a contract with Consolidated, thatabove, was an unconditional offer to return to work Local 102 had a contract with Consolidated, that theabove, was an unconditional offer to return to workmade on behalf of the striking employees and that Ruffs striking employees were covered by this contract, andreply to Rooney was a refusal to reinstate the striking that, pursuant to this contract, they were entitled toemployees. .Posner, Inc., and F. M. Homes Inc., supra. higher wages and increased fringe benefits and would re-On July 31, following Rooney's unconditional offer, ceive such increases upon their return to work.described above, Thomas Gambino met with Local 102 Whether the striking employees would have returnedManager Sidney Gerstein. During this meeting Gambino to work unconditionally, at the same rates of pay andadmitted that "Gerstein mentioned something about the under the conditions of employment that existed prior topeople coming to work for us. He talked about the their strike, had Respondent made such offer of reinstate-people that were on strike. ..." Gambino later ad- ment is conjectural. Such offer by Respondent was nevermitted, "In essence he [Gerstein] said the people-he made.wanted us to put the people to work." Gambino's reply Neither can it be argued that Respondent refused towas that it was a legal thing and would have to be set- offer reinstatement because it believed the offers weretied through a pending National Labor Relations Board conditional upon the strikers receiving the Local 102proceeding, an apparent reference to the representation contract benefits as there is no evidence to establish thatpetition then pending before the Region filed by Local Respondent's representatives were aware at any time20408. Gambino did not question Gerstein's authority to during which the offers to return to work were made, ofrequest reinstatement. Based on the same reasoning as the conversations between Local 102 representatives andapplied to Rooney's unconditional offer to return to the striking employees concerning the strikers' expecta-work, I conclude Gerstein had the authority to make tions as to wages and working conditions upon return tosuch offer on behalf of the striking employees. I also work. Indeed, conditions for reinstatement were neverconclude that Gerstein's offer was an unconditional offer questioned by Respondent's representatives when theto return to work made on behalf of the striking employ- offers to return to work were made. For the sameees, and that Gambino's response was a refusal to rein- reason, it cannot be argued that the offers to return tostate the striking employees. work were conditioned on reinstatement of all strikers. AA further unconditional offer to return to work was reasonable interpretation of the offers themselves doesmade by a group of the strikers themselves. In this con- not imply such a condition. If Respondent believed suchnection, the evidence established that following their i i i umeeting at 8:30 a.m. on July 31 at Local 102's office the conone, Grsein, or the sies hemselve questionstriking employees in groups of 10 to 15 employees Rooney Gerstenorthestkershemselvesntsstriking employees in groups of 10 to 15 employees regard or offered reinstatement to selected strikers. Re-walked from the offices of Local 102 to Respondents' r d or offered remstatement to selected stkers. Re-West 35th Street facility. As the first group of striking spondent did neither. Rather Respondent without dis-employees approached the facility, they stated to Joseph cussing the offers to return to work simply refused them.Gambino who was standing in front of the facility, I therefore reject Respondent's counsel's contention that"We're coming back. We're coming back to work." Joe the offers to return to work were conditional.Gambino replied, "Wait a minute. .... I don't want you Finally, a further unconditional offer to return to workto come back to work. I don't want you anymore over was made on behalf of the striking employees throughhere." The same offer was made by Tovar on August 1, Eason's August 2 mailgram addressed to Consolidatedfollowed by the same response from Gambino. There is Dress Carriers, Trucking Personnel, 141 West 35thno question that the employees' offers to return to work Street, which stated: "Local 20408 represents all of thewere unconditional and that Joe Gambino's response was employees who you have discharged as a result of thea clear refusal to reinstate and I so conclude. work stoppage on July 27, 1978. Alternatively, each ofGambino's refusal to reinstate the strikers is further them does individually hereby unconditionally apply forevidenced by the testimony of Lucien Simon, striking reinstatement." The mailgram was sent by Matthewemployee, who approached the facility on July 31 with Eason, president, Local 20408. I conclude that the failureone of the groups of strikers that followed Tovar's to respond to this offer was a further refusal to reinstateCONSOLIDATED DRESS CARRIERS, INC. 637On July 31, immediately following the Local 102 group. Simon testified that when he approached the 141meeting with the striking employees, 65 of the 66 strik- West 35th Street facility, he observed Joe Gambinoing employees signed Local 102 authorization cards and standing by the front door and heard him say, "No, nospecifically authorized Local 102 to request reinstate- job, I don't want you anymore."ment on their behalf. Local 102 Representative Rooney Respondent's counsel contends that all offers to returnmet with Hyman Ruff in his office at 141 West 35th to work made by Local 102 Representatives Rooney andStreet facility. During this meeting Rooney told Ruff Gerstein and by the striking employees on July 31 and"[T]here [are] men outside. They want to go back to August 1 were conditioned on reinstatement pursuant towork. ..Would you put them back to work?" Ruff re- the terms of the Local 102 contract with Consolidated.plied he had to see his lawyer first. In view of the au- This contention is based on the testimony of strikersthorization cards signed by 65 of the 66 striking employ- Ernest Joseph, Lucien Simon, and Ulrick Tovar, as wellees and in view of the specific authority given by the as the testimony of Eason which is all to the effect thatstriking employees to request reinstatement on their on July 28 during the strike, and again on the morning ofbehalf, I conclude that Rooney had the authority to re- Jl 3 d t L 1 m t s.quest reinstatement on behalf of the striking employees. I p wr i b L 1 repesetatvesthaalso conclude that Rooney's statement to Ruff, described Local 102 repth sentat theabov, ws a unondiionl oferto rtur towor Local102hadacontractwith Consolidated, that theabove, was an unconditional offer to return to work stingepoeswrcvrdbyhscnraadmade on behalf of the striking employees and that Ruffs stnklngemployees were covered by this contract, andreply to Rooney was a refusal to reinstate the striking thaih pwagsand totlin contraitn they were entitled toemployees. L Posner, Inc., and F. M. Homes, Inc., supra. ^8^ andi"creased fringe benefits and would re-On July 31, following Rooney's unconditional offer, ceivesuchincreases upon their return to work.described above, Thomas Gambino met with Local 102 Whether the striking employees would have returnedManager Sidney Gerstein. During this meeting Gambino to work unconditionally, at the same rates of pay andadmitted that "Gerstein mentioned something about the under the conditions of employment that existed prior topeople coming to work for us. He talked about the their strike, had Respondent made such offer of reinstate-people that were on strike. ..." Gambino later ad- ment is conjectural. Such offer by Respondent was nevermitted, "In essence he [Gerstein] said the people-he made.wanted us to put the people to work." Gambino's reply Neither can it be argued that Respondent refused towas that it was a legal thing and would have to be set- offer reinstatement because it believed the offers weretied through a pending National Labor Relations Board conditional upon the strikers receiving the Local 102proceeding, an apparent reference to the representation contract benefits as there is no evidence to establish thatpetition then pending before the Region filed by Local Respondent's representatives were aware at any time20408. Gambino did not question Gerstein's authority to during which the offers to return to work were made, ofrequest reinstatement. Based on the same reasoning as the conversations between Local 102 representatives andapplied to Rooney's unconditional offer to return to the striking employees concerning the strikers' expecta-work, I conclude Gerstein had the authority to make tions as to wages and working conditions upon return tosuch offer on behalf of the striking employees. I also work. Indeed, conditions for reinstatement were neverconclude that Gerstein's offer was an unconditional offer questioned by Respondent's representatives when theto return to work made on behalf of the striking employ- offers to return to work were made. For the sameees, and that Gambino's response was a refusal to rein- reason, it cannot be argued that the offers to return tostate the striking employees. work were conditioned on reinstatement of all strikers. AA further unconditional offer to return to work was reasonable interpretation of the offers themselves doesmade by a group of the strikers themselves. In this con- not imply such a condition. If Respondent believed suchnection, the evidence established that following their coinw bi i he u hv qsomeeting at 8=30 a.m. on July 31 at Local 102's office the RoonGestein, or the s he vetisstriking employees in groups of 10 to 15 employees r o ered re testrkersRe-walked from the offices of Local 102 to Respondents' spo n or offered re.statement to selected stukers. Re-West 35th Street facility. As the first group of strikingspondent did neither. Rather Respondent without dis-employees approached the facility, they stated to Joseph cussing the offers to return to work simply refused them.Gambino who was standing in front of the facility, I therefore reject Respondent's counsel's contention that"We're coming back. We're coming back to work." Joe the offersto return to work were conditional.Gambino replied, "Wait a minute. ... I don't want you Finally, a further unconditional offer to return to workto come back to work. I don't want you anymore over was made on behalf of the striking employees throughhere." The same offer was made by Tovar on August 1, Eason's August 2 mailgram addressed to Consolidatedfollowed by the same response from Gambino. There is Dress Carriers, Trucking Personnel, 141 West 35thno question that the employees' offers to return to work Street, which stated: "Local 20408 represents all of thewere unconditional and that Joe Gambino's response was employees who you have discharged as a result of thea clear refusal to reinstate and I so conclude. work stoppage on July 27, 1978. Alternatively, each ofGambino's refusal to reinstate the strikers is further them does individually hereby unconditionally apply forevidenced by the testimony of Lucien Simon, striking reinstatement." The mailgram was sent by Matthewemployee, who approached the facility on July 31 with Eason, president, Local 20408. I conclude that the failureone of the groups of strikers that followed Tovar's to respond to this offer was a further refusal to reinstateCONSOLIDATED DRESS CARRIERS, INC. 637On July 31, immediately following the Local 102 group. Simon testified that when he approached the 141meeting with the striking employees, 65 of the 66 strik- West 35th Street facility, he observed Joe Gambinoing employees signed Local 102 authorization cards and standing by the front door and heard him say, "No, nospecifically authorized Local 102 to request reinstate- job, I don't want you anymore."ment on their behalf. Local 102 Representative Rooney Respondent's counsel contends that all offers to returnmet with Hyman Ruff in his office at 141 West 35th to work made by Local 102 Representatives Rooney andStreet facility. During this meeting Rooney told Ruff Gerstein and by the striking employees on July 31 and"[T]here [are] men outside. They want to go back to August 1 were conditioned on reinstatement pursuant towork. ..Would you put them back to work?" Ruff re- the terms of the Local 102 contract with Consolidated.plied he had to see his lawyer first. In view of the au- This contention is based on the testimony of strikersthorization cards signed by 65 of the 66 striking employ- Ernest Joseph, Lucien Simon, and Ulrick Tovar, as wellees and in view of the specific authority given by the as the testimony of Eason which is all to the effect thatstriking employees to request reinstatement on their on July 28 during the strike, and again on the morning ofbehalf, I conclude that Rooney had the authority to re- Jl 3 d t L 1 m t s.quest reinstatement on behalf of the striking employees. I p wr i b L 1 repesetatvesthaalso conclude that Rooney's statement to Ruff, described Local 102 repth sentat theabov, ws a unondiionl oferto rtur towor Local102hadacontractwith Consolidated, that theabove, was an unconditional offer to return to work stingepoeswrcvrdbyhscnraadmade on behalf of the striking employees and that Ruffs stnklngemployees were covered by this contract, andreply to Rooney was a refusal to reinstate the striking thaih pwagsand totlin contraitn they were entitled toemployees. L Posner, Inc., and F. M. Homes, Inc., supra ".^er wages and increased fringe benefits and would re-On July 31, following Rooney's unconditional offer, ceivesuchincreases upon their return to work.described above, Thomas Gambino met with Local 102 Whether the striking employees would have returnedManager Sidney Gerstein. During this meeting Gambino to work unconditionally, at the same rates of pay andadmitted that "Gerstein mentioned something about the under the conditions of employment that existed prior topeople coming to work for us. He talked about the their strike, had Respondent made such offer of reinstate-people that were on strike. ..." Gambino later ad- ment is conjectural. Such offer by Respondent was nevermitted, "In essence he [Gerstein] said the people-he made.wanted us to put the people to work." Gambino's reply Neither can it be argued that Respondent refused towas that it was a legal thing and would have to be set- offer reinstatement because it believed the offers weretied through a pending National Labor Relations Board conditional upon the strikers receiving the Local 102proceeding, an apparent reference to the representation contract benefits as there is no evidence to establish thatpetition then pending before the Region filed by Local Respondent's representatives were aware at any time20408. Gambino did not question Gerstein's authority to during which the offers to return to work were made, ofrequest reinstatement. Based on the same reasoning as the conversations between Local 102 representatives andapplied to Rooney's unconditional offer to return to the striking employees concerning the strikers' expecta-work, I conclude Gerstein had the authority to make tions as to wages and working conditions upon return tosuch offer on behalf of the striking employees. I also work. Indeed, conditions for reinstatement were neverconclude that Gerstein's offer was an unconditional offer questioned by Respondent's representatives when theto return to work made on behalf of the striking employ- offers to return to work were made. For the sameees, and that Gambino's response was a refusal to rein- reason, it cannot be argued that the offers to return tostate the striking employees. work were conditioned on reinstatement of all strikers. AA further unconditional offer to return to work was reasonable interpretation of the offers themselves doesmade by a group of the strikers themselves. In this con- not imply such a condition. If Respondent believed suchnection, the evidence established that following their coinw bi i he u hv qsomeeting at 8=30 a.m. on July 31 at Local 102's office the RoonGestein, or the s he vetisstriking employees in groups of 10 to 15 employees r o ered re testrkersRe-walked from the offices of Local 102 to Respondents' spo n or offered re.statement to selected stukers. Re-West 35th Street facility. As the first group of strikingspondent did neither. Rather Respondent without dis-employees approached the facility, they stated to Joseph cussing the offers to return to work simply refused them.Gambino who was standing in front of the facility, I therefore reject Respondent's counsel's contention that"We're coming back. We're coming back to work." Joe the offers to return to work were conditional.Gambino replied, "Wait a minute. ... I don't want you Finally, a further unconditional offer to return to workto come back to work. I don't want you anymore over was made on behalf of the striking employees throughhere." The same offer was made by Tovar on August 1, Eason's August 2 mailgram addressed to Consolidatedfollowed by the same response from Gambino. There is Dress Carriers, Trucking Personnel, 141 West 35thno question that the employees' offers to return to work Street, which stated: "Local 20408 represents all of thewere unconditional and that Joe Gambino's response was employees who you have discharged as a result of thea clear refusal to reinstate and I so conclude. work stoppage on July 27, 1978. Alternatively, each ofGambino's refusal to reinstate the strikers is further them does individually hereby unconditionally apply forevidenced by the testimony of Lucien Simon, striking reinstatement." The mailgram was sent by Matthewemployee, who approached the facility on July 31 with Eason, president, Local 20408. I conclude that the failureone of the groups of strikers that followed Tovar's to respond to this offer was a further refusal to reinstateCONSOLIDATED DRESS CARRIERS, INC. 637On July 31, immediately following the Local 102 group. Simon testified that when he approached the 141meeting with the striking employees, 65 of the 66 strik- West 35th Street facility, he observed Joe Gambinoing employees signed Local 102 authorization cards and standing by the front door and heard him say, "No, nospecifically authorized Local 102 to request reinstate- job, I don't want you anymore."ment on their behalf. Local 102 Representative Rooney Respondent's counsel contends that all offers to returnmet with Hyman Ruff in his office at 141 West 35th to work made by Local 102 Representatives Rooney andStreet facility. During this meeting Rooney told Ruff Gerstein and by the striking employees on July 31 and"[T]here [are] men outside. They want to go back to August 1 were conditioned on reinstatement pursuant towork. ..Would you put them back to work?" Ruff re- the terms of the Local 102 contract with Consolidated.plied he had to see his lawyer first. In view of the au- This contention is based on the testimony of strikersthorization cards signed by 65 of the 66 striking employ- Ernest Joseph, Lucien Simon, and Ulrick Tovar, as wellees and in view of the specific authority given by the as the testimony of Eason which is all to the effect thatstriking employees to request reinstatement on their on July 28 during the strike, and again on the morning ofbehalf, I conclude that Rooney had the authority to re- Jl 3 d t L 1 m t s.quest reinstatement on behalf of the striking employees. I p wr i b L 1 repesetatvesthaalso conclude that Rooney's statement to Ruff, described Local 102 repth sentat theabov, ws a unondiionl oferto rtur towor Local102hadacontractwith Consolidated, that theabove, was an unconditional offer to return to work stingepoeswrcvrdbyhscnraadmade on behalf of the striking employees and that Ruffs stnklngemployees were covered by this contract, andreply to Rooney was a refusal to reinstate the striking thaih pwagsand totlin contraitn they were entitled toemployees. L Posner, Inc., and F. M. Homes, Inc., supra ".^er wages and increased fringe benefits and would re-On July 31, following Rooney's unconditional offer, ceivesuchincreases upon their return to work.described above, Thomas Gambino met with Local 102 Whether the striking employees would have returnedManager Sidney Gerstein. During this meeting Gambino to work unconditionally, at the same rates of pay andadmitted that "Gerstein mentioned something about the under the conditions of employment that existed prior topeople coming to work for us. He talked about the their strike, had Respondent made such offer of reinstate-people that were on strike. ..." Gambino later ad- ment is conjectural. Such offer by Respondent was nevermitted, "In essence he [Gerstein] said the people-he made.wanted us to put the people to work." Gambino's reply Neither can it be argued that Respondent refused towas that it was a legal thing and would have to be set- offer reinstatement because it believed the offers weretied through a pending National Labor Relations Board conditional upon the strikers receiving the Local 102proceeding, an apparent reference to the representation contract benefits as there is no evidence to establish thatpetition then pending before the Region filed by Local Respondent's representatives were aware at any time20408. Gambino did not question Gerstein's authority to during which the offers to return to work were made, ofrequest reinstatement. Based on the same reasoning as the conversations between Local 102 representatives andapplied to Rooney's unconditional offer to return to the striking employees concerning the strikers' expecta-work, I conclude Gerstein had the authority to make tions as to wages and working conditions upon return tosuch offer on behalf of the striking employees. I also work. Indeed, conditions for reinstatement were neverconclude that Gerstein's offer was an unconditional offer questioned by Respondent's representatives when theto return to work made on behalf of the striking employ- offers to return to work were made. For the sameees, and that Gambino's response was a refusal to rein- reason, it cannot be argued that the offers to return tostate the striking employees. work were conditioned on reinstatement of all strikers. AA further unconditional offer to return to work was reasonable interpretation of the offers themselves doesmade by a group of the strikers themselves. In this con- not imply such a condition. If Respondent believed suchnection, the evidence established that following their coinw bi i he u hv qsomeeting at 8=30 a.m. on July 31 at Local 102's office the RoonGestein, or the s he vetisstriking employees in groups of 10 to 15 employees r o ered re testrkersRe-walked from the offices of Local 102 to Respondents' sregardor offered reisttement to selected stukers. Re-West 35th Street facility. As the first group of strikingspondent did neither. Rather Respondent without dis-employees approached the facility, they stated to Joseph cussing the offers to return to work simply refused them.Gambino who was standing in front of the facility, I therefore reject Respondent's counsel's contention that"We're coming back. We're coming back to work." Joe the offers to return to work were conditional.Gambino replied, "Wait a minute. ... I don't want you Finally, a further unconditional offer to return to workto come back to work. I don't want you anymore over was made on behalf of the striking employees throughhere." The same offer was made by Tovar on August 1, Eason's August 2 mailgram addressed to Consolidatedfollowed by the same response from Gambino. There is Dress Carriers, Trucking Personnel, 141 West 35thno question that the employees' offers to return to work Street, which stated: "Local 20408 represents all of thewere unconditional and that Joe Gambino's response was employees who you have discharged as a result of thea clear refusal to reinstate and I so conclude. work stoppage on July 27, 1978. Alternatively, each ofGambino's refusal to reinstate the strikers is further them does individually hereby unconditionally apply forevidenced by the testimony of Lucien Simon, striking reinstatement." The mailgram was sent by Matthewemployee, who approached the facility on July 31 with Eason, president, Local 20408. I conclude that the failureone of the groups of strikers that followed Tovar's to respond to this offer was a further refusal to reinstate 638 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe striking employees following an unconditional offer reasonable notice to the discriminatee. Penco Enterprisesto return to work. Inc., Penco of Ohio and Acoustical Contracting and SupplyCorp., 216 NLRB 734 (1975). Rather, the Board exam-D. Permanent Replacements ines the factual circumstances of the particular case toRespondent's counsel contends that as of July 31, determine what constitutes a reasonable time. The Board1978, there was a decline in business and no work was stated in Fredeman's Calcasieu Locks Shipyard Inc., 208available after replacements had been hired. NLRB 839 (1974), that an offer that demands that an em-The Supreme Court has held that an employer who re- ployee accept and return to work on the day he receivesfuses to reinstate economic strikers who make uncondi- it would, except in unusual circumstances, be an unrea-tional offers to return to work has the burden of proving sonable condition to which we would not require strictthat the strikers have been permanently replaced. compliance by the employee; nor would we find such anN.LR.B. v. Fleetwood Trailer Co., and N.L.R.B. v. Great offer to have terminated the backpay period. In the in-Dane Trailers, supra. stant case, the strikers made several unconditional offersRespondent's payroll records and the testimony of to return to work all of which were rejected by Re-Thomas Gambino established that as of July 27 Respond- spondent. For Respondent now to require strikers toent had work available for all 66 striking employees. Re- return to work the morning after receipt of the mailgramspondent submitted no evidence to establish that perma- is in my opinion an unreasonable period of time. I there-nent replacements were hired. While the testimony of fore conclude that Respondent's offers of reinstatementThomas Gambino and employees Simon and Joseph es- to the striking employees did not constitute reasonabletablish that an undetermined number of individuals were notice or allow reasonable time for the striking employeeperforming work formerly performed by the striking em- to consider whether to accept such offer and accordinglyployees, there is no evidence to establish the number of it finds Respondent's offers to be invalid.such individuals nor their status as "permanent replace- If it were ultimately determined that Respondent'sments." Nor did Respondent submit evidence to establish offers of reinstatement were valid, then I would con-a business decline or an elimination of jobs. I therefore elude that there is insufficient evidence to establish thatreject Respondent's contention. the mailgrams containing the offers of reinstatementAccordingly, I conclude that there is insufficient evi- were received by the discriminatees. In this connection,dence to establish that Respondent had secured any per- Tovar, Joseph, and Simon all testified that they did notmanent replacements or that there existed a substantial receive the mailgrams purportedly sent to them. More-business justification for denying reinstatement to the over, there is no evidence that the remaining employeesstriking employees between July 27 when the strike com- did receive such mailgrams. Accordingly, I would con-menced and August 2 when the last offer to return to elude that with respect to the issue of whether the offerswork was made. I further conclude that in view of the of reinstatement by Respondent were communicated tounconditional offers to return to work made by and on the discriminatees, the record is incomplete and that suchbehalf of the striking employees Respondent violated issue should be left for the compliance stage of this pro-Section 8(a)(l) and (3) of the Act when it refused rein- ceeding. Woodlawn Hospital, 233 NLRB 782, 791 (1977);statement following such unconditional offers. N.L.R.B. Standard Materials Inc., 237 NLRB 1136 (1978).v. Fleetwood Trailer Corp.; N.LR.B. v. Great Dane Trail-er Inc.; N.L.R.B. v. Cold Storage, Carter Carburetor Corp. CONCLUSIONS OF LAWv. N.L.R.B., supra.1. Respondent Consolidated, Greenberg's, GRG,E. Offers of Reinstatement by Respondent Clothing, Dynamic, JHT, and Trucking are individuallyemployers engaged in commerce within the meaning ofRespondent counsel contends that as work became Section 2(2), (6), and (7) of the Act.available offers of reinstatement to the striking employ- and A organiees were communicated to the employees by mailgrams 2. Local 20408 and Local 102 are labor organizationsees were communicated to the employees by mailgrams.The evidence does indeed establish that 53 mailgrams of- w t m ofering reinstatement to the striking employees were sent 3. Respondent Consolidated Greenberg's, GRGby Respondent Trucking Personnel during the period of Clothing, Dynamic, JHT, and Trucking constitute aSeptember through November 1978. However, each and single employer within the meaning of the Act.every mailgram sent to a striking employee required that 4. On July 27, 1978, the employees whose names arehe report to work immediately, the day following the set forth below in Appendix A [omitted from publica-day the mailgram was sent. An example of such mail- tion] ceased work and concertedly engaged in an eco-gram is the mailgram sent to Ernest Joseph on October nomic strike which strike continued until on or about 618 which states, "Report to work at 141 West 35th p.m. on July 28, 1978.Street, New York City on Thursday, October 19th at 5. On July 28 and 31, and August 2, 1978, uncondition-8:00 a.m." The Board has held that an offer of reinstate- al offers to return to work were made by and on behalfment by an employer to an employee must allow a rea- of all employees set forth below in Appendix A [omittedsonable amount of time to consider whether to accept from publication].such offer. Murray Products Inc., 228 NLRB 268 (1977); 6. Respondent, by failing and refusing to reinstate theHarrah's Club, 158 NLRB 758, 759, fn. 1 (1966). There is employees set forth below in Appendix A [omitted fromno per se rule as to the period of time that will constitute publication] to the positions held by them prior to the638 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe striking employees following an unconditional offer reasonable notice to the discriminatee. Penco Enterprises,to return to work. Inc., Penco of Ohio and Acoustical Contracting and SupplyCorp., 216 NLRB 734 (1975). Rather, the Board exam-D. Permanent Replacements ines the factual circumstances of the particular case toRespondent's counsel contends that as of July 31, determine what constitutes a reasonable time. The Board1978, there was a decline in business and no work was tated in Fredeman's Calcasieu Locks Shipyard, Inc., 208available after replacements had been hired. NLRB 839 (1974), that an offer that demands that an em-The Supreme Court has held that an employer who re- ployee accept and return to work on the day he receivesfuses to reinstate economic strikers who make uncondi- it would, except in unusual circumstances, be an unrea-tional offers to return to work has the burden of proving sonable condition to which we would not require strictthat the strikers have been permanently replaced. compliance by the employee; nor would we find such anN.LR.B. v. Fleetwood Trailer Co., and N.L.R.B. v. Great offer to have terminated the backpay period. In the in-Dane Trailers, supra. stantcase, the strikers made several unconditional offersRespondent's payroll records and the testimony of to return to work all of which were rejected by Re-Thomas Gambino established that as of July 27 Respond- spondent. For Respondent now to require strikers toent had work available for all 66 striking employees. Re- return to work the morning after receipt of the mailgramspondent submitted no evidence to establish that perma- is in my opinion an unreasonable period of time. I there-nent replacements were hired. While the testimony of fore conclude that Respondent's offers of reinstatementThomas Gambino and employees Simon and Joseph es- to the striking employees did not constitute reasonabletablish that an undetermined number of individuals were notice or allow reasonable time for the striking employeeperforming work formerly performed by the striking em- to consider whether to accept such offer and accordinglyployees, there is no evidence to establish the number of it finds Respondent's offers to be invalid.such individuals nor their status as "permanent replace- If it were ultimately determined that Respondent'sments." Nor did Respondent submit evidence to establish offers of reinstatement were valid, then I would con-a business decline or an elimination of jobs. I therefore elude that there is insufficient evidence to establish thatreject Respondent's contention. the mailgrams containing the offers of reinstatementAccordingly, I conclude that there is insufficient evi- were received by the discriminatees. In this connection,dence to establish that Respondent had secured any per- Tovar, Joseph, and Simon all testified that they did notmanent replacements or that there existed a substantial receive the mailgrams purportedly sent to them. More-business justification for denying reinstatement to the over, there is no evidence that the remaining employeesstriking employees between July 27 when the strike com- did receive such mailgrams. Accordingly, I would con-menced and August 2 when the last offer to return to elude that with respect to the issue of whether the offerswork was made. I further conclude that in view of the of reinstatement by Respondent were communicated tounconditional offers to return to work made by and on the discriminatees, the record is incomplete and that suchbehalf of the striking employees Respondent violated issue should be left for the compliance stage of this pro-Section 8(a)(l) and (3) of the Act when it refused rein- ceeding. Woodlawn Hospital, 233 NLRB 782, 791 (1977);statement following such unconditional offers. N.L.R.B. Standard Materials Inc., 237 NLRB 1136 (1978).v. Fleetwood Trailer Corp.; N.L.R.B. v. Great Dane Trail-er Inc.; N.L.R.B. v. Cold Storage, Carter Carburetor Corp.CONCLUSIONS OF LAWv. N.L.R.B., supra.1. Respondent Consolidated, Greenberg's, GRG,E. Offers of Reinstatement by Respondent Clothing, Dynamic, JHT, and Trucking are individuallyRespondent cemployers engaged in commerce within the meaning ofRespondent counsel contends that as work became section 2(2), (6), and (7) of the Act.available offers of reinstatement to the striking employ- St 22 6 an 7 o t Act.ees ere ommuicatd totheemplyeesby milgrms. 2. Local 20408 and Local 102 are labor organizationsees were communicated to the employees by mailgrams. ^The evidence does indeed establish that 53 mailgrams of- w t m of Sci 2 o t .fering reinstatement to the striking employees were sent 3.Rpondent Consolidated, Greenberg's, GRG.by Respondent Trucking Personnel during the period of Clothing, Dynamic, JHT, and Trucking constitute aSeptember through November 1978. However, each and single employer within the meaning of the Act.every mailgram sent to a striking employee required that 4. On July 27, 1978, the employees whose names arehe report to work immediately, the day following the set forth below in Appendix A [omitted from publica-day the mailgram was sent. An example of such mail- tion] ceased work and concertedly engaged in an eco-gram is the mailgram sent to Ernest Joseph on October "omic strike which strike continued until on or about 618 which states, "Report to work at 141 West 35th p-m1on July 28, 1978.Street, New York City on Thursday, October 19th at 5. On July 28 and 31, and August 2, 1978, uncondition-8:00 a.m." The Board has held that an offer of reinstate- al offers to return to work were made by and on behalfment by an employer to an employee must allow a rea- of all employees set forth below in Appendix A [omittedsonable amount of time to consider whether to accept from publication).such offer. Murray Products Inc., 228 NLRB 268 (1977); 6. Respondent, by failing and refusing to reinstate theHarrah's Club, 158 NLRB 758, 759, fn. 1 (1966). There is employees set forth below in Appendix A [omitted fromno per se rule as to the period of time that will constitute publication] to the positions held by them prior to the638 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe striking employees following an unconditional offer reasonable notice to the discriminatee. Penco Enterprises,to return to work. Inc., Penco of Ohio and Acoustical Contracting and SupplyCorp., 216 NLRB 734 (1975). Rather, the Board exam-D. Permanent Replacements ines the factual circumstances of the particular case toRespondent's counsel contends that as of July 31, determine what constitutes a reasonable time. The Board1978, there was a decline in business and no work was tated in Fredeman's Calcasieu Locks Shipyard, Inc., 208available after replacements had been hired. NLRB 839 (1974), that an offer that demands that an em-The Supreme Court has held that an employer who re- ployee accept and return to work on the day he receivesfuses to reinstate economic strikers who make uncondi- it would, except in unusual circumstances, be an unrea-tional offers to return to work has the burden of proving sonable condition to which we would not require strictthat the strikers have been permanently replaced. compliance by the employee; nor would we find such anN.LR.B. v. Fleetwood Trailer Co., and N.L.R.B. v. Great offer to have terminated the backpay period. In the in-Dane Trailers, supra. stantcase, the strikers made several unconditional offersRespondent's payroll records and the testimony of to return to work all of which were rejected by Re-Thomas Gambino established that as of July 27 Respond- spondent. For Respondent now to require strikers toent had work available for all 66 striking employees. Re- return to work the morning after receipt of the mailgramspondent submitted no evidence to establish that perma- is in my opinion an unreasonable period of time. I there-nent replacements were hired. While the testimony of fore conclude that Respondent's offers of reinstatementThomas Gambino and employees Simon and Joseph es- to the striking employees did not constitute reasonabletablish that an undetermined number of individuals were notice or allow reasonable time for the striking employeeperforming work formerly performed by the striking em- to consider whether to accept such offer and accordinglyployees, there is no evidence to establish the number of it finds Respondent's offers to be invalid.such individuals nor their status as "permanent replace- If it were ultimately determined that Respondent'sments." Nor did Respondent submit evidence to establish offers of reinstatement were valid, then I would con-a business decline or an elimination of jobs. I therefore elude that there is insufficient evidence to establish thatreject Respondent's contention. the mailgrams containing the offers of reinstatementAccordingly, I conclude that there is insufficient evi- were received by the discriminatees. In this connection,dence to establish that Respondent had secured any per- Tovar, Joseph, and Simon all testified that they did notmanent replacements or that there existed a substantial receive the mailgrams purportedly sent to them. More-business justification for denying reinstatement to the over, there is no evidence that the remaining employeesstriking employees between July 27 when the strike com- did receive such mailgrams. Accordingly, I would con-menced and August 2 when the last offer to return to elude that with respect to the issue of whether the offerswork was made. I further conclude that in view of the of reinstatement by Respondent were communicated tounconditional offers to return to work made by and on the discriminatees, the record is incomplete and that suchbehalf of the striking employees Respondent violated issue should be left for the compliance stage of this pro-Section 8(a)(l) and (3) of the Act when it refused rein- ceeding. Woodlawn Hospital, 233 NLRB 782, 791 (1977);statement following such unconditional offers. N.L.R.B. Standard Materials Inc., 237 NLRB 1136 (1978).v. Fleetwood Trailer Corp.; N.L.R.B. v. Great Dane Trail-er Inc.; N.L.R.B. v. Cold Storage, Carter Carburetor Corp.CONCLUSIONS OF LAWv. N.L.R.B., supra.1. Respondent Consolidated, Greenberg's, GRG,E. Offers of Reinstatement by Respondent Clothing, Dynamic, JHT, and Trucking are individuallyRespondent cemployers engaged in commerce within the meaning ofRespondent counsel contends that as work became section 2(2), (6), and (7) of the Act.available offers of reinstatement to the striking employ- St 22 6 an 7 o t Act.ees ere ommuicatd totheemplyeesby milgrms. 2. Local 20408 and Local 102 are labor organizationsees were communicated to the employees by mailgrams. ^ etoThe evidence does indeed establish that 53 mailgrams of- w t m of Sci 2 o t .fering reinstatement to the striking employees were sent 3.Rpondent Consolidated, Greenberg's, GRG.by Respondent Trucking Personnel during the period of Clothing, Dynamic, JHT, and Trucking constitute aSeptember through November 1978. However, each and single employer within the meaning of the Act.every mailgram sent to a striking employee required that 4. On July 27, 1978, the employees whose names arehe report to work immediately, the day following the set forth below in Appendix A [omitted from publica-day the mailgram was sent. An example of such mail- tion] ceased work and concertedly engaged in an eco-gram is the mailgram sent to Ernest Joseph on October "omic strike which strike continued until on or about 618 which states, "Report to work at 141 West 35th p-m1on July 28, 1978.Street, New York City on Thursday, October 19th at 5. On July 28 and 31, and August 2, 1978, uncondition-8:00 a.m." The Board has held that an offer of reinstate- al offers to return to work were made by and on behalfment by an employer to an employee must allow a rea- of all employees set forth below in Appendix A [omittedsonable amount of time to consider whether to accept from publication).such offer. Murray Products Inc., 228 NLRB 268 (1977); 6. Respondent, by failing and refusing to reinstate theHarrah's Club, 158 NLRB 758, 759, fn. 1 (1966). There is employees set forth below in Appendix A [omitted fromno per se rule as to the period of time that will constitute publication] to the positions held by them prior to the638 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe striking employees following an unconditional offer reasonable notice to the discriminatee. Penco Enterprises,to return to work. Inc., Penco of Ohio and Acoustical Contracting and SupplyCorp., 216 NLRB 734 (1975). Rather, the Board exam-D. Permanent Replacements ines the factual circumstances of the particular case toRespondent's counsel contends that as of July 31, determine what constitutes a reasonable time. The Board1978, there was a decline in business and no work was tated in Fredeman's Calcasieu Locks Shipyard, Inc., 208available after replacements had been hired. NLRB 839 (1974), that an offer that demands that an em-The Supreme Court has held that an employer who re- ployee accept and return to work on the day he receivesfuses to reinstate economic strikers who make uncondi- it would, except in unusual circumstances, be an unrea-tional offers to return to work has the burden of proving sonable condition to which we would not require strictthat the strikers have been permanently replaced. compliance by the employee; nor would we find such anN.LR.B. v. Fleetwood Trailer Co., and N.L.R.B. v. Great offer to have terminated the backpay period. In the in-Dane Trailers, supra. stantcase, the strikers made several unconditional offersRespondent's payroll records and the testimony of to return to work all of which were rejected by Re-Thomas Gambino established that as of July 27 Respond- spondent. For Respondent now to require strikers toent had work available for all 66 striking employees. Re- return to work the morning after receipt of the mailgramspondent submitted no evidence to establish that perma- is in my opinion an unreasonable period of time. I there-nent replacements were hired. While the testimony of fore conclude that Respondent's offers of reinstatementThomas Gambino and employees Simon and Joseph es- to the striking employees did not constitute reasonabletablish that an undetermined number of individuals were notice or allow reasonable time for the striking employeeperforming work formerly performed by the striking em- to consider whether to accept such offer and accordinglyployees, there is no evidence to establish the number of it finds Respondent's offers to be invalid.such individuals nor their status as "permanent replace- If it were ultimately determined that Respondent'sments." Nor did Respondent submit evidence to establish offers of reinstatement were valid, then I would con-a business decline or an elimination of jobs. I therefore elude that there is insufficient evidence to establish thatreject Respondent's contention. the mailgrams containing the offers of reinstatementAccordingly, I conclude that there is insufficient evi- were received by the discriminatees. In this connection,dence to establish that Respondent had secured any per- Tovar, Joseph, and Simon all testified that they did notmanent replacements or that there existed a substantial receive the mailgrams purportedly sent to them. More-business justification for denying reinstatement to the over, there is no evidence that the remaining employeesstriking employees between July 27 when the strike com- did receive such mailgrams. Accordingly, I would con-menced and August 2 when the last offer to return to elude that with respect to the issue of whether the offerswork was made. I further conclude that in view of the of reinstatement by Respondent were communicated tounconditional offers to return to work made by and on the discriminatees, the record is incomplete and that suchbehalf of the striking employees Respondent violated issue should be left for the compliance stage of this pro-Section 8(a)(l) and (3) of the Act when it refused rein- ceeding. Woodlawn Hospital, 233 NLRB 782, 791 (1977);statement following such unconditional offers. N.L.R.B. Standard Materials Inc., 237 NLRB 1136 (1978).v. Fleetwood Trailer Corp.; N.L.R.B. v. Great Dane Trail-er Inc.; N.L.R.B. v. Cold Storage, Carter Carburetor Corp.CONCLUSIONS OF LAWv. N.L.R.B., supra.1. Respondent Consolidated, Greenberg's, GRG,E. Offers of Reinstatement by Respondent Clothing, Dynamic, JHT, and Trucking are individuallyRespondent cemployers engaged in commerce within the meaning ofRespondent counsel contends that as work became section 2(2), (6), and (7) of the Act.available offers of reinstatement to the striking employ- St 22 6 an 7 o t Act.ees ere ommuicatd totheemplyeesby milgrms. 2. Local 20408 and Local 102 are labor organizationsees were communicated to the employees by mailgrams. Scin25ofteA.The evidence does indeed establish that 53 mailgrams of- w t m of Sci 2 o t .fering reinstatement to the striking employees were sent 3.Rpondent Consolidated, Greenberg's, GRG.by Respondent Trucking Personnel during the period of Clothing, Dynamic, JHT, and Trucking constitute aSeptember through November 1978. However, each and single employer within the meaning of the Act.every mailgram sent to a striking employee required that 4. On July 27, 1978, the employees whose names arehe report to work immediately, the day following the set forth below in Appendix A [omitted from publica-day the mailgram was sent. An example of such mail- tion] ceased work and concertedly engaged in an eco-gram is the mailgram sent to Ernest Joseph on October "omic strike which strike continued until on or about 618 which states, "Report to work at 141 West 35th p-m1on July 28, 1978.Street, New York City on Thursday, October 19th at 5. On July 28 and 31, and August 2, 1978, uncondition-8:00 a.m." The Board has held that an offer of reinstate- al offers to return to work were made by and on behalfment by an employer to an employee must allow a rea- of all employees set forth below in Appendix A [omittedsonable amount of time to consider whether to accept from publication).such offer. Murray Products Inc., 228 NLRB 268 (1977); 6. Respondent, by failing and refusing to reinstate theHarrah's Club, 158 NLRB 758, 759, fn. 1 (1966). There is employees set forth below in Appendix A [omitted fromno per se rule as to the period of time that will constitute publication] to the positions held by them prior to the CONSOLIDATED DRESS CARRIERS, INC. 639July 27, 1978, strike, has violated Section 8(a)(l) and (3) Local 20408 and Local 102, respectively, or any otherof the Act. labor organization; or interfering with, restraining, and7. The aforesaid unfair labor practices have a close, in- coercing its employees in the exercise of rights guaran-timate, and substantial effect on the free flow of com- teed them by Section 7 of the Act by failing and refusingmerce within the meaning of Section 2(2), (6), and (7) of to reinstate its striking employees to their former posi-the Act. tions, or to other substantially equivalent jobs for which_~~THE REMEDY -such employees are reasonably well qualified, upon theirunconditional offer to return to work; or by discriminat-Having found that Respondent has engaged in unfair ing against employees in any other manner in regard tolabor practices in violation of Section 8(a)() and (3) of their hire or tenure of employment or any other term orthe Act, I shall recommend that it be ordered to cease condition of employment.and desist therefrom and take the following affirmative (b) In any other manner interfering with, restraining,action designed to effectuate the policies of the Act. My or coercing employees in the exercise of their right torecommended Order will require Respondent to offer self-organization, to form labor organizations, to join oreach and every employee whose name is set forth below assist Local 20408 and Local 102 or any other labor or-in Appendix A [omitted from publication] reinstatement ganization, to bargain collectively through representa-to their former positions of employment or, if those posi- tives of their own choosing, to engage in concerted ac-tions no longer exist, to substantially equivalent positions tivities for purpose of collective bargaining or otherwithout prejudice to their seniority or other rights and mutual aid or protection, or to refrain from any and allprivileges. In addition, Respondent shall make whole the such activities.said employees for any loss of earnings they may have succvtsuffered by reason of the unlawful discrimination or re- 2. Take the fllowing affirmative action which is nec-fusal to reinstate them, by paying to them a sum of essary to effectuate the policies of the Act:money equal to the amount they normally would have (a) Offer to the employees set forth in Appendix Aearned from the date of their initial unconditional offer [omitted from publication] immediate reinstatement toto return to work on July 28, 1978, until the date Re- their former jobs or, if those jobs are no longer available,spondent offers them reinstatement, computed in the to substantially equivalent jobs, without prejudice tomanner set forth by the Board in F W Woolworth Cor- their seniority or other rights, and make them whole forpany, 90 NLRB 289 (1950), together with interest there- any loss of earnings they may have suffered by reason ofon, as computed in the manner prescribed in Florida Steel the discrimination against them, in the manner set forthCorporation, 231 NLRB 651 (1977); see, generally, Isis in the section of this Decision entitled "The Remedy."Plumbing & Heating Co., 138 NLRB 716 (1962). Payroll (b) Preserve and, upon request, make available to theand other records in possession of Respondent are to be Board or its agents for examination and copying, all pay-made available to the Board or its agents to assist in such roll records, social security payment records, time cards,computation. personnel records and reports and all other records nec-Upon the foregoing findings of fact, conclusions of essary to analyze the amount of backpay due under thelaw, and upon the entire record, and pursuant to Section terms of this Order.10(c) of the Act, I hereby issue the following recom- (c) Post at its office located at 141 West 35th Street,mended: New York City, New York, copies of the attachedORDER" notice marked "Appendix B."sCopies of said notice, onforms provided by the Regional Director for Region 2,The Respondent, Consolidated Dress Carriers, Inc., after being signed by Respondent's authorized repre-Greenberg's Express Inc., GRG Delivery Inc., Clothing sentative, shall be posted by it immediately upon receiptCarriers Corp., Dynamic Delivery Corp., JHT Leasing thereof, and be maintained by it for 60 consecutive daysCorp., and Trucking Personnel, Inc., New York, New thereafter, in conspicuous places, including all placesYork, its officers, agents, successors, and assigns, shall: where notices to employees are customarily posted. Rea-l. Cease and desist from:I~. Cease and desist from: sonable steps shall be taken by it to insure that said no-(a) Discouraging membership in or activities on behalf sonable steps shall be taken by it to insure that said no-(a)Di ura g mem p ino a s on b f tices are not altered, defaced, or covered by any otherof Local 20408, United Warehouse Industrial and Affili- e aeated Trades Employees Union, and Cloak & Dress Driv- mteers & Helpers Union, Local 102, International Ladies' (d) Notify the Regional Director for Region 2, in writ-Garment Workers' Union, AFL-CIO, herein called ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the event no exceptions are filed a provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted Byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."CONSOLIDATED DRESS CARRIERS, INC. 639July 27, 1978, strike, has violated Section 8(a)(l) and (3) Local 20408 and Local 102, respectively, or any otherof the Act. labor organization; or interfering with, restraining, and7. The aforesaid unfair labor practices have a close, in- coercing its employees in the exercise of rights guaran-timate, and substantial effect on the free flow of com- teed them by Section 7 of the Act by failing and refusingmerce within the meaning of Section 2(2), (6), and (7) of to reinstate its striking employees to their former posi-the Act. tions, or to other substantially equivalent jobs for whichTHE REMEDY-such employees are reasonably well qualified, upon theirunconditional offer to return to work; or by discriminat-Having found that Respondent has engaged in unfair ing against employees in any other manner in regard tolabor practices in violation of Section 8(aX1) and (3) of their hire or tenure of employment or any other term orthe Act, I shall recommend that it be ordered to cease condition of employment.and desist therefrom and take the following affirmative (b) In any other manner interfering with, restraining,action designed to effectuate the policies of the Act. My or coercing employees in the exercise of their right torecommended Order will require Respondent to offer self-organization, to form labor organizations, to join oreach and every employee whose name is set forth below assist Local 20408 and Local 102 or any other labor or-in Appendix A [omitted from publication] reinstatement ganization, to bargain collectively through representa-to their former positions of employment or, if those posi- tives of their own choosing, to engage in concerted ac-tions no longer exist, to substantially equivalent positions tivities for purpose of collective bargaining or otherwithout prejudice to their seniority or other rights and mutual aid or protection, or to refrain from any and allprivileges. In addition, Respondent shall make whole the such activities.said employees for any loss of earnings they may have 2 Tk the f a a w i nec-suffered by reason of the unlawful discrimination or re- 2. TaketheAllowing affirmative action which is nec-fusal to reinstate them, by paying to them a sum of essary to effectuate the policies of the Act:money equal to the amount they normally would have (a) Offertothe employees set forth in Appendix Aearned from the date of their initial unconditional offer [omitted from publication] immediate reinstatement toto return to work on July 28, 1978, until the date Re- their former jobs or, if those jobs are no longer available,spondent offers them reinstatement, computed in the to substantially equivalent jobs, without prejudice tomanner set forth by the Board in F. W Woolworth Com- their seniority or other rights, and make them whole forpany, 90 NLRB 289 (1950), together with interest there- any loss of earnings they may have suffered by reason ofon, as computed in the manner prescribed in Florida Steel the discrimination against them, in the manner set forthCorporation, 231 NLRB 651 (1977); see, generally, Isis in the section of this Decision entitled "The Remedy."Plumbing & Heating Co., 138 NLRB 716 (1962). Payroll (b) Preserve and, upon request, make available to theand other records in possession of Respondent are to be Board or its agents for examination and copying, all pay-made available to the Board or its agents to assist in such roll records, social security payment records, time cards,computation. personnel records and reports and all other records nec-Upon the foregoing findings of fact, conclusions of essary to analyze the amount of backpay due under thelaw, and upon the entire record, and pursuant to Section terms of this Order.10(c) of the Act, I hereby issue the following recom- (c) Post at its office located at 141 West 35th Street,mnended:New York City, New York, copies of the attachedORDER" notice marked "Appendix B."23 Copies of said notice, onforms provided by the Regional Director for Region 2,The Respondent, Consolidated Dress Carriers, Inc., after being signed by Respondent's authorized repre-Greenberg's Express Inc., GRG Delivery Inc., Clothing sentative, shall be posted by it immediately upon receiptCarriers Corp., Dynamic Delivery Corp., JHT Leasing thereof, and be maintained by it for 60 consecutive daysCorp., and Trucking Personnel, Inc., New York, New thereafter, in conspicuous places, including all placesYork, its officers, agents, successors, and assigns, shall: where notices to employees are customarily posted. Rea-I. Cease and desist from: sonable steps shall be taken by it to insure that said no-(a)Discouraging membership in°or activities on behaf tices are not altered, defaced, or covered by any otherof Local 20408, United Warehouse Industrial and Affili- .ated Trades Employees Union, and Cloak & Dress Driv-ers & Helpers Union, Local 102, International Ladies' (d) Notify the Regional Director for Region 2. in writ-Garment Workers' Union, AFL-CIO, herein called ing, within 20days fromthedate of this Order, whatsteps Respondent has taken to comply herewith." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the 2 In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted Byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."CONSOLIDATED DRESS CARRIERS, INC. 639July 27, 1978, strike, has violated Section 8(a)(l) and (3) Local 20408 and Local 102, respectively, or any otherof the Act. labor organization; or interfering with, restraining, and7. The aforesaid unfair labor practices have a close, in- coercing its employees in the exercise of rights guaran-timate, and substantial effect on the free flow of com- teed them by Section 7 of the Act by failing and refusingmerce within the meaning of Section 2(2), (6), and (7) of to reinstate its striking employees to their former posi-the Act. tions, or to other substantially equivalent jobs for whichTHE REMEDY-such employees are reasonably well qualified, upon theirunconditional offer to return to work; or by discriminat-Having found that Respondent has engaged in unfair ing against employees in any other manner in regard tolabor practices in violation of Section 8(aX1) and (3) of their hire or tenure of employment or any other term orthe Act, I shall recommend that it be ordered to cease condition of employment.and desist therefrom and take the following affirmative (b) In any other manner interfering with, restraining,action designed to effectuate the policies of the Act. My or coercing employees in the exercise of their right torecommended Order will require Respondent to offer self-organization, to form labor organizations, to join oreach and every employee whose name is set forth below assist Local 20408 and Local 102 or any other labor or-in Appendix A [omitted from publication] reinstatement ganization, to bargain collectively through representa-to their former positions of employment or, if those posi- tives of their own choosing, to engage in concerted ac-tions no longer exist, to substantially equivalent positions tivities for purpose of collective bargaining or otherwithout prejudice to their seniority or other rights and mutual aid or protection, or to refrain from any and allprivileges. In addition, Respondent shall make whole the such activities.said employees for any loss of earnings they may have 2 Tk the f a a w i nec-suffered by reason of the unlawful discrimination or re- 2.Taketheblowing affirmative action which is nec-fusal to reinstate them, by paying to them a sum of essary to effectuate the policies of the Act:money equal to the amount they normally would have (a) Offer to the employees set forth in Appendix Aearned from the date of their initial unconditional offer [omitted from publication] immediate reinstatement toto return to work on July 28, 1978, until the date Re- their former jobs or, if those jobs are no longer available,spondent offers them reinstatement, computed in the to substantially equivalent jobs, without prejudice tomanner set forth by the Board in F. W Woolworth Com- their seniority or other rights, and make them whole forpany, 90 NLRB 289 (1950), together with interest there- any loss of earnings they may have suffered by reason ofon, as computed in the manner prescribed in Florida Steel the discrimination against them, in the manner set forthCorporation, 231 NLRB 651 (1977); see, generally, Isis in the section of this Decision entitled "The Remedy."Plumbing & Heating Co., 138 NLRB 716 (1962). Payroll (b) Preserve and, upon request, make available to theand other records in possession of Respondent are to be Board or its agents for examination and copying, all pay-made available to the Board or its agents to assist in such roll records, social security payment records, time cards,computation. personnel records and reports and all other records nec-Upon the foregoing findings of fact, conclusions of essary to analyze the amount of backpay due under thelaw, and upon the entire record, and pursuant to Section terms of this Order.10(c) of the Act, I hereby issue the following recom- (c) Post at its office located at 141 West 35th Street,mnended:New York City, New York, copies of the attachedORDER" notice marked "Appendix B."23 Copies of said notice, onforms provided by the Regional Director for Region 2,The Respondent, Consolidated Dress Carriers, Inc., after being signed by Respondent's authorized repre-Greenberg's Express Inc., GRG Delivery Inc., Clothing sentative, shall be posted by it immediately upon receiptCarriers Corp., Dynamic Delivery Corp., JHT Leasing thereof, and be maintained by it for 60 consecutive daysCorp., and Trucking Personnel, Inc., New York, New thereafter, in conspicuous places, including all placesYork, its officers, agents, successors, and assigns, shall: where notices to employees are customarily posted. Rea-I. Cease and desist from: sonable steps shall be taken by it to insure that said no-(a)Discouraging membership in°or activities on behaf tices are not altered, defaced, or covered by any otherof Local 20408, United Warehouse Industrial and Affili- .ated Trades Employees Union, and Cloak & Dress Driv-ers & Helpers Union, Local 102, International Ladies' (d) Notify the Regional Director for Region 2. in writ-Garment Workers' Union, AFL-CIO, herein called ing, within 20days fromthedate of this Order, whatsteps Respondent has taken to comply herewith." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the 2 In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted Byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."CONSOLIDATED DRESS CARRIERS, INC. 639July 27, 1978, strike, has violated Section 8(a)(l) and (3) Local 20408 and Local 102, respectively, or any otherof the Act. labor organization; or interfering with, restraining, and7. The aforesaid unfair labor practices have a close, in- coercing its employees in the exercise of rights guaran-timate, and substantial effect on the free flow of com- teed them by Section 7 of the Act by failing and refusingmerce within the meaning of Section 2(2), (6), and (7) of to reinstate its striking employees to their former posi-the Act. tions, or to other substantially equivalent jobs for whichTHE REMEDY-such employees are reasonably well qualified, upon theirunconditional offer to return to work; or by discriminat-Having found that Respondent has engaged in unfair ing against employees in any other manner in regard tolabor practices in violation of Section 8(aX1) and (3) of their hire or tenure of employment or any other term orthe Act, I shall recommend that it be ordered to cease condition of employment.and desist therefrom and take the following affirmative (b) In any other manner interfering with, restraining,action designed to effectuate the policies of the Act. My or coercing employees in the exercise of their right torecommended Order will require Respondent to offer self-organization, to form labor organizations, to join oreach and every employee whose name is set forth below assist Local 20408 and Local 102 or any other labor or-in Appendix A [omitted from publication] reinstatement ganization, to bargain collectively through representa-to their former positions of employment or, if those posi- tives of their own choosing, to engage in concerted ac-tions no longer exist, to substantially equivalent positions tivities for purpose of collective bargaining or otherwithout prejudice to their seniority or other rights and mutual aid or protection, or to refrain from any and allprivileges. In addition, Respondent shall make whole the such activities.said employees for any loss of earnings they may have 2 Tk the f a a w i nec-suffered by reason of the unlawful discrimination or re- 2. TaketheAllowing affirmative action which is nec-fusal to reinstate them, by paying to them a sum of essary to effectuate the policies of the Act:money equal to the amount they normally would have (a) Offer to the employees set forth in Appendix Aearned from the date of their initial unconditional offer [omitted from publication] immediate reinstatement toto return to work on July 28, 1978, until the date Re- their former jobs or, if those jobs are no longer available,spondent offers them reinstatement, computed in the to substantially equivalent jobs, without prejudice tomanner set forth by the Board in F. W Woolworth Com- their seniority or other rights, and make them whole forpany, 90 NLRB 289 (1950), together with interest there- any loss of earnings they may have suffered by reason ofon, as computed in the manner prescribed in Florida Steel the discrimination against them, in the manner set forthCorporation, 231 NLRB 651 (1977); see, generally, Isis in the section of this Decision entitled "The Remedy."Plumbing & Heating Co., 138 NLRB 716 (1962). Payroll (b) Preserve and, upon request, make available to theand other records in possession of Respondent are to be Board or its agents for examination and copying, all pay-made available to the Board or its agents to assist in such roll records, social security payment records, time cards,computation. personnel records and reports and all other records nec-Upon the foregoing findings of fact, conclusions of essary to analyze the amount of backpay due under thelaw, and upon the entire record, and pursuant to Section terms of this Order.10(c) of the Act, I hereby issue the following recom- (c) Post at its office located at 141 West 35th Street,mnended:New York City, New York, copies of the attachedORDER" notice marked "Appendix B."23 Copies of said notice, onforms provided by the Regional Director for Region 2,The Respondent, Consolidated Dress Carriers, Inc., after being signed by Respondent's authorized repre-Greenberg's Express Inc., GRG Delivery Inc., Clothing sentative, shall be posted by it immediately upon receiptCarriers Corp., Dynamic Delivery Corp., JHT Leasing thereof, and be maintained by it for 60 consecutive daysCorp., and Trucking Personnel, Inc., New York, New thereafter, in conspicuous places, including all placesYork, its officers, agents, successors, and assigns, shall: where notices to employees are customarily posted. Rea-I. Cease and desist from: sonable steps shall be taken by it to insure that said no-(a)Discouraging membership in°or activities on behaf tices are not altered, defaced, or covered by any otherof Local 20408, United Warehouse Industrial and Affili- .ated Trades Employees Union, and Cloak & Dress Driv-ers & Helpers Union, Local 102, International Ladies' (d) Notify the Regional Director for Region 2. in writ-Garment Workers' Union, AFL-CIO, herein called ing, within 20days fromthedate of this Order, whatsteps Respondent has taken to comply herewith." In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the 2 In the event that this Order is enforced by a Judgment of a Unitedfindings, conclusions, and recommended Order herein shall, as provided States Court of Appeals, the words in the notice reading "Posted Byin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."